            (;+,%,7$
                      




Case 2:20-cv-00623-JPS Filed 05/05/20 Page 1 of 119 Document 14-1
                                                                         THIS POLICY
                                                                     IS NON-ASSESSABLE




                            s          SOCIETY
                                       INSURANCE
                              Small details. Big difference.™
                                      a mutual company


                                    BUSINESSOWNERS
                                         POLICY




                                 www.societyinsurance.com
BP500 (07-19)


            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 2 of 119 Document 14-1
     _____________________________________________________________

THESE POLICY PROVISIONS WITH THE INFORMATION PAGE AND ENDORSEMENTS,
     IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THIS POLICY.
     _____________________________________________________________




                                   NOTICE

                The insured who is named herein is hereby
                notified that by virtue of this policy is a
                member of SOCIETY INSURANCE, a mutual
                company, and is entitled to vote either in
                person or by proxy at any and all meetings
                of the company. The annual meetings are
                held at the home office at Fond du Lac,
                Wisconsin, on the second Monday of March
                in each year at 2:00 p.m.


  In Witness Whereof, we have caused this policy to be executed and attested.




                 Secretary                                            President
                 Tom Gross                                            Rick Parks




   Case 2:20-cv-00623-JPS Filed 05/05/20 Page 3 of 119 Document 14-1
                SOCIETY INSURANCE, A MUTUAL COMPANY
                            150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                              BUSINESSOWNERS
                                           RENEWAL DECLARATION

                                                                POLICY NO: TRM 548147-11

                                                                RENEWAL OF TRM 548147-10

 ACCOUNT NUMBER:
 NAMED INSURED AND MAILING ADDRESS                              AGENCY AND MAILING ADDRESS 00332 000
  Rising Dough Inc                                               Hausmann-Johnson Insurance Inc
  DBA Madison Sourdough                                          700 Regent Street
  916 Williamson St                                              Madison, WI 53725-9408
  Madison, WI 53703-3550


POLICY PERIOD: FROM 01/01/2020 TO 01/01/2021 AT 12:01 AM STANDARD TIME AT YOUR MAILING ADDRESS
SHOWN ABOVE.

                                                                           See Described Premises
THE NAMED INSURED IS: Corporation                    BUSINESS DESCRIPTION: section

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL TERMS OF THIS POLICY, WE AGREE
WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                              DESCRIBED PREMISES
Prem. Bldg.                                                                           Construction     Protection
 No.   No. Premises Address:                    Description                              Type            Class
  1     1   916 Williamson St,                  Bakery Serving Food                 Joisted            1
            Madison, WI 53703                                                       Masonry



SECTION I – PROPERTY

                                     Property Coverage Limits Of Insurance**
                                                                                          Business
                                                                                          Personal
                                                                                         Property –
                                                                        Automatic         Seasonal
Prem. Bldg. Classification                               Valuation   Increase Limit       Increase
  No. No.         No.          Type Of Property           Option      (Percentage) (Percentage) Limit Of Insurance*
   1     1         1          Business Personal Replacement                        4%            25% $     811,200
                            Property-Fast Food             Cost
                                Restaurants -
                              Bakery - Limited
                                    Cooking
*Includes Automatic Increase Limit Percentage(if applicable)
**Business Income actual loss sustained for 12 months included subject to policy provisions.


                                Deductibles (Apply Per Location, Per Occurrence)
                                                                                     Windstorm Or Hail
           Prem. No.                      Property Deductible                      Percentage Deductible




 11-05-19                                               tsw                                            Page 1 of 3
 BP-DECLARATION 01-15
               Case 2:20-cv-00623-JPS Filed 05/05/20 Page 4 of 119 Document 14-1
                 SOCIETY INSURANCE, A MUTUAL COMPANY
                             150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                                BUSINESSOWNERS
                                             RENEWAL DECLARATION

 POLICY NO: TRM 548147-11                                        EFFECTIVE DATE: 01/01/2020
 INSURED: Rising Dough Inc                                       AGENT: Hausmann-Johnson Insurance Inc

   (Location 1, Building           $                                  1,000                                    N/A    %
             1)




                               Equipment Breakdown Protection Coverage Deductibles
   Prem.          Bldg.                                              Deductible
    No.            No.
      1             1         $                                                                                   1,000




            Additional Coverages – Optional Higher Limits/Extended Number Of Days (Per Policy)
                                                           Limit Of Insurance/Extended      Deductible
          Coverage                Additional Premium             Number Of Days
Extended Business Income –     $                       0               60
Extended Number Of Days



SECTION II – LIABILITY AND MEDICAL EXPENSES
Each paid claim for the following coverages reduces the amount of insurance we provide during the applicable annual period.
Please refer to the Businessowners Liability Coverage Form and any attached endorsements.


                    Coverage                                                Limit Of Insurance
 Liability And Medical Expenses                     $                       1,000,000 Per Occurrence


 Medical Expenses                                   $                             5,000   Per Person




 11-05-19                                                  tsw                                               Page 2 of 3
 BP-DECLARATION 01-15
               Case 2:20-cv-00623-JPS Filed 05/05/20 Page 5 of 119 Document 14-1
              SOCIETY INSURANCE, A MUTUAL COMPANY
                        150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                           BUSINESSOWNERS
                                      RENEWAL DECLARATION

POLICY NO: TRM 548147-11                                 EFFECTIVE DATE: 01/01/2020
INSURED: Rising Dough Inc                                AGENT: Hausmann-Johnson Insurance Inc


                Coverage                                           Limit Of Insurance
Damage To Premises Rented To You             $                       100,000 Any One Premises


Other Than Products/Completed Operations     $                     2,000,000
Aggregate


Products/Completed Operations Aggregate      $                     2,000,000




                                   TOTAL BUSINESSOWNERS POLICY PREMIUM            $             4,413



                                                               TOTAL PREMIUM          $     4,413.00


FORMS AND ENDORSEMENTS
APPLYING TO THIS COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE:
See Forms Schedule
NOTE: IF NO ENTRY APPEARS ON THE ABOVE ENDORSEMENTS, INFORMATION REQUIRED TO COMPLETE
THE FORM WILL BE SHOWN ON THE SUPPLEMENTAL FORM DECLARATION IMMEDIATELY FOLLOWING THE
APPLICABLE ENDORSEMENT.




11-05-19                                           tsw                                      Page 3 of 3
BP-DECLARATION 01-15
            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 6 of 119 Document 14-1
            SOCIETY INSURANCE, A MUTUAL COMPANY
                       150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                  BUSINESSOWNERS LIABILITY
                                       RENEWAL DECLARATION


LOCATION OF ALL PREMISES YOU OWN, RENT OR OCCUPY:
1 916 Williamson St, Madison, WI 53703 3550

                                        PREMIUM                          PMS         PDTS OTHER PD DED
LOC     CLASSIFICATION        CODE       BASIS          EXPOSURE         RATE        RATE  RATE APPLIES
 1    Bakery Serving          11288   Gross Sales         3,000,000      0.191       0.029
      Food
  1   Outdoor Patio           44276   Square Feet                 100   197.45          0
                                                                             6



                                      TOTAL BUSINESSOWNERS LIABILITY PREMIUM            $            680

                                                                    TOTAL PREMIUM       $            680




FORMS AND ENDORSEMENTS
APPLYING TO THIS COVERAGE PART AND MADE PART OF THIS POLICY AT TIME OF ISSUE:
See Forms Schedule

NOTE: IF NO ENTRY APPEARS ON THE ABOVE ENDORSEMENTS, INFORMATION REQUIRED TO COMPLETE
THE FORM WILL BE SHOWN ON THE SUPPLEMENTAL FORM DECLARATION IMMEDIATELY FOLLOWING THE
APPLICABLE ENDORSEMENT.




11-05-19                                          tsw                                          Page 1 of 1
GL-DECLARATION 12-18

           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 7 of 119 Document 14-1
            SOCIETY INSURANCE, A MUTUAL COMPANY
                     150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                           BUSINESSOWNERS PACKAGE POLICY
                                  PREMIUM SUMMARY


                                         TOTAL BUSINESSOWNERS PREMIUM              $       4,413

                               TOTAL BUSINESSOWNERS LIABILITY PREMIUM              $          680


                                                          TOTAL SURCHARGE          $             0



                       TOTAL BUSINESSOWNERS PACKAGE POLICY PREMIUM                 $       5,093




THESE DECLARATIONS AND THE COMMON POLICY DECLARATIONS, IF APPLICABLE, TOGETHER WITH THE
COMMON POLICY CONDITIONS, COVERAGE FORM(S) AND ENDORSEMENTS, AND SUPPLEMENTAL FORM
DECLARATION(S), IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY




11-05-19                                         tsw                                   Page 1 of 1
SB-PREMIUM-SUMMARY 01-15
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 8 of 119 Document 14-1
              SOCIETY INSURANCE, A MUTUAL COMPANY
                       150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                        FORMS SCHEDULE

                                                     POLICY NO: TRM 548147-11

                                                     RENEWAL OF     TRM 548147-10

ACCOUNT NUMBER:                                                                            00332
NAMED INSURED AND MAILING ADDRESS                     AGENCY AND MAILING ADDRESS             000
Rising Dough Inc                                     Hausmann-Johnson Insurance Inc
916 Williamson St                                    700 Regent Street
Madison, WI 53703-3550                               Madison, WI 53725-9408


POLICY PERIOD: FROM 01/01/2020 TO 01/01/2021 AT 12:01 AM STANDARD TIME AT YOUR MAILING
ADDRESS SHOWN ABOVE.

NOTE: IF NO ENTRY APPEARS ON THE FOLLOWING ENDORSEMENTS, INFORMATION REQUIRED TO
COMPLETE THE FORM WILL BE SHOWN ON THE SUPPLEMENTAL FORM DECLARATION IMMEDIATELY
FOLLOWING THE APPLICABLE ENDORSEMENT.

BUSINESSOWNERS POLICY FORMS
BP0127 11-18       Wisconsin Changes
BP0407 07-13       Additional Insured - State Or Governmental Agency Or
                   Subdivision Or Political Subdivision - Permits Or
                   Authorizations Relating To Premises
BP0417 01-10       Employment-Related Practices Exclusion
BP0452 07-13       Additional Insured - State Or Governmental Agency Or
                   Subdivision Or Political Subdivision - Permits Or
                   Authorizations
BP0498 07-13       Employee Benefits Liability Coverage
BP0515 01-15       Disclosure Pursuant To Terrorism Risk Insurance Act
BP0589 01-10       Employment-Related Practices Liability Endorsement
BP1203 01-10       Loss Payable Clauses
TBP453 11-16       Water Backup And Sump Overflow
TBP2109 12-15      Exclusion - Unmanned Aircraft
TBP440 08-17       Asbestos - Exclusion
TBP50 10-17        Certain Computer-Related Losses
TBP6 05-15         Businessowners Liability Coverage Form
TBP84 05-15        Property Enhancement Endorsement Green Environmental and
                   Energy Efficiency Improvements
TBP2 05-15         Businessowners Special Property Coverage Form
TBP12 05-15        Product Spoilage
SAI41 05-15        Additional Insured - Not Otherwise Classified Limited
OTF2S 12-15        Transportation Floater Schedule -- Property of Others
OTF1 05-15         Transporatation Floater
TBP9 10-08         Businessowners Common Policy Conditions
EPL120 10-08       Liability to Non-Employees
CM0001 09-04       Commercial Inland Marine Conditions
BP1505 05-14       Exclusion - Access Or Disclosure Of Confidential Or
                   Personal Information And Data-Related Liability -
                   Limited Bodily Injury Exception Not Included
EZP1 05-15         EZ Prep Foods Extension Endorsement

BUSINESSOWNERS LIABILTY FORMS


    11-05-19                                       tsw                                   Page 1 of 2
    SB-FORMS-SCHEDULE 01-15
            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 9 of 119 Document 14-1
              SOCIETY INSURANCE, A MUTUAL COMPANY
                       150 Camelot Drive P.O. Box 1029, Fond du Lac, WI 54936-1029
                                        FORMS SCHEDULE

                                                     POLICY NO: TRM 548147-11

                                                     RENEWAL OF     TRM 548147-10

ACCOUNT NUMBER:                                                                            00332
NAMED INSURED AND MAILING ADDRESS                     AGENCY AND MAILING ADDRESS             000
Rising Dough Inc                                     Hausmann-Johnson Insurance Inc
916 Williamson St                                    700 Regent Street
Madison, WI 53703-3550                               Madison, WI 53725-9408


POLICY PERIOD: FROM 01/01/2020 TO 01/01/2021 AT 12:01 AM STANDARD TIME AT YOUR MAILING
ADDRESS SHOWN ABOVE.

BUSINESSOWNERS LIABILTY FORMS
BP0447 07-13        Additional Insured - Vendors




    11-05-19                                       tsw                                   Page 2 of 2
    SB-FORMS-SCHEDULE 01-15
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 10 of 119 Document 14-1
                                                                                              BUSINESSOWNERS
                                                                                                  BP 01 27 11 18

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  WISCONSIN CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT


A. Section I – Property is amended as follows:               4. The following is added to Paragraph E.5. Loss
   1. Paragraph B.1.a. Ordinance Or Law                         Payment Property Loss Condition:
      Exclusion does not apply to owner-occupied                    i. When this Policy insures real property in
      residential premises of three (3) or four (4)                    Wisconsin which is owned and occupied by
      apartment units.                                                 you primarily as a dwelling, and the
   2. The following exclusion and related provisions                   property is wholly destroyed, we will pay the
      are added to Paragraph B.2. Exclusions:                          Limit of Insurance that applies to such
                                                                       property.
      a. We will not pay for loss or damage arising
         out of any act committed:                                  j. If a municipality, which is a first class city,
                                                                       has elected to apply the provisions of Wis.
         (1) By or at the direction of any insured; and                Stat. Ann. Secs. 632.10 through 632.104, a
         (2) With the intent to cause a loss.                          part of our payment for fire or explosion
                                                                       loss or damage to your covered real
      b. However, this exclusion will not apply to
                                                                       property in that municipality will be withheld
         deny coverage to an insured who did not
                                                                       if the loss or damage is subject to these
         cooperate in or contribute to the creation of
         the loss, provided the loss is otherwise                      provisions.
         covered under this Policy and:                               (1) The withheld amount will be paid in
                                                                          accordance with the law, to the
         (1) The loss arose out of an act or pattern
                                                                          following:
             of abuse or domestic abuse; and
         (2) The perpetrator of the loss is criminally                   (a) The municipality where the covered
             prosecuted for the act or acts causing                          property is located;
             the loss.                                                   (b) You and any other interest named in
                                                                             the Declarations; or
      c. If we pay a claim pursuant to Paragraph
         2.b., our payment to the innocent insured is                    (c) The mortgageholder, if any.
         limited to that insured's ownership interest                     However, we will not pay more than the
         in the property less any payments we first                       amount of loss payable under this
         made to a mortgagee or other party with a                        Policy.
         legal secured interest in the property. In no
         event will we pay more than the Limit of                     (2) Within 10 days after withholding the
         Insurance.                                                       required amount, we will give written
                                                                          notice of the withholding to the following:
   3. Paragraph E.4. Legal Action Against Us
      Property Loss Condition is replaced by the                         (a) The building inspection official of the
      following:                                                             municipality where the covered
                                                                             property is located;
      No one may bring action against us under this
      insurance unless the action is brought within                      (b) You;
      two years after the date on which the direct                       (c) Any mortgageholder and any other
      physical loss or damage occurred.                                      lienholder who has an existing lien
                                                                             against the property and is named in
                                                                             the Declarations; and
                                                                         (d) The court in which judgment was
                                                                             entered if the final settlement was
                                                                             determined by judgment.




BP 01 27 11 18
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,11
                                                                    2018
                                                                      of 119 Document 14-1Page 1 of 5
         (3) We will not be liable in any cause of           b. The following paragraph is added:
             action, nor may any liability be imposed           7. Anniversary Cancellation
             on us, arising from the payment,
             withholding or transferring of all or any             If this Policy is written for a term of more
             portion of a final settlement in                      than one year or has no fixed expiration
             accordance with Wis. Stat. Ann. Secs.                 date, we may cancel this Policy for any
             632.10 through 632.104.                               reason by mailing or delivering to the
                                                                   first Named Insured written notice of
B. Section II – Liability is amended as follows:                   cancellation at least 60 days before the
   Paragraph E.3. Legal Action Against Us Liability                anniversary date of the Policy. Such
   And Medical Expenses General Condition does                     cancellation will be effective on the
   not apply.                                                      Policy's anniversary date.
C. Section III – Common Policy Conditions is                       We may cancel this Policy because of
   amended as follows:                                             the termination of an insurance
   1. Paragraph A. Cancellation is amended as                      marketing intermediary's contract with
      follows:                                                     us only if the notice of cancellation
                                                                   contains an offer to continue the Policy
      a. Paragraph 2. is replaced by the following:                with us if we receive a written request
          2. We may cancel this Policy by mailing or               from the first Named Insured prior to the
             delivering to the first Named Insured                 date of cancellation.
             written notice of cancellation at least 10   2. The following paragraph is added:
             days before the effective date of
             cancellation.                                  M. Rescission
             If this Policy has been in effect for less         1. We may rescind this Policy because of
             than 60 days and is not a renewal                     the following:
             policy, we may cancel for any reason.                 a. Misrepresentation made by you or
             If this Policy has been in effect for 60                 on your behalf in the negotiation for
             days or more or is a renewal of a policy                 or procurement of this Policy, if the
             we issued, except as provided in                         person knew or should have known
             Paragraph 7. below, we may cancel this                   that the representation was false;
             Policy only for one or more of the                    b. Breach of affirmative warranty made
             following reasons:                                       by you or on your behalf in the
             a. The Policy was obtained by material                   negotiation for or procurement of this
                misrepresentation;                                    Policy;
             b. There has been a substantial change                c. Failure of a condition before a loss if
                in the risk we originally assumed,                    such failure exists at the time of loss;
                except to the extent that we should                   or
                have foreseen the change or                        d. Breach of a promissory warranty if
                considered the risk in writing the                    such breach exists at the time of
                Policy;                                               loss.
             c. There    have     been     substantial          2. We may not rescind this Policy:
                breaches of contractual duties,                    a. For the reasons in Paragraphs
                conditions or warranties; or                          M.1.a. and M.1.b. unless:
             d. Nonpayment of premium.                                (1) We rely on the misrepresentation
             If this Policy has been in effect for 60                     or affirmative warranty and the
             days or more or is a renewal of a policy                     misrepresentation or affirmative
             we issued, the notice of cancellation will                   warranty is either material or
             state the reason for cancellation.                           made with intent to deceive; or




Page 2 of 5Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,12
                                                                    2018               BP 01 27 11 18
                                                                      of 119 Document 14-1
              (2) The facts misrepresented or                3. If you fail to pay the renewal or
                  falsely warranted contribute to               continuation premium by the premium
                  the loss.                                     due date, this Policy will terminate on
           b. For the reasons in Paragraphs                     the policy expiration or anniversary date,
              M.1.c. and M.1.d. unless such failure             if we have:
              or breach:                                        a. Given you written notice of the
              (1) Increases the risk at the time of                renewal or continuation premium not
                  loss; or                                         more than 75 days nor less than 10
                                                                   days prior to the due date of the
              (2) Contributes to the loss.                         premium; and
        3. If we elect to rescind this Policy, we will          b. Stated clearly in the notice the effect
           notify the first Named Insured of our                   of nonpayment of premium by the
           intention within 60 days after acquiring                due date.
           knowledge of sufficient facts to
           constitute grounds for rescission.             O. Anniversary Alteration
  3. The following paragraphs are added and                  If this Policy is written for a term of more
     supersede any other provisions to the contrary:         than one year or has no fixed expiration
                                                             date, we may alter the terms or premiums
     N. Nonrenewal                                           of this Policy by mailing or delivering written
        1. If we elect not to renew this Policy we           notice of less favorable terms or premiums
           will mail or deliver written notice of            to the first Named Insured's last mailing
           nonrenewal to the first Named Insured's           address known to us. We will mail, by first
           last mailing address known to us. We              class mail, or deliver this notice at least 60
           may elect not to renew for any reason;            days prior to the anniversary date.
           the notice will state the reason for              If we notify the first Named Insured within
           nonrenewal. We will mail or deliver the           60 days prior to the anniversary date, the
           notice at least 60 days before the                new terms or premiums will not take effect
           expiration date of this Policy.                   until 60 days after the notice was mailed or
           We need not mail or deliver the notice if:        delivered. The notice will include a
                                                             statement of the first Named Insured's right
            a. You have insured elsewhere;
                                                             to cancel. The first Named Insured may
           b. You have       accepted replacement            elect to cancel the Policy at any time during
              coverage;                                      the 60-day period, in accordance with
            c. You have requested or agreed to               Paragraph A.1. Cancellation in Section III –
               nonrenewal of this Policy;                    Common Policy Conditions. If the first
                                                             Named Insured elects to cancel the Policy
           d. This Policy is renewed in an affiliate         during the 60-day period, return premiums
              in compliance with WIS. STAT. §
                                                             or additional premium charges will be
              631.39; or                                     calculated proportionately on the basis of
            e. This Policy is expressly designated           the old premiums.
               as nonrenewable.
                                                          P. Renewal With Altered Terms
        2. We may refuse to renew this Policy
                                                             If we elect to renew this Policy but on less
           because of the termination of an
                                                             favorable terms or at higher premiums, we
           insurance      marketing    intermediary's        will mail or deliver written notice of the new
           contract with us only if the notice of
                                                             terms or premiums to the first Named
           nonrenewal contains an offer to renew
                                                             Insured's last mailing address known to us.
           the Policy with us if we receive a written        We will mail, by first class mail, or deliver
           request from the first Named Insured
                                                             this notice at least 60 days prior to the
           prior to the renewal date.
                                                             renewal date.




BP 01 27 11 18
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,13
                                                                   2018
                                                                     of 119 Document 14-1Page 3 of 5
        If we notify the first Named Insured within              2. No failure of a condition before a loss
        60 days prior to the renewal date, the new                  and no breach of a promissory warranty
        terms or premiums will not take effect until                affects our obligation under this Policy
        60 days after the notice was mailed or                      unless such failure or breach exists at
        delivered. The notice will include a                        the time of loss and either:
        statement of the first Named Insured's right                 a. Increases the risk at the time of loss;
        to cancel. The first Named Insured may                          or
        elect to cancel the renewal policy at any
        time during the 60-day period, in                           b. Contributes to the loss.
        accordance       with      Paragraph     A.1.      5. The following is added to Paragraph K.
        Cancellation in Section III – Common Policy           Transfer Of Rights Of Recovery Against
        Conditions. If the first Named Insured elects         Others To Us:
        to cancel the renewal policy during the 60-
                                                              We will be entitled to a recovery only after you
        day period, return premiums or additional             have been fully compensated for damages.
        premium charges will be calculated
        proportionately on the basis of the old          D. The following paragraphs are added to the
        premiums.                                           Businessowners Coverage Form:
        We need not mail or deliver this notice if the     1. Knowledge And Acts Of Agents
        only change adverse to you is a premium               a. If any of our agents knows any fact that
        increase that:                                           breaches a condition of this Policy, we will
        1. Is less than 25% and is generally                     be considered to know it also if that fact:
           applicable to the class of business to               (1) Is known to the agent at the time the
           which this Policy belongs; or                            Policy is issued or an application made;
        2. Results from a change based on your                      or
           action that alters the nature or extent of           (2) Later becomes known to the agent in
           the risk insured against, including but                  the course of his or her dealings as an
           not limited to a change in the                           agent with you.
           classification or the units of exposure, or
           increased policy coverage.                         b. Any fact that breaches a condition of this
                                                                 Policy and is known to the agent before the
  4. Paragraph         C.        Concealment,                    loss will not:
     Misrepresentation Or Fraud is replaced by
     the following:                                             (1) Void this Policy; or
                                                                (2) Prevent a recovery in the event of loss.
     C. Concealment, Misrepresentation Or
        Fraud                                              2. Conformity To Statute Or Rule
        1. No misrepresentation and no breach of              Any provision of this Policy (including
           affirmative warranty made by you or on             endorsements which modify the Policy) that is
           your behalf in the negotiation for or              in conflict with a Wisconsin statute or rule is
           procurement of this Policy affects our             hereby amended to conform to that statute or
           obligations      unless,        if      a          rule.
           misrepresentation, the person knew or              The term rule means a valid rule promulgated
           should     have    known      that    the          by the Commissioner of Insurance in
           representation was false, and unless:              accordance with the rule-making authority
           a. We rely on the misrepresentation or             conferred under Wis. Stat. Ann. Section
              affirmative     warranty   and    the           227.11(2) and published in the Wisconsin
              misrepresentation      or  affirmative          Administrative Code.
              warranty is either material or made
              with intent to deceive; or
           b. The facts misrepresented or falsely
              warranted contribute to the loss.




Page 4 of 5Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,14
                                                                    2018               BP 01 27 11 18
                                                                      of 119 Document 14-1
E. The following changes apply only to Information      However, the amount of "defense expenses" that
   Security Protection Endorsement BP 15 07 if it is    we pay in any "loss" shall not exceed 50% of the
   attached to this Policy:                             Information Security Protection Aggregate Limit of
   The Limits Of Insurance Provision            under   Insurance. Once the amount we have paid for
   Paragraph K. is replaced by the following:           "defense expenses" in any "loss" equals 50% of
                                                        the Information Security Protection Aggregate
   Limits Of Insurance                                  Limit of Insurance, and provided the Information
   Information Security Protection Aggregate            Security Protection Aggregate Limit of Insurance
   Limit Of Insurance                                   has not been exhausted by payment for all "loss"
                                                        and "defense expenses", we shall bear the cost of
   The most we will pay for all "loss" and "defense
   expenses", if covered, under this Endorsement is     any remaining "defense expenses" attributable to
                                                        such "loss".
   the Information Security Protection Aggregate
   Limit Of Insurance shown in the Schedule. The        Upon exhaustion of the Information Security
   Information Security Protection Aggregate Limit of   Protection Aggregate Limit of Insurance by such
   Insurance shall be reduced by the amount of any      payments, we will have no further obligations or
   payment made under the terms of this                 liability of any kind under this Endorsement.
   Endorsement.




BP 01 27 11 18
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,15
                                                                   2018
                                                                     of 119 Document 14-1Page 5 of 5
POLICY NUMBER: TRM 548147-11                                                               BUSINESSOWNERS
                                                                                               BP 04 07 07 13



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    ADDITIONAL INSURED – STATE OR GOVERNMENTAL
         AGENCY OR SUBDIVISION OR POLITICAL
      SUBDIVISION – PERMITS OR AUTHORIZATIONS
                RELATING TO PREMISES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

State Or Governmental Agency Or Subdivision Or Political Subdivision:
City of Madison Attn Risk Manager
City County Bldg Rm 514 210 Martin Luther King Jr Blvd, Madison, WI, 53703

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                      However:
A. The following is added to Paragraph C. Who Is                   a. The insurance afforded to such additional
   An Insured:                                                        insured only applies to the extent
   3. Any state or governmental agency or                             permitted by law; and
      subdivision or political subdivision shown in                b. If coverage provided to the additional
      the Schedule is also an additional insured,                     insured is required by a contract or
      subject to the following additional provision:                  agreement, the insurance afforded to such
      This insurance applies only with respect to                     additional insured will not be broader than
      the following hazards for which the state or                    that which you are required by the contract
      governmental agency or subdivision or                           or agreement to provide for such
      political subdivision has issued a permit or                    additional insured.
      authorization in connection with premises you         B. With respect to the insurance afforded to these
      own, rent or control and to which this                   additional insureds, the following is added to
      insurance applies:                                       Paragraph D. Liability And Medical Expenses
      a. The existence, maintenance, repair,                   Limits Of Insurance:
          construction, erection or removal of                 If coverage provided to the additional insured is
          advertising signs, awnings, canopies,                required by a contract or agreement, the most we
          cellar entrances, coal holes, driveways,             will pay on behalf of the additional insured is the
          manholes,         marquees,       hoistaway          amount of insurance:
          openings, sidewalk vaults, street banners            1. Required by the contract or agreement; or
          or decoration and similar exposures;
                                                               2. Available under the applicable Limits Of
      b. The construction, erection or removal of                  Insurance shown in the Declarations;
          elevators; or
                                                               whichever is less.
      c. The ownership, maintenance or use of any
          elevators covered by this insurance.                 This endorsement shall not increase the
                                                               applicable Limits Of Insurance shown in the
                                                               Declarations.


BP 04 07 07 13                       © Insurance Services Office, Inc., 2012                         Page 1 of 1
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 16 of 119 Document 14-1
                                                                                          BUSINESSOWNERS
                                                                                              BP 04 17 01 10

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


The following exclusion is added to Paragraph B.1.                  (2) The spouse, child, parent, brother or
Exclusions – Applicable To Business Liability                           sister of that person as a consequence
Coverage in Section II – Liability:                                     of "bodily injury" or "personal and adver-
         This insurance does not apply to "bodily in-                   tising injury" to that person at whom any
         jury" or "personal and advertising injury" to:                 of the employment-related practices de-
                                                                        scribed in Paragraph (a), (b) or (c)
         (1) A person arising out of any:                               above is directed.
            (a) Refusal to employ that person;                      This exclusion applies:
            (b) Termination of that person's em-                    (1) Whether the injury-causing event de-
                ployment; or                                            scribed in Paragraph (a), (b) or (c)
            (c) Employment-related practices, poli-                     above occurs before employment, dur-
                cies, acts or omissions, such as co-                    ing employment or after employment of
                ercion, demotion, evaluation, reas-                     that person;
                signment, discipline, defamation,                   (2) Whether the insured may be liable as an
                harassment, humiliation, discrimina-                    employer or in any other capacity; and
                tion or malicious prosecution di-
                rected at that person; or                           (3) To any obligation to share damages with
                                                                        or repay someone else who must pay
                                                                        damages because of the injury.




BP 04 17 01 10
          Case                    Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,17
                                                                    2009
                                                                      of 119 Document 14-1Page 1 of 1                
POLICY NUMBER: TRM 548147-11                                                               BUSINESSOWNERS
                                                                                               BP 04 52 07 13




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    ADDITIONAL INSURED – STATE OR GOVERNMENTAL
         AGENCY OR SUBDIVISION OR POLITICAL
      SUBDIVISION – PERMITS OR AUTHORIZATIONS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                     SCHEDULE

State Or Governmental Agency Or Subdivision Or Political Subdivision:
City of Madison Dept Planning & Economic Development Division
PO Box 2983 , Madison, WI, 53701



 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Section II – Liability is amended as follows:                      b. This insurance does not apply to:
A. The following is added to Paragraph C. Who Is An                   (1) "Bodily injury", "property damage" or
   Insured:                                                               "personal and advertising injury" arising
   3. Any state or governmental agency or                                 out of operations performed for the
      subdivision or political subdivision shown in the                   federal     government,      state     or
      Schedule is also an additional insured, subject                     municipality; or
      to the following provisions:                                    (2) "Bodily injury" or "property damage"
      a. This insurance applies only with respect to                      included within the "products-completed
          operations performed by you or on your                          operations hazard".
          behalf for which the state or governmental        B. With respect to the insurance afforded to these
          agency      or    subdivision    or   political      additional insureds, the following is added to
          subdivision has issued a permit or                   Paragraph D. Liability And Medical Expenses
          authorization.                                       Limits Of Insurance:
          However:                                             If coverage provided to the additional insured is
         (1) The insurance afforded to such                    required by a contract or agreement, the most we
              additional insured only applies to the           will pay on behalf of the additional insured is the
              extent permitted by law; and                     amount of insurance:
         (2) If coverage provided to the additional            1. Required by the contract or agreement; or
              insured is required by a contract or             2. Available under the applicable Limits Of
              agreement, the insurance afforded to                 Insurance shown in the Declarations;
              such additional insured will not be              whichever is less.
              broader than that which you are
              required by the contract or agreement to         This endorsement shall not increase the
              provide for such additional insured.             applicable Limits Of Insurance shown in the
                                                               Declarations.




BP 04 52 07 13                         © Insurance Services Office, Inc., 2012                        Page 1 of 1
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 18 of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                                                 BUSINESSOWNERS
                                                                                                 BP 04 98 07 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EMPLOYEE BENEFITS LIABILITY COVERAGE
                       THIS ENDORSEMENT PROVIDES CLAIMS-MADE COVERAGE.
                        PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.


This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

Employee Benefits Program:




                         Limit Of Insurance                         Deductible
        Each Employee                         Aggregate          (Each Employee)                  Premium
$                 1,000,000 $                          1,000,000 $         1,000 $                             108

 Retroactive Date:
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II – Liability is amended as follows:                        (b) Our right and duty to defend end
   1. The following is added to Paragraph A.                                 when we have used up the
      Coverages:                                                             applicable Limit of Insurance in the
                                                                             payment       of     judgments       or
      Coverage – Employee Benefits Liability                                 settlements.
      a. Insuring Agreement                                              No other obligation or liability to pay
        (1) We will pay those sums that the insured                      sums or perform acts or services is
             becomes legally obligated to pay as                         covered unless explicitly provided for
             damages because of any act, error or                        under Supplementary Payments.
             omission, of the insured, or of any other               (2) This insurance applies to damages only
             person for whose acts the insured is                        if:
             legally liable, to which this insurance
             applies. We will have the right and duty                   (a) The act, error or omission is
             to defend the insured against any "suit"                        negligently    committed      in    the
             seeking those damages. However, we                              "administration" of your "employee
             will have no duty to defend the insured                         benefit program";
             against any "suit" seeking damages to                      (b) The act, error or omission did not
             which this insurance does not apply. We                         take place before the Retroactive
             may, at our discretion, investigate any                         Date, if any, shown in the Schedule
             report of an act, error or omission and                         nor after the end of the policy period;
             settle any "claim" or "suit" that may                           and
             result. But:
            (a) The amount we will pay for damages
                 is limited as described in Paragraph
                 4. of this endorsement; and




BP 04 98 07 13
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,19
                                                                    2012
                                                                      of 119 Document 14-1Page 1 of 6
          (c) A "claim" for damages, because of               (4) Insufficiency Of Funds
               an act, error or omission, is first                Damages arising out of an insufficiency
               made against any insured, in                       of funds to meet any obligations under
               accordance with Paragraph a.(3)                    any plan included in the "employee
               below, during the policy period or an              benefit program".
               Extended Reporting Period we
               provide under Paragraph 6. of this             (5) Inadequacy Of Performance Of
               endorsement.                                       Investment/Advice          Given        With
                                                                  Respect To Participation
       (3) A "claim" seeking damages will be
           deemed to have been made at the                        Any "claim" based upon:
           earlier of the following times:                       (a) Failure of any investment to perform;
          (a) When notice of such "claim" is                     (b) Errors in providing information on
               received and recorded by any                           past performance of investment
               insured or by us, whichever comes                      vehicles; or
               first; or
                                                                 (c) Advice given to any person with
          (b) When we make settlement in                              respect to that person's decision to
               accordance with Paragraph a.(1)                        participate or not to participate in any
               above.                                                 plan included in the "employee
           A "claim" received and recorded by the                     benefit program".
           insured within 60 days after the end of            (6) Workers' Compensation And Similar
           the policy period will be considered to                Laws
           have been received within the policy
                                                                  Any "claim" arising out of your failure to
           period, if no subsequent policy is
                                                                  comply with the mandatory provisions of
           available to cover the "claim".
                                                                  any         workers'        compensation,
       (4) All "claims" for damages made by an                    unemployment compensation insurance,
           "employee" because of any act, error or                social security or disability benefits law
           omission, or a series of related acts,                 or any similar law.
           errors or omissions, including damages
                                                              (7) ERISA
           claimed       by     such     "employee's"
           dependents and beneficiaries, will be                  Damages for which any insured is liable
           deemed to have been made at the time                   because of liability imposed on a
           the first of those "claims" is made                    fiduciary by the Employee Retirement
           against any insured.                                   Income Security Act of 1974, as now or
                                                                  hereafter amended, or by any similar
     b. Exclusions
                                                                  federal, state or local laws.
        This insurance does not apply to:
                                                              (8) Available Benefits
       (1) Dishonest, Fraudulent, Criminal Or
                                                                  Any "claim" for benefits to the extent that
           Malicious Act
                                                                  such benefits are available, with
           Damages arising out of any intentional,                reasonable effort and cooperation of the
           dishonest, fraudulent, criminal or                     insured, from the applicable funds
           malicious act, error or omission                       accrued or other collectible insurance.
           committed by any insured, including the
                                                              (9) Taxes, Fines Or Penalties
           willful or reckless violation of any
           statute.                                               Taxes, fines or penalties, including
                                                                  those imposed under the Internal
       (2) Bodily Injury, Property Damage Or
                                                                  Revenue Code or any similar state or
           Personal And Advertising Injury
                                                                  local law.
           "Bodily injury", "property damage" or
                                                             (10) Employment-related Practices
           "personal and advertising injury".
                                                                  Damages arising out of wrongful
       (3) Failure To Perform A Contract
                                                                  termination         of         employment,
           Damages arising out of failure of                      discrimination or other employment-
           performance of contract by any insurer.                related practices.




Page 2 of 6Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,20
                                                                    2012               BP 04 98 07 13
                                                                      of 119 Document 14-1
  2. For the purposes of the coverage provided by            (3) Subject to the Aggregate Limit, the Each
     this endorsement:                                            Employee Limit is the most we will pay
     a. All references to Supplementary Payments                  for all damages sustained by any one
         are replaced by Supplementary Payments                   "employee",       including      damages
         and Employee Benefits Liability.                         sustained     by    such    "employee's"
                                                                  dependents and beneficiaries, as a
     b. Paragraphs f.(1)(b), f.(2) and f.(3)                      result of:
         Coverage Extension – Supplementary
         Payments do not apply.                                  (a) An act, error or omission; or
  3. For the purposes of the coverage provided by                (b) A series of related acts, errors or
     this endorsement, Paragraph C.2. Who Is An                       omissions;
     Insured is replaced by the following:                        negligently     committed       in     the
     2. Each of the following is also an insured:                 "administration" of your "employee
                                                                  benefit program".
         a. Each of your "employees" who is or was
             authorized to administer your "employee              However, the amount paid under this
             benefit program".                                    endorsement shall not exceed, and will
                                                                  be subject to, the limits and restrictions
         b. Any       persons,      organizations    or           that apply to the payment of benefits in
             "employees" having proper temporary                  any plan included in the "employee
             authorization     to    administer    your           benefit program".
             "employee benefit program" if you die,
             but only until your legal representative is      The Limits of Insurance of this endorsement
             appointed.                                       apply separately to each consecutive
                                                              annual period and to any remaining period
         c. Your legal representative if you die, but         of less than 12 months, starting with the
             only with respect to duties as such. That        beginning of the policy period shown in the
             representative will have all your rights         Declarations of the policy to which this
             and duties under this endorsement.               endorsement is attached, unless the policy
  4. For the purposes of the coverage provided by             period is extended after issuance for an
     this endorsement, Paragraph D. Liability And             additional period of less than 12 months. In
     Medical Expenses Limits Of Insurance is                  that case, the additional period will be
     replaced by the following:                               deemed part of the last preceding period for
     a. Limits Of Insurance                                   purposes of determining the Limits of
                                                              Insurance.
        (1) The Limits Of Insurance shown in the
             Schedule and the rules below fix the          b. Deductible
             most we will pay regardless of the              (1) Our obligation to pay damages on
             number of:                                           behalf of the insured applies only to the
            (a) Insureds;                                         amount of damages in excess of the
                                                                  deductible amount stated in the
           (b) "Claims" made or "suits" brought;                  Schedule as applicable to Each
            (c) Persons or organizations making                   Employee. The Limits of Insurance shall
                 "claims" or bringing "suits";                    not be reduced by the amount of this
                                                                  deductible.
           (d) Acts, errors or omissions; or
                                                             (2) The deductible amount stated in the
            (e) Benefits included in your "employee
                                                                  Schedule applies to all damages
                 benefit program".
                                                                  sustained by any one "employee",
        (2) The Aggregate Limit is the most we will               including such "employee's" dependents
             pay for all damages because of acts,                 and beneficiaries, because of all acts,
             errors     or    omissions      negligently          errors or omissions to which this
             committed in the "administration" of your            insurance applies.
             "employee benefit program".




BP 04 98 07 13
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,21
                                                                   2012
                                                                     of 119 Document 14-1Page 3 of 6
        (3) The terms of this insurance, including                   (4) Assist us, upon our request, in the
            those with respect to:                                        enforcement of any right against any
           (a) Our right and duty to defend any                           person or organization which may be
                "suits" seeking those damages; and                        liable to the insured because of an
                                                                          act, error or omission to which this
           (b) Your duties, and the duties of any                         insurance may also apply.
                other involved insured, in the event
                of an act, error or omission, or                  d. No insured will, except at that insured's
                "claim";                                              own cost, voluntarily make a payment,
                                                                      assume any obligation or incur any
            apply irrespective of the application of                  expense without our consent.
            the deductible amount.
                                                           6. For the purposes of the coverage provided by
        (4) We may pay any part or all of the                 this endorsement, the following Extended
            deductible amount to effect settlement            Reporting Period provisions are added:
            of any "claim" or "suit" and, upon
            notification of the action taken, you shall       Extended Reporting Period
            promptly reimburse us for such part of            a. You will have the right to purchase an
            the deductible amount as we have paid.                Extended Reporting Period, as described
  5. For the purposes of the coverage provided by                 below, if:
     this endorsement, Paragraph E.2. Duties In                  (1) This endorsement is canceled or not
     The Event Of Occurrence, Offense, Claim                          renewed; or
     Or Suit is replaced by the following:                       (2) We renew or replace this endorsement
     2. Duties In The Event Of An Act, Error Or                       with insurance that:
         Omission, Or Claim Or Suit                                  (a) Has a Retroactive Date later than the
         a. You must see to it that we are notified                       date shown in the Schedule of this
            as soon as practicable of an act, error or                    endorsement; or
            omission which may result in a "claim".                  (b) Does not apply to an act, error or
            To the extent possible, notice should                         omission on a claims-made basis.
            include:
                                                              b. The Extended Reporting Period does not
           (1) What the act, error or omission was                extend the policy period or change the
                and when it occurred; and                         scope of coverage provided. It applies only
           (2) The names and addresses of                         to "claims" for acts, errors or omissions that
                anyone who may suffer damages as                  were first committed before the end of the
                a result of the act, error or omission.           policy period but not before the Retroactive
         b. If a "claim" is made or "suit" is brought             Date, if any, shown in the Schedule. Once
            against any insured, you must:                        in effect, the Extended Reporting Period
                                                                  may not be canceled.
           (1) Immediately record the specifics of
                the "claim" or "suit" and the date            c. An Extended Reporting Period of five years
                received; and                                     is available, but only by an endorsement
                                                                  and for an extra charge.
           (2) Notify us as soon as practicable.
                                                                  You must give us a written request for the
            You must also see to it that we receive               endorsement within 60 days after the end of
            written notice of the "claim" or "suit" as            the policy period. The Extended Reporting
            soon as practicable.                                  Period will not go into effect unless you pay
         c. You and any other involved insured                    the additional premium promptly when due.
            must:                                                 We will determine the additional premium in
           (1) Immediately send us copies of any                  accordance with our rules and rates. In
                demands, notices, summonses or                    doing so, we may take into account the
                legal papers received in connection               following:
                with the "claim" or "suit";                      (1) The "employee benefit programs"
           (2) Authorize us to obtain records and                     insured;
                other information;                               (2) Previous types and amounts of
           (3) Cooperate        with     us    in    the              insurance;
                investigation or settlement of the
                "claim" or defense against the "suit";
                and



Page 4 of 6Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,22
                                                                    2012               BP 04 98 07 13
                                                                      of 119 Document 14-1
        (3) Limits of Insurance available under this         b. "Cafeteria plans" means plans authorized
             endorsement for future payment of                   by applicable law to allow employees to
             damages; and                                        elect to pay for certain benefits with pretax
        (4) Other related factors.                               dollars.
         The additional premium will not exceed              c. "Claim" means any demand, or "suit", made
         100% of the annual premium for this                     by an "employee" or an "employee's"
         endorsement.                                            dependents and beneficiaries, for damages
                                                                 as the result of an act, error or omission.
         The       Extended       Reporting      Period
         endorsement applicable to this coverage             d. "Employee benefit program" means a
         shall set forth the terms, not inconsistent             program providing some or all of the
         with this section, applicable to the Extended           following benefits to "employees", whether
         Reporting Period, including a provision to              provided through a "cafeteria plan" or
         the effect that the insurance afforded for              otherwise:
         "claims" first received during such period is          (1) Group life insurance; group accident or
         excess over any other valid and collectible                 health insurance; dental, vision and
         insurance available under policies in force                 hearing plans; and flexible spending
         after the Extended Reporting Period.                        accounts, provided that no one other
     d. If the Extended Reporting Period is in                       than an "employee" may subscribe to
         effect, we will provide an Extended                         such benefits and such benefits are
         Reporting Period Aggregate Limit of                         made generally available to those
         Insurance described below, but only for                     "employees" who satisfy the plan's
         claims first received and recorded during                   eligibility requirements;
         the Extended Reporting Period.                         (2) Profit sharing plans, employee savings
         The Extended Reporting Period Aggregate                     plans, employee stock ownership plans,
         Limit of Insurance will be equal to the dollar              pension plans and stock subscription
         amount shown in the Schedule of this                        plans, provided that no one other than
         endorsement under Limits of Insurance.                      an "employee" may subscribe to such
                                                                     benefits and such benefits are made
         Paragraph 4.a.(2) of this endorsement will                  generally available to all "employees"
         be amended accordingly. The Each                            who are eligible under the plan for such
         Employee Limit shown in the Schedule will                   benefits;
         then continue to apply as set forth in
         Paragraph 4.a.(3).                                     (3) Unemployment          insurance,      social
                                                                     security benefits, workers' compensation
  7. For the purposes of the coverage provided by                    and disability benefits;
     this endorsement, the following definitions are
     added to Paragraph F. Liability And Medical                (4) Vacation plans, including buy and sell
     Expenses Definitions:                                           programs; leave of absence programs,
                                                                     including military, maternity, family and
     a. "Administration" means:                                      civil leave; tuition assistance plans;
        (1) Providing information to "employees",                    transportation and health club subsidies;
             including     their   dependents      and               and
             beneficiaries, with respect to eligibility         (5) Any other similar benefits designated in
             for or scope of "employee benefit                       the Schedule or added thereto by
             programs";                                              endorsement.
        (2) Handling records in connection with the       8. For the purposes of the coverage provided by
             "employee benefit program"; or                  this endorsement, Paragraphs F.5. and F.18.
        (3) Effecting, continuing or terminating any         Liability And Medical Expenses Definitions
             "employee's" participation in any benefit       are replaced by the following:
             included in the "employee benefit               5. "Employee" means a person actively
             program".                                           employed, formerly employed, on leave of
         However, "administration" does not include              absence or disabled, or retired. "Employee"
         handling payroll deductions.                            includes a "leased worker". "Employee"
                                                                 does not include a "temporary worker".




BP 04 98 07 13
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,23
                                                                   2012
                                                                     of 119 Document 14-1Page 5 of 6
    18. "Suit" means a civil proceeding in which      B. Section III – Common Policy Conditions is
        damages because of an act, error or              amended as follows:
        omission to which this insurance applies         For the purposes of the coverage provided by this
        are alleged. "Suit" includes:                    endorsement, Paragraph 2. under H. Other
        a. An arbitration proceeding in which such       Insurance is replaced by the following:
           damages are claimed and to which the          2. This Employee Benefits Liability insurance is
           insured must submit or does submit with          excess over any of the other insurance,
           our consent; or                                  whether primary, excess, contingent or on any
        b. Any other alternative dispute resolution         other basis:
           proceeding in which such damages are             That is effective prior to the beginning of the
           claimed and to which the insured                 policy period shown in the Declarations of the
           submits with our consent.                        policy to which this endorsement is attached
                                                            and that applies to an act, error or omission on
                                                            other than a claims-made basis, if:
                                                            a. No Retroactive Date is shown in the
                                                                Schedule of this endorsement; or
                                                            b. The other insurance has a policy period
                                                                which continues after the Retroactive Date
                                                                shown in the Schedule of this endorsement.




Page 6 of 6Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,24
                                                                    2012               BP 04 98 07 13
                                                                      of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                                                BUSINESSOWNERS
                                                                                                BP 05 15 01 15

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.

                       DISCLOSURE PURSUANT TO
                     TERRORISM RISK INSURANCE ACT
                                                  SCHEDULE

 SCHEDULE – PART I
 Terrorism Premium (Certified Acts)      $

 Additional information, if any, concerning the terrorism premium:




 SCHEDULE – PART II
 Federal share of terrorism losses       80 % Year: 20        20
 (Refer to Paragraph B. in this endorsement.)

 Federal share of terrorism losses            % Year: 20      21
 (Refer to Paragraph B. in this endorsement.)

 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                   B. Disclosure Of Federal Participation In Payment
   In accordance with the federal Terrorism Risk              Of Terrorism Losses
   Insurance Act, we are required to provide you with         The United States Government, Department of the
   a notice disclosing the portion of your premium, if        Treasury, will pay a share of terrorism losses
   any, attributable to coverage for terrorist acts           insured under the federal program. The federal
   certified under the Terrorism Risk Insurance Act.          share equals a percentage (as shown in Part II of
   The portion of your premium attributable to such           the Schedule of this endorsement or in the policy
   coverage is shown in the Schedule of this                  Declarations) of that portion of the amount of such
   endorsement or in the policy Declarations.                 insured losses that exceeds the applicable insurer
                                                              retention. However, if aggregate insured losses
                                                              attributable to terrorist acts certified under the
                                                              Terrorism Risk Insurance Act exceed $100 billion
                                                              in a calendar year, the Treasury shall not make
                                                              any payment for any portion of the amount of such
                                                              losses that exceeds $100 billion.




BP 05 15 01 15
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,25
                                                                    2015
                                                                      of 119 Document 14-1Page 1 of 2
C. Cap On Insurer Participation In Payment Of
   Terrorism Losses
   If aggregate insured losses attributable to terrorist
   acts certified under the Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we
   have met our insurer deductible under the
   Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the amount
   of such losses that exceeds $100 billion, and in
   such case insured losses up to that amount are
   subject to pro rata allocation in accordance with
   procedures established by the Secretary of the
   Treasury.




Page 2 of 2Case                   © Insurance
                   2:20-cv-00623-JPS    Filed Services
                                              05/05/20 Office,
                                                           PageInc.,26
                                                                     2015               BP 05 15 01 15
                                                                       of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                                                BUSINESSOWNERS
                                                                                                BP 05 89 01 10


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     EMPLOYMENT-RELATED PRACTICES
                         LIABILITY ENDORSEMENT
              THIS ENDORSEMENT PROVIDES CLAIMS-MADE AND REPORTED COVERAGE
                          PLEASE READ THE ENTIRE FORM CAREFULLY


This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

 Employment-related Practices Liability Annual Aggregate Limit Of Insurance:            $           100,000

 Supplemental Limit:                                                                    $

 Deductible Amount:                                                                     $                 1,000

 Prior Or Pending Litigation Date:     08/24/2009

     Employment-related Malicious Prosecution

 Retroactive Date:     08/24/2009

     Extended Reporting Period
 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




BP 05 89 01 10
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,27
                                                                    2009
                                                                      of 119 Document 14-1Page 1 of 8             
For the purposes of the coverage provided by this en-              c. A "claim" will be deemed to have been
dorsement, Section II – Liability is amended as                        made at the earlier of the following times:
follows:                                                              (1) When notice of such "claim" after being
A. The following is added to Paragraph A. Cover-                            received by any insured is reported to
    ages:                                                                   us in writing; or
     1. Insuring Agreement                                            (2) When a "claim" against an insured is
        a. We will pay those sums the insured be-                           made directly to us in writing.
            comes legally obligated to pay as damages                  A "claim" received by the insured during the
            resulting from a "wrongful act" to which this              policy period and reported to us within 30
            insurance applies. We will have the right                  days after the end of the policy period will
            and duty to defend the insured against any                 be considered to have been reported within
            "suit" seeking those damages. However, we                  the policy period. However, this 30-day
            will have no duty to defend the insured                    grace period does not apply to "claims" that
            against any "suit" seeking damages be-                     are covered under any subsequent insur-
            cause of a "wrongful act" to which this in-                ance you purchase, or that would have
            surance does not apply. We may, at our                     been covered but for exhaustion of the
            discretion, investigate any incident that may              amount of insurance applicable to such
            result from a "wrongful act". We may, with                 "claims".
            your written consent, settle any "claim" that          d. If during the policy period you become
            may result. But:                                           aware of a "wrongful act" that may rea-
           (1) The amount we will pay for damages                      sonably be expected to give rise to a
                and "defense expenses" is limited as                   "claim" against any insured, you must pro-
                described in Paragraph D.1. Employ-                    vide notice to us in accordance with the
                ment-related Practices Liability Annual                provisions of Paragraph E.2 Duties In The
                Aggregate Limit Of Insurance and Para-                 Event Of A Claim Or Wrongful Act That
                graph D.2. Deductible of this endorse-                 May Result In A Claim. If such notice is pro-
                ment; and                                              vided, then any "claim" subsequently made
           (2) The coverage and duty to defend pro-                    against any insured arising out of that
                vided by this endorsement will end when                "wrongful act" shall be deemed under this
                we have used the applicable Limit of In-               policy to be a "claim" made during the pol-
                surance for "defense expenses" or the                  icy period in which the "wrongful act" was
                payment of judgments or settlements.                   first reported to us.
            No other obligation or liability to pay sums,          e. All "claims" for damages because of a
            such as civil or criminal fines, imposed on                "wrongful act" committed against the same
            you or any other insured, or to perform acts               person, including damages claimed by any
            or services is covered unless explicitly pro-              person for care, loss of services or death
            vided for under Supplementary Payments.                    resulting at any time from the "wrongful
                                                                       act", will be deemed to have been made at
        b. This insurance applies to "wrongful acts"                   the time the first of such "claims" is made,
            only if:                                                   regardless of the number of "claims" sub-
           (1) The "wrongful act" takes place in the                   sequently made.
                "coverage territory";                        B. For the purposes of the coverage provided by this
           (2) The "wrongful act" did not commence              endorsement, the following is added to Paragraph
                before the Retroactive Date, if any,            B. Exclusions, Subparagraph 1. Applicable To
                shown in the Schedule, or after the end         Business Liability Coverage:
                of the policy period; and                          This insurance does not apply to:
           (3) A "claim" against any insured for dam-              a. Criminal, Fraudulent Or Malicious Acts
                ages because of the "wrongful act" is
                first made during the policy period, or an             An insured's liability arising out of criminal,
                Extended Reporting Period provided                     fraudulent or malicious acts or omissions by
                under Paragraph F. of this endorse-                    that insured.
                ment, in accordance with Paragraphs c.
                and d. below.




Page 2 of 8Case                   © Insurance
                   2:20-cv-00623-JPS    Filed Services
                                              05/05/20 Office,
                                                           PageInc.,28
                                                                     2009               BP 05 89 01 10
                                                                       of 119 Document 14-1                              
        This exclusion does not affect our duty to                e. Prior Or Pending Litigation
        defend, in accordance with Paragraph A.1.                    Any "claim" or "suit" against any insured
        of this endorsement, an insured prior to de-                 which was pending on, or existed prior to,
        termining, through the appropriate legal                     the applicable Pending Or Prior Litigation
        processes, that that insured is responsible                  Date shown in the Schedule, or any "claim"
        for a criminal, fraudulent or malicious act or               or "suit" arising out of the same or substan-
        omission.                                                    tially the same facts, circumstances or alle-
     b. Contractual Liability                                        gations which are the subject of, or the ba-
        Any "wrongful act" for which the insured is                  sis for, such "claim" or "suit".
        obligated to pay damages by reason of the                 f. Prior Notice
        assumption of liability in a contract or                     Any "wrongful act" alleged or contained in
        agreement.                                                   any "claim" which has been reported, or for
     c. Violation Of Laws Applicable To                              which, in any circumstance, notice has
        Employers                                                    been given, under any other prior insurance
        A violation of your responsibilities or duties               policy providing essentially the same type
        required by any other federal, state or local                of coverage.
        statutes, rules or regulations, and any rules     C. For the purposes of the coverage provided by this
        or regulations promulgated therefor or               endorsement, Section II – Who Is An Insured is
        amendments thereto, except for the follow-           amended to include as an insured:
        ing, and including amendments thereto: Ti-           1. Your "employees", unless otherwise excluded
        tle VII of the Civil Rights Act of 1964, the             in this endorsement.
        Americans With Disabilities Act, the Age
        Discrimination in Employment Act, the                2. Your former "employees", unless otherwise
        Equal Pay Act, the Pregnancy Discrimina-                 excluded in this endorsement, but only with re-
        tion Act of 1978, the Immigration Reform                 spect to "wrongful acts" committed while in
        Control Act of 1986, the Family and Medical              your employ.
        Leave Act of 1993 and the Genetic Informa-        D. For the purposes of the coverage provided by this
        tion Nondiscrimination Act of 2008 or any            endorsement, Paragraph D. Liability And Medical
        other similar state or local statutes, rules or      Expenses Limits Of Insurance is replaced by the
        regulations to the extent that they prescribe        following:
        responsibilities or duties concerning the
                                                             1. Employment-related Practices Liability
        same acts or omissions.
                                                                 Annual Aggregate Limit Of Insurance
        However, this insurance does not apply to a
                                                                  a. The Employment-related Practices Liability
        "wrongful act" arising out of your failure to
                                                                     Annual Aggregate Limit Of Insurance
        comply with any of the accommodations for
                                                                     shown in the Schedule of this endorsement
        the disabled required of you by, or any ex-
                                                                     is the most we will pay, regardless of the
        penses incurred as the result of physical
                                                                     number of:
        modifications made to accommodate any
        person pursuant to, the Americans With                      (1) Insureds;
        Disabilities Act, or any amendments                         (2) "Claims" made or "suits" brought; or
        thereto, or any similar state or local stat-
        utes, rules or regulations to the extent that               (3) Persons, organizations or government
        they prescribe responsibilities or duties                         agencies making "claims" or bringing
        concerning the same acts or omissions.                            "suits".
        This exclusion does not apply to any "claim"             b. The Employment-related Practices Liability
        for retaliatory treatment by an insured                      Annual Aggregate Limit Of Insurance
        against any person making a "claim" pursu-                   shown in the Schedule of this endorsement
        ant to such person's rights under any stat-                  is the most we will pay for the sum of:
        utes, rules or regulations.                                 (1) All damages; and
     d. Strikes And Lockouts                                        (2) All "defense expenses"
        Any "wrongful act" committed against any                     because of all "wrongful acts" to which this
        striking or locked-out "employee", or to an                  insurance applies.
        "employee" who has been temporarily or
        permanently replaced due to any labor dis-
        pute.




BP 05 89 01 10
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,29
                                                                   2009
                                                                     of 119 Document 14-1Page 3 of 8                 
     The Employment-related Practices Liability                  (2) A series of "wrongful acts", circum-
     Annual Aggregate Limit Of Insurance applies                      stances or behaviors which arise from a
     separately to each consecutive annual period                     common cause
     and to any remaining period of less than 12                  regardless of the number of persons, or-
     months, starting with the beginning of the pol-              ganizations or government agencies mak-
     icy period shown in the Declarations, unless                 ing such "claims".
     the policy period is extended after issuance for
     an additional period of less than 12 months. In          c. We may pay any part or all of the Deducti-
     that case, the additional period will be deemed              ble amount to effect settlement of any
     part of the last preceding period for purposes               "claim" and, upon notification of the action
     of determining the Employment-related Prac-                  taken, you shall promptly reimburse us for
     tices Liability Annual Aggregate Limit Of Insur-             such part of the Deductible amount as has
     ance.                                                        been paid by us.
  2. Deductible                                         E. For the purposes of the coverage provided by this
                                                           endorsement, the following are added to Para-
     a. We will not pay for our share of damages           graph E. Liability And Medical Expenses Gen-
         and "defense expenses" until the amount of        eral Conditions:
         damages and "defense expenses" exceeds
         the Deductible shown in the Schedule of           1. Consent To Settle
         this endorsement. We will then pay the               If we recommend a settlement to you which is
         amount of damages and "defense ex-                   acceptable to the claimant, but to which you do
         penses" in excess of the Deductible, up to           not consent, the most we will pay as damages
         the Employment-related Practices Liability           in the event of any later settlement or judgment
         Annual Aggregate Limit Of Insurance.                 is the amount for which the "claim" could have
         Example No. 1                                        been settled, to which you did not give con-
                                                              sent, less any deductible.
             Deductible: $5,000
                                                           2. Duties In The Event Of A Claim Or Wrongful
             Limit of Insurance: $100,000                     Act That May Result In A Claim
             Damages and "Defense Expenses":                  a. If a "claim" is received by any insured, you
             $75,000                                              must:
             The Deductible will be subtracted from              (1) Immediately record the specifics of the
             the amount of damages and "defense                       "claim" and the date received; and
             expenses" in calculating the amount
             payable:                                            (2) Notify us, in writing, as soon as practi-
                                                                      cable.
             $75,000 - $5,000 = $70,000 Amount
             Payable                                          b. You and any other involved insured must:
         Example No. 2                                           (1) Immediately send us copies of any de-
                                                                      mands, notices, summonses or legal
             Deductible: $5,000                                       papers received in connection with the
             Limit of Insurance: $100,000                             "claim";
             Damages and "Defense Expenses":                     (2) Authorize us to obtain records and other
             $120,000                                                 information;
             The Deductible will be subtracted from              (3) Cooperate with us in the investigation or
             the amount of damages and "defense                       settlement of the "claim" or defense
             expenses" ($120,000 - $5,000 =                           against the "suit"; and
             $115,000). Since the amount of the                  (4) Assist us, upon our request, in the en-
             damages and "defense expenses" mi-                       forcement of any right against any per-
             nus the Deductible exceeds the Limit of                  son or organization which may be liable
             Insurance, the policy will pay the full                  to the insured because of a "wrongful
             Limit of Insurance ($100,000).                           act" to which this insurance may also
     b. The Deductible amount shown in the                            apply.
         Schedule applies to all "claims" arising out         c. No insured will, except at that insured's own
         of:                                                      cost, voluntarily make a payment, assume
        (1) The same "wrongful act"; or                           any obligation, or incur any expense without
                                                                  our written consent.




Page 4 of 8Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,30
                                                                    2009               BP 05 89 01 10
                                                                      of 119 Document 14-1                       
     d. If you become aware of a "wrongful act"                   (b) Cooperate with any counsel we may
        that may reasonably be expected to give                        select to monitor or associate in the
        rise to a "claim" and for which a "claim" has                  defense of those "suits".
        not yet been received, you must notify us,          c. If we defend you under a reservation of
        in writing, as soon as practicable. Such no-           rights, both your and our counsel will be re-
        tice must provide:                                     quired to maintain records pertinent to your
       (1) A description of the "wrongful act", in-            "defense expenses". These records will be
            cluding all relevant dates;                        used to determine the allocation of any "de-
       (2) The names of the persons involved in                fense expenses" for which you may be
            the "wrongful act", including names of             solely responsible, including defense of an
            the potential claimants;                           allegation not covered by this insurance.
       (3) Particulars as to the reasons why you         5. Transfer Of Duties When Limit Of Insurance
            became aware of and reasonably ex-              Is Used Up
            pect a "claim" which may result from            a. If we conclude that, based on "claims"
            such "wrongful act";                                which have been reported to us and to
       (4) The nature of the alleged or potential               which this insurance may apply, the Em-
            damages arising from such "wrongful                 ployment-related Practices Liability Annual
            act"; and                                           Aggregate Limit Of Insurance is likely to be
                                                                used up in the payment of judgments or
       (5) The circumstances by which the insured               settlements for damages or the payment of
            first became aware of the "wrongful act".           "defense expenses", we will notify the first
  3. Representations                                            Named Insured, in writing, to that effect.
     By accepting this policy, you agree that:              b. When the Employment-related Practices
     a. The statements in the Declarations are                  Liability Annual Aggregate Limit Of Insur-
        accurate and complete;                                  ance has actually been used up in the
                                                                payment of judgments or settlements for
     b. Those statements are based upon repre-                  damages or the payment of "defense ex-
        sentations you made to us; and                          penses", we will:
     c. We have issued this policy in reliance upon            (1) Notify the first Named Insured in writing,
          your representations.                                     as soon as practicable, that such a limit
  4. If You Are Permitted To Select Defense                         has actually been used up, and that our
     Counsel                                                        duty to defend the insured against
                                                                    "suits" seeking damages subject to that
     If, by mutual agreement or court order, the in-
                                                                    limit has also ended;
     sured is given the right to select defense coun-
     sel and the Limit of Insurance has not been               (2) Initiate, and cooperate in, the transfer of
     used up, the following provisions apply:                       control, to any appropriate insured, of all
                                                                    "suits" for which the duty to defend has
     a. We retain the right, at our discretion, to:
                                                                    ended for the reason described in pre-
         (1) Settle, approve or disapprove the set-                 ceding Paragraph 5.b.(1) and which are
             tlement of any "claim"; and                            reported to us before that duty to defend
         (2) Appeal any judgment, award or ruling at                ended; and
             our expense.                                      (3) Take such steps, as we deem appropri-
     b. You and any other involved insured must:                    ate, to avoid a default in, or continue the
                                                                    defense of, such "suits" until such trans-
         (1) Continue to comply with Paragraph E.2.                 fer is completed, provided the appropri-
             Duties In The Event Of A Claim Or                      ate insured is cooperating in completing
             Wrongful Act That May Result In A                      such transfer.
             Claim Condition of this endorsement as
             well as the other provisions of this pol-      c. If the circumstances described in Para-
             icy; and                                           graph 5.b.(1) have occurred, the first
                                                                Named Insured, and any other insured in-
         (2) Direct defense counsel of the insured to:          volved in a "suit" seeking damages subject
            (a) Furnish us with the information we              to that limit, must:
                 request to evaluate those "suits" for         (1) Cooperate in the transfer of control of
                 coverage under this policy; and                    "suits"; and




BP 05 89 01 10
          Case                  © Insurance
                 2:20-cv-00623-JPS    Filed Services
                                            05/05/20 Office,
                                                         PageInc.,31
                                                                   2009
                                                                     of 119 Document 14-1Page 5 of 8              
         (2) Arrange for the defense of such "suit"              (3) The "wrongful act" did not commence
               within such time period as agreed to be-               before the Retroactive Date.
               tween the appropriate insured and us.         d. You must give us a written request for the
               Absent any such agreement, arrange-                Extended Reporting Period within 30 days
               ments for the defense of such "suit"               after the end of the policy period or the ef-
               must be made as soon as practicable.               fective date of cancellation, whichever
      d. We will take no action with respect to de-               comes first.
          fense for any "claim" if such "claim" is re-       e. The Extended Reporting Period will not go
          ported to us after the Employment-related               into effect unless you pay the additional
          Practices Liability Annual Aggregate Limit              premium promptly when due and any pre-
          Of Insurance has been used up. It becomes               mium or deductible you owe us for cover-
          the responsibility of the first Named In-               age provided under this endorsement.
          sured, and any other insured involved in                Once in effect, the Extended Reporting Pe-
          such a "claim", to arrange defense for such             riod may not be cancelled.
          "claim".
                                                              f. We will determine the additional premium in
      e. The first Named Insured will reimburse us                accordance with our rules and rates. In do-
          as soon as practicable for expenses we in-              ing so, we may take into account the follow-
          cur in taking those steps we deem appro-                ing:
          priate in accordance with Paragraph 5.b.
                                                                 (1) The exposures insured;
       f. The exhaustion of the Employment-related
          Practices Liability Annual Aggregate Limit             (2) Previous types and amounts of insur-
          Of Insurance and the resulting end of our                   ance;
          duty to defend will not be affected by our             (3) Limit of Insurance available under this
          failure to comply with any of the provisions                endorsement for future payment of
          of this Condition.                                          damages; and
F. Extended Reporting Period                                     (4) Other related factors.
   1. For the purposes of the coverage provided by                The additional premium will not exceed
      this endorsement, the following Extended Re-                200% of the annual premium for this en-
      porting Period provisions are added:                        dorsement.
      a. You will have the right to purchase an Ex-          g. When the Extended Reporting Period is in
          tended Reporting Period from us if:                     effect, we will provide a Supplemental Limit
         (1) This endorsement is cancelled or not re-             of Insurance for any "claim" first made dur-
               newed for any reason; or                           ing the Extended Reporting Period.
         (2) We renew or replace this endorsement                 The Supplemental Limit of Insurance will be
               with insurance that:                               equal to the dollar amount shown in the
                                                                  Schedule of this endorsement under the
              (a) Has a Retroactive Date later than the           Employment-related Practices Liability An-
                   date shown in the Schedule of this             nual Aggregate Limit Of Insurance.
                   endorsement; or
                                                                  Paragraph D.1.b. of this endorsement will
             (b) Does not apply to "wrongful acts" on             be amended accordingly.
                   a claims-made basis.
                                                          2. If the Extended Reporting Period is chosen by
      b. An Extended Reporting Period, as specified          checking the appropriate box in the Schedule
          in Paragraph F.1.a. above, lasts three years       of this endorsement, the provisions of this
          and is available only for an additional pre-       Paragraph 2. supersede any other provisions
          mium.                                              of this endorsement to the contrary.
      c. The Extended Reporting Period starts with           a. An Extended Reporting Period is provided,
          the end of the policy period. It does not ex-           as described in Paragraph F. Extended Re-
          tend the policy period or change the scope              porting Period.
          of the coverage provided. It applies only to
          "claims" to which the following applies:           b. A Supplemental Limit of Insurance applies,
                                                                  as set forth in Paragraph F.2.c. below, to
         (1) The "claim" is first made during the Ex-             "claims" first made during the Extended
               tended Reporting Period;                           Reporting Period. The limit is equal to the
         (2) The "wrongful act" occurs before the                 Employment-related Practices Liability An-
               end of the policy period; and                      nual Aggregate Limit Of Insurance entered
                                                                  in the Schedule.



Page 6 of 8Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,32
                                                                    2009               BP 05 89 01 10
                                                                      of 119 Document 14-1                        
       c. Paragraph D.1.b. of this endorsement is re-          b. Fees of attorneys the insured retains when,
           placed by the following:                                by our mutual agreement or court order (or
           b. The       Employment-related      Practices          when required by administrative hearing or
               Liability Annual Aggregate Limit Of In-             proceeding), the insured is given the right to
               surance shown in the Schedule of this               retain defense counsel to defend against a
               endorsement is the most we will pay for             "claim".
               the sum of:                                     c. All other litigation or administrative hearing
              (1) All damages; and                                 expenses, including fees or expenses of
                                                                   expert witnesses hired either by us or by
              (2) All "defense expenses"                           the defense attorney retained by an in-
               because of all "wrongful acts" to which             sured.
               this insurance applies.                         d. Reasonable expenses incurred by the in-
               However, the Employment-related Prac-               sured at our request to assist us in the in-
               tices Liability Annual Aggregate Limit Of           vestigation or defense of the "claim", includ-
               Insurance does not apply to "claims" to             ing actual loss of earnings up to $250 a day
               which the Supplemental Limit Of Insur-              because of time off from work.
               ance applies.                                   e. Costs taxed against the insured in a "suit".
       d. The following is added to Paragraph D.1. of          "Defense expenses" does not include salaries
           this endorsement:                                   and expenses of our "employees" or the in-
           c. The Supplemental Limit Of Insurance is           sured's "employees" (other than those de-
               the most we will pay for the sum of:            scribed in Paragraphs a. and d. of this defini-
              (1) All damages; and                             tion).
              (2) All "defense expenses"                    3. "Discrimination" means violation of a person's
                                                               civil rights with respect to such person's race,
               because of all "wrongful acts" for              color, national origin, religion, gender, marital
               "claims" first made during the Extended         status, age, sexual orientation or preference,
               Reporting Period.                               physical or mental condition, or any other pro-
       e. Paragraph D.1. Employment-related Prac-              tected class or characteristic established by
           tices Liability Annual Aggregate Limit Of           any federal, state or local statutes, rules or
           Insurance, as amended by Paragraphs                 regulations.
           F.2.c. and F.2.d., is otherwise unchanged        4. "Wrongful act" means one or more of the fol-
           and applies in its entirety.                        lowing offenses, but only when they are em-
        f. The Extended Reporting Period will not              ployment-related:
           take effect unless the additional premium           a. Wrongful demotion or failure to promote,
           for it, as set forth in Paragraph F. Extended           negative evaluation, reassignment, or disci-
           Reporting Period, is paid when due. If that             pline of your current "employee" or wrongful
           premium is paid when due, the Extended                  refusal to employ;
           Reporting Period may not be cancelled.
                                                               b. Wrongful termination, meaning the actual or
G. For the purposes of the coverage provided by this               constructive termination of an "employee":
   endorsement, the following is added to Paragraph
   F. Liability And Medical Expenses Definitions                  (1) In violation or breach of applicable law
   of the policy:                                                       or public policy; or
   1. "Claim" means a "suit" or demand made by or                 (2) Which is determined to be in violation of
       for a current, former or prospective "employee"                  a contract or agreement, other than an
       for damages because of an alleged "wrongful                      employment contract or agreement,
       act".                                                            whether written, oral or implied, which
                                                                        stipulates financial consideration if such
   2. "Defense expenses" means payments allo-                           financial consideration is due as the re-
       cated to a specific "claim" we investigate, settle               sult of a breach of the contract;
       or defend, for its investigation, settlement or
       defense, including:                                     c. Wrongful denial of training, wrongful depri-
                                                                   vation of career opportunity, or breach of
       a. Fees and salaries of attorneys and parale-               employment contract;
           gals we retain, including attorneys and
           paralegals who are our "employees".                 d. Negligent hiring or supervision which re-
                                                                   sults in any of the other offenses listed in
                                                                   this definition;




BP 05 89 01 10
          Case                    © Insurance
                   2:20-cv-00623-JPS    Filed Services
                                              05/05/20 Office,
                                                           PageInc.,33
                                                                     2009
                                                                       of 119 Document 14-1Page 7 of 8               
     e. Retaliatory action against an "employee"         H. If Employment-related Malicious Prosecution is
         because the "employee" has:                        chosen by checking the appropriate box in the
        (1) Declined to perform an illegal or unethi-       Schedule of this endorsement, then the following
             cal act;                                       provisions apply:
        (2) Filed a complaint with a governmental           1. Paragraph B.a. of this endorsement is replaced
             authority or a "suit" against you or any          by the following:
             other insured in which damages are                This insurance does not apply to:
             claimed;                                          a. Criminal, Fraudulent Or Malicious Acts
        (3) Testified against you or any other in-                 An insured's liability arising out of criminal,
             sured at a legal proceeding; or                       fraudulent or malicious acts or omissions by
        (4) Notified a proper authority of any aspect              that insured.
             of your business operation which is ille-             However, this exclusion does not apply to
             gal;                                                  malicious prosecution of "employees" by
     f. Coercing an "employee" to commit an                        that insured. This exclusion does not affect
         unlawful act or omission within the scope of              our duty to defend, in accordance with
         that person's employment;                                 Paragraph A.1. of this endorsement, an in-
     g. Harassment;                                                sured prior to determining, through the ap-
                                                                   propriate legal processes, that that insured
     h. Libel, slander, invasion of privacy, defama-               is responsible for a criminal, fraudulent or
         tion or humiliation; or                                   malicious act or omission.
      i. Verbal, physical, mental or emotional abuse        2. The following is added to Paragraph G.4. of
         arising from "discrimination".                        this endorsement:
                                                                j. Malicious prosecution.




Page 8 of 8Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,34
                                                                    2009               BP 05 89 01 10
                                                                      of 119 Document 14-1                           
POLICY NUMBER: TRM 548147-11                                                                 BUSINESSOWNERS
                                                                                                 BP 12 03 01 10

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               LOSS PAYABLE CLAUSES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                   SCHEDULE

Premises Number:          1      Building Number:         1        Applicable Clause                        A
                                                                   (Indicate Paragraph A, B, C or D):
Description Of Property:

Loss Payee Name:              Madison Development Corp


Loss Payee Address:           550 W Washington Ave, Madison, WI 53703-2616


Premises Number:          1      Building Number:         1        Applicable Clause                        B
                                                                   (Indicate Paragraph A, B, C or D):
Description Of Property:

Loss Payee Name:              Summit Credit Union Its Successors and/or Assigns


Loss Payee Address:           Attn Business Services, PO Box 8046, Madison, WI 53708-8046


Premises Number:                 Building Number:                  Applicable Clause
                                                                   (Indicate Paragraph A, B, C or D):
Description Of Property:

Loss Payee Name:

Loss Payee Address:

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


Nothing in this endorsement increases the applicable          A. Loss Payable Clause
Limit of Insurance. We will not pay any Loss Payee               For Covered Property in which both you and a
more than their financial interest in the Covered Prop-          Loss Payee shown in the Schedule or in the Dec-
erty, and we will not pay more than the applicable               larations have an insurable interest, we will:
Limit of Insurance on the Covered Property.
                                                                 1. Adjust losses with you; and 2.Pay any claim for
The following is added to the Loss Payment Property                  loss or damage jointly to you and the Loss
Loss Condition in Section I – Property, as shown in                  Payee, as interests may appear.
the Declarations or in the Schedule:




BP 12 03 01 10
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,35
                                                                    2009
                                                                      of 119 Document 14-1Page 1 of 2                 
B. Lender's Loss Payable Clause                                3. If we cancel this policy, we will give written
   1. The Loss Payee shown in the Schedule or in                  notice to the Loss Payee at least:
      the Declarations is a creditor, including a mort-           a. 10 days before the effective date of cancel-
      gageholder or trustee, whose interest in that                   lation if we cancel for your nonpayment of
      Covered Property is established by such writ-                   premium; or
      ten instruments as:                                         b. 30 days before the effective date of cancel-
      a. Warehouse receipts;                                          lation if we cancel for any other reason.
      b. A contract for deed;                                  4. If we do not renew this policy, we will give
      c. Bills of lading;                                         written notice to the Loss Payee at least 10
                                                                  days before the expiration date of this policy.
      d. Financing statements; or
                                                            C. Contract Of Sale Clause
      e. Mortgages, deeds of trust, or security
          agreements.                                          1. The Loss Payee shown in the Schedule or in
                                                                  the Declarations is a person or organization
   2. For Covered Property in which both you and a                you have entered a contract with for the sale of
      Loss Payee have an insurable interest:                      Covered Property.
      a. We will pay for covered loss or damage to             2. For Covered Property in which both you and
          each Loss Payee in their order of prece-                the Loss Payee have an insurable interest, we
          dence, as interests may appear.                         will:
      b. The Loss Payee has the right to receive                  a. Adjust losses with you; and
          loss payment even if the Loss Payee has
          started foreclosure for similar action on the           b. Pay any claim for loss or damage jointly to
          Covered Property.                                           you and the Loss Payee, as interests may
                                                                      appear.
      c. If we deny your claim because of your acts
          or because you have failed to comply with            3. The following is added to Paragraph H. Other
          the terms of this policy, the Loss Payee will           Insurance in Section III – Common Policy
          still have the right to receive loss payment if         Conditions:
          the Loss Payee:                                         For Covered Property that is the subject of a
         (1) Pays any premium due under this policy               contract of sale, the word "you" includes the
               at our request if you have failed to do            Loss Payee.
               so;                                          D. Building Owner Loss Payable Clause
         (2) Submits a signed, sworn proof of loss             1. The Loss Payee shown in the Schedule or in
               within 60 days after receiving notice              the Declarations is the owner of the described
               from us of your failure to do so; and              building, in which you are a tenant.
         (3) Has notified us of any change in owner-           2. We will adjust losses to the described building
               ship, occupancy or substantial change              with the Loss Payee. Any loss payment made
               in risk known to the Loss Payee.                   to the Loss Payee will satisfy your claims
          All of the terms of Section I – Property will           against us for the owner's property.
          then apply directly to the Loss Payee.               3. We will adjust losses to tenant's improvements
      d. If we pay the Loss Payee for any loss or                 and betterments with you, unless the lease
          damage and deny payment to you because                  provides otherwise.
          of your acts or because you have failed to
          comply with the terms of this policy:
         (1) The Loss Payee's rights will be trans-
               ferred to us to the extent of the amount
               we pay; and
         (2) The Loss Payee's right to recover the
               full amount of the Loss Payee's claim
               will not be impaired.
               At our option, we may pay to the Loss
               Payee the whole principal on the debt
               plus any accrued interest. In this event,
               you will pay your remaining debt to us.




Page 2 of 2Case                   © Insurance
                   2:20-cv-00623-JPS    Filed Services
                                              05/05/20 Office,
                                                           PageInc.,36
                                                                     2009               BP 12 03 01 10
                                                                       of 119 Document 14-1                          
                                                                                               BUSINESSOWNERS
                                                                                                   TBP453 (11-16)

 UNDERTHIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                WATER BACK-UP AND SUMP OVERFLOW
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
                                                      SCHEDULE

                            Covered Property Annual Aggregate             Business Income And Extra Expense
                                    Limit Of Insurance                    Annual Aggregate Limit Of Insurance
Policy Limit               $ 25,000                                      $ 25,000



                                        OPTIONAL LOCATION SCHEDULE

                                                                           Business Income And Extra Expense
   Premises Number             Covered Property Limit Per Location           Limit Of Insurance Per Location
                           $                                              $
                           $                                              $

                           $                                              $

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


 A. We will pay for direct physical loss or damage to             after, that policy year. With respect to an occurrence
    Covered Property, covered under Businessowners                which begins in one policy year and continues or
    Special Property Coverage Form, caused by or                  results in additional loss or damage in a subsequent
    resulting from:                                               policy year(s), all loss or damage is deemed to be
    1. Water or waterborne material which backs up                sustained in the policy year in which the occurrence
        through or overflows or is otherwise                      began.
        discharged from an interior sewer or drain; or         C. We will not pay for loss in any one occurrence until
    2. Water or waterborne material which overflows               the amount of the adjusted loss exceeds the
        or is otherwise discharged from a sump, sump              deductible shown in the Declarations. We will then
        pump or related equipment, even if the                    pay the amount of the adjusted loss in excess of the
        overflow or discharge results from mechanical             deductible, up to the applicable Limit of Insurance.
        breakdown of an interior sump pump or its              D. The following provisions apply to Businessowners
        related equipment.                                        Special Property Coverage Form and supersede
 B. The most we will pay for the coverage provided                any provisions to the contrary:
    under this endorsement for all direct physical loss or        The most we will pay under:
    damage to Covered Property is the Covered
    Property Annual Aggregate Limit of Insurance                  1. Paragraph A.5.g. Business Income Additional
    shown in the Schedule.                                           Coverage for all loss of Business Income you
                                                                     sustain due to the necessary suspension of your
    The applicable Covered Property Annual Aggregate                 "operations" caused by direct physical loss or
    Limit of Insurance is the most we will pay under this            damage to Covered Property as described in
    endorsement for the total of all direct physical loss or         Paragraph A. of this endorsement; and
    damage at all locations sustained in any one policy
    year, regardless of the number of occurrences that            2. Paragraph A.5.h. Extra Expense Additional
    cause or result in loss or damage to Covered                     Coverage for all necessary Extra Expense you
    Property. If loss payment for the first such                     incur and that you would not have incurred if
    occurrence does not exhaust the applicable Limit of              there had been no direct physical loss or damage
    Insurance, then the balance of that Limit is available           to Covered Property as described in Paragraph
    for subsequent loss or damage sustained in, but not              A. of this endorsement;

TBP453 (11-16)
         Case     2:20-cv-00623-JPS © Filed
                                      Society05/05/20
                                              Insurance, Inc.,
                                                         Page  2016
                                                                 37 of 119 Document 14-1Page 1 of 2
  is the Business Income And Extra Expense               E. If the optional Location Schedule is completed, the
  Annual Aggregate Limit of Insurance shown in the          most we will pay for the coverage provided under
  Schedule.                                                 this endorsement for all direct physical loss or
                                                            damage to Covered Property is the Limit per
  The applicable Business Income And Extra                  Location shown in the Schedule.
  Expense Annual Aggregate Limit of Insurance is
  the most we will pay under this endorsement for        F. All exclusions under Businessowners Special
  the total of all loss of Business Income you              Property Coverage Form apply except B.1.g.(3).
  sustain and Extra Expense you incur at all
                                                         G. The following Additional Coverages do not apply
  locations in any one policy year, regardless of the
                                                            to this Water Back-Up and Sump Overflow
  number of occurrences that cause or result in loss
                                                            endorsement:
  or damage to Covered Property as described in
  Paragraph A. of this endorsement. If loss payment            A.5.a., Debris Removal,
  during an earlier "period of restoration" in the             A.5.e., Water Damage, Other Liquids, Powder
  policy year does not exhaust the applicable Limit                     or Molten Material Damage,
  of Insurance, then the balance of that Limit is
  available for loss of Business Income you sustain            A.5.j., Pollution Clean Up And Removal,
  or Extra Expense you incur during a subsequent               A.5.o., Ordinance Or Law
  "period of restoration" beginning in, but not after,         A.5.m., Contamination
  that policy year. With respect to a "period of
  restoration" which begins in one policy year and
  continues in a subsequent policy year(s), all loss
  of Business Income you sustain or Extra Expense
  you incur is deemed to be sustained or incurred in
  the policy year in which the "period of restoration"
  began.




Page 2 of 2Case   2:20-cv-00623-JPS © Filed
                                      Society05/05/20
                                              Insurance, Inc.,
                                                         Page  2016                 TBP453 (11-16)
                                                                 38 of 119 Document 14-1
                                                                                                       OTF1 (05-15)


                             TRANSPORTATION FLOATER
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy words "you" and "your" refer to the Named Insured shown in the Declarations. The words
"we", "us" and "our" refer to the Company providing this insurance.
Words and phrases that appear in quotation marks have special meaning. Refer to Section D. DEFINITIONS.

A. COVERAGE                                                           e. Property at any premises you own, lease or
    We will pay for loss to Covered Property from                         occupy, unless specifically endorsed on the
    any of the Covered Causes of Loss.                                    policy;
   1. Covered Property                                                f. Contraband, or property in the course of
      As used in this form, covered property means                        illegal transportation or trade.
      the types of property described in the                       6. Covered Causes of Loss
      TRANSPORTATION FLOATER SCHEDULE.                                Covered Causes of Loss means RISKS OF
   2. Locations                                                       DIRECT PHYSICAL LOSS to Covered Proper-
      Coverage applies at the places described in the                 ty except those causes of loss listed in B. EX-
      TRANSPORTATION FLOATER SCHEDULE.                                CLUSIONS.
   3. Limits of Insurance                                          7. Additional Coverage – Collapse
      The most we will pay for any loss is the                        We will pay for direct loss caused by or
      applicable Limit of Insurance shown for each                    resulting from risks of direct physical loss
      item in the TRANSPORTATION FLOATER                              involving collapse of all or part of a building
      SCHEDULE.                                                       or structure caused by one or more of the
                                                                      following:
   4. Deductible
                                                                      a. Fire; lightning; windstorm; hail; explosion;
      We will not pay for loss in any one
                                                                          smoke; aircraft; vehicles; riot; civil
      occurrence until the total amount of all
                                                                          commotion; vandalism; breakage of glass;
      adjusted claims before applying the
                                                                          falling objects; weight of snow, ice or
      applicable Limits of Insurance exceeds the
                                                                          sleet; water damage; all only as covered
      deductible shown in the Schedule. We will
                                                                          in this coverage;
      then pay the amount of the adjusted loss in
      excess of the deductible, up to the                             b. Hidden decay;
      applicable Limit of Insurance.                                  c. Hidden insect or vermin damage;
   5. Property Not Covered                                            d. Weight of people or personal property;
      Covered Property does not include:                              e. Weight of rain that collects on a roof;
      a. Aircraft, automobiles, motor trucks and                      f. Use of defective materials or methods in
         other vehicles subject to motor vehicle                          construction, remodeling or renovation if
         registration.                                                    the collapse occurs during the course of
      b. Property loaned, leased or rented to                             the construction, remodeling or renovation.
         others, or possession of which has been                      Collapse does not include settling, cracking,
         transferred to others following any                          shrinkage, bulging or expansion.
         agreement or sale.                                           This Additional Coverage does not increase
      c. Property of others, unless you have                          the Limits of Insurance provided in this
         assumed responsibility for such property                     Coverage.
         prior to loss. We will then cover only to the             8. Coverage Extension - Debris Removal
         extent of your liability.
                                                                      We will pay your expense to remove debris
      d. Drawings, plans, blueprints, designs or                      of Covered Property caused by or resulting
         specifications, accounts, bills, deeds,                      from a Covered Cause of Loss.
         evidences of debt, currency, money or
                                                                      The most we will pay is $10,000 in any one
         notes;
                                                                      occurrence.

                                              ©
OTF1 (05-15)                                      Society Insurance, 2015                                 Page 1 of 4
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 39 of 119 Document 14-1
                                                                                                     OTF1 (05-15)


B. EXCLUSIONS                                                             a) Airborne volcanic blast or airborne
                                                                              shock waves;
   1. We will not pay for a loss caused directly or
      indirectly by any of the following. Such loss                       b) Ash, dust or particulate matter, or
      is excluded regardless of any other cause                           c) Lava flow.
      or event that contributes concurrently or in                        All volcanic eruptions that occur with-
      any sequence to the loss.                                           in any 72-hour period will constitute a
      a. Governmental Action                                              single occurrence.
         Seizure or destruction of property by or-                        Volcanic action does not include the
         der of governmental authority.                                   cost to remove ash, dust or particulate
         But we will pay for acts of destruction                          matter that does not cause direct
         ordered by governmental authority and                            physical loss or damage to the de-
         taken at the time of a fire to prevent its                       scribed property.
         spread if the fire would be covered under                  e. Water
         this Coverage.                                                1) Flood, surface water, waves, tides, ti-
      b. Nuclear Hazard                                                   dal waves, overflow of any body of
         1) Any weapon employing atomic fission or                        water, or their spray, all whether
             fusion; or                                                   driven by wind or not;
         2) Nuclear reaction or radiation or                           2) Mudslide or mudflow;
             radioactive contamination from any                        3) Water that backs up from a sewer or
             other cause. But we will pay for direct                      drain; or
             loss caused by resulting fire if the fire                 4) Water under the ground surface
             would be covered under this Coverage.                        pressing on, or flowing or seeping
      c. War and Military Action                                          through:
         1) War, including undeclared or civil war;                       a) Foundations, walls, floors or
         2) Warlike action by a military force,                               paved surfaces;
             including action in hindering or                             b) Basements, whether paved or not;
             defending against an actual or                                   or
             expected at-tack, by any government,                         c) Doors, windows or other openings.
             sovereign or other authority using
             military personnel or other agents; or
                                                                           But if loss or damage by fire,
         3) Insurrection, rebellion, revolution,
                                                                           explosion or sprinkler leakage results,
             usurped power or action taken by
                                                                           we will pay for that resulting loss or
             governmental authority in hindering or
                                                                           damage.
             defending against any of these.
                                                                    f. Building Ordinance
      d. Earth Movement
                                                                       The enforcement of any ordinance of
         1) Any earth movement (other than sink-
                                                                       law:
             hole collapse), such as an earth-
             quake, landslide, or earth sinking,                       1) Regulating the construction, use or
             rising or shifting. But if loss or                            repair of any property; or
             damage by fire or explosion results,                      2) Requiring the tearing down of any
             we will pay for that resulting loss or                        property, including the cost of
             damage.                                                       removing its debris.
         2) Volcanic eruption, explosion or                         g. Power Failure
             effusion. But if loss or damage by fire,                  The failure of power or other utility
             building glass breakage or volcanic                       service supplied to the described
             action results, we will pay for that                      premises, however caused, if the failure
             resulting loss or damage.                                 occurs a-way from the described
             Volcanic action means direct loss or                      premises.
             damage resulting from the eruption of                     But if loss or damage by a Covered Cause
             a volcano when the loss or damage is                      or Loss results, we will pay for that resulting
             caused by:                                                loss or damage.
                                            ©
OTF1 (05-15)                                    Society Insurance, 2015                                  Page 2 of 4
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 40 of 119 Document 14-1
                                                                                                     OTF1 (05-15)

2. We will not pay for a loss caused by or                              1) You do your best to maintain heat in
   resulting from any of the following:                                     the building or structure; or
      a. Delay, loss of market, loss of use,                            2) You drain the equipment and shut off
          interruption of business or loss of profit;                       the water supply if the heat is not
      b. Artificially generated electric current                            maintained;
          including electric arcing that disturbs                    h. Voluntary parting with any property by
          electric devices, appliances or wiring.                       you or anyone entrusted with the
          But if loss or damage from fire results,                      property if induced to do so by any
          we will pay for that resulting loss or dam-                   fraudulent scheme, trick, device, or false
          age.                                                          pre-tense;
      c.                                                             i. Unauthorized instructions to transfer
                                                                        property to any person or to any place;
          1) Settling, cracking, shrinking or
              expansion;                                             j. Rain, snow, sleet, sand or dust to:
          2) Wear and tear;                                             1) Property in the open; or
          3) Rust,     corrosion,   fungus,     decay,                  2) The interior of any building or
              deterioration, hidden or latent defect                        structure unless:
              or any quality in property that causes                        a) The building or structure first
              it to damage itself;                                             sustains damage by a covered
          4) Insects, birds, rodents or other                                  cause of loss to its roof or walls
              animals;                                                         through which the rain, snow, sleet,
                                                                               sand or dust enters; or;
          5) Mechanical breakdown, including
              rupture or bursting caused by                                 b) The loss or damage is caused by or
              centrifugal force;                                               results from thawing of snow, sleet or
                                                                               ice on the building or structure;
          6) Dampness or dryness of atmosphere;
                                                                     k. Smoke, vapor or gas from agricultural
          7) Changes        in   or     extremes     of
                                                                        smudging or industrial operations;
              temperature;
                                                                     l. Collapse except as provided in the
          8) Smog;
                                                                        Additional Coverage - Collapse section
          But if loss or damage by the “specified                       of this Coverage.
          causes of loss” or building glass break-
                                                                  3. We will not pay for a loss caused by or
          age results, we will pay for that resulting
                                                                     resulting from any of the following. But if
          loss or damage.
                                                                     loss by a Covered Cause of Loss results,
      d. Unexplained disappearance;                                  we will pay for that resulting loss.
      e. Shortage found upon taking inventory;                       a. Weather Conditions. But this exclusion
      f. Dishonest or criminal acts by you, any of                      only applies if weather conditions con-
          your partners, employees, directors,                          tribute in any way that a cause or event
          trustees, authorized representatives or                       excluded in paragraph 1. above to
          anyone to whom you entrust the                                produce the loss.
          property (other than carriers for hire) for                b Acts or decisions, including the failure to
          any purpose;                                                  act or decide, of any person, group,
          1) Acting alone or in collusion with                          organization or governmental body.
              others; or                                             c. Faulty, inadequate or defective:
          2) Whether or not occurring during the                        1) Planning,       zoning,     development,
              hours of employment;                                          surveying, siting;
          This exclusion does not apply to acts of                      2) Design, specifications, workmanship,
          destruction by your employees, but theft                          repair, construction, renovation, re-
          by employees is not covered.                                      modeling, grading, compaction;
      g. Water that leaks or flows from plumbing,                       3) Materials used in repair, construction,
          heating, air conditioning or other                                renovation, or remodeling; or
          equipment      (except     fire    protective
                                                                        4) Maintenance; of part or all of any
          systems) caused by or resulting from
          freezing, unless:                                                 property wherever located.
                                             ©
OTF1 (05-15)                                     Society Insurance, 2015                                Page 3 of 4
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 41 of 119 Document 14-1
                                                                                                 OTF1 (05-15)

C. ADDITIONAL CONDITIONS                                     1. Sinkhole collapse means the sudden
    The following additional or replacement                     sinking or collapse of land into underground
    conditions apply.                                           empty spaces created by the action of
   1. Coinsurance                                               water on limestone or similar rock
                                                                formations. It does not include the cost of
      We will not pay a greater share of any loss
                                                                filling sinkholes.
      than the proportion that the Limit of
      Insurance bears to the full value of the               2. Falling objects does not include loss or
      property.                                                 damage to:
   2. When Coverage Ceases                                      a. Personal property in the open; or
      The insurance provided by this coverage                   b. The interior of a building or structure, or
      will end when one of the following first                       property inside a building or structure,
      occurs;                                                        unless the roof or outside wall of the
                                                                     building or structure is first damaged by
      a. This policy expires or is cancelled;
                                                                     a falling object.
      b. The property is accepted by the
                                                             3. Water damage means accidental discharge
          purchaser;
                                                                or leakage of water or steam as the direct
      c. Your interest in the property ceases.                  result of the breaking or cracking of any part of
D. DEFINITIONS                                                  a system or appliance containing water or
                                                                steam.
   “Specified Causes of Loss” means the
   following:
   Fire; lightning; explosion; windstorm or hail;
   smoke; aircraft or vehicles; riot or civil
   commotion; vandalism; leakage from fire
   extinguishing equipment; sinkhole collapse;
   falling objects; weight of snow, ice or sleet;
   water dam-age.




                                        ©
OTF1 (05-15)                                Society Insurance, 2015                                 Page 4 of 4
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 42 of 119 Document 14-1
                                                                                          BUSINESSOWNERS
                                                                                                EZP1 (05-15)



                     SOCIETY INSURANCE, a mutual company
                  EZ PREP FOODS EXTENSION ENDORSEMENT
SUBJECT TO ALL TERMS AND CONDITIONS (INCLUDING DEDUCTIBLE) APPLICABLE TO THE
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM AND THE BUSINESSOWNERS LIABILITY
COVERAGE FORM OF THIS POLICY, COVERAGE IS EXTENDED TO INCLUDE THE FOLLOWING.

A. Crime                                                    F. Outdoor Property
   The following Optional Coverages and limits are             The most we will pay under Coverage Extension
   included:                                                   A.6.c., Outdoor Property, is increased to $20,000
     G.2.a. Money and Securities       $5,000 Limit            at each described premises, unless a higher limit
                                                               is shown in the Declarations.
     G.2.b. Money Orders and
                                                            G. Pollutant Clean Up And Removal
            Counterfeit Money          $5,000 Limit
                                                               The most we will pay under Additional Coverages
     G.2.c. Forgery and Alteration $5,000 Limit
                                                               Extension A.5.j., Pollutant Clean Up And Removal,
     G.2.d. Extortion                  $5,000 Limit            is increased to $50,000 at each described
                                                               premises.
     G.2.e. Computer Fraud             $5,000 Limit
                                                            H. Watercraft
     G.2.f. Funds Transfer Fraud       $5,000 Limit
                                                               You may extend the insurance that applies to
   unless a higher limit is shown in the Declarations.         Business Personal Property to apply to watercraft
B. Employee Dishonesty                                         (including motors, equipment and accessories)
                                                               owned by you and held solely for rental purposes.
   Optional Coverage G.3., Employee Dishonesty, is
   included for the limit of $50,000, unless a higher          The most we will pay under this Extension is
   limit if shown in the Declarations.                         $5,000 but not more than $1,000 for any one item.

C. Fine Arts                                                I. Personal Property of Others
                                                              1. Coverage
   You may extend the insurance that applies to
   Business Personal Property to apply to your fine               We will pay those sums that you become
   arts and fine arts in your care, custody or control at         legally obligated to pay as damages because
   the described premises. Special Form Coverage                  of direct physical loss or damage, including
   limitation A.4.b. does not apply to this Extension.            loss of use, to Covered Property caused by
                                                                  accident and arising out of any Covered Cause
   Fine arts as used in this endorsement means                    of Loss. We will have the right and duty to
   property having rare, historic or artistic value.              defend any “suit” seeking those damages. But:
   The most we will pay under this Extension is                   a. The amount we will pay for damages is
   $10,000 but not more than $500 any one item.                      limited as described in Limit of Insurance
D. Accounts Receivable                                               section;
                                                                  b. We may investigate and settle any claim or
   The most we will pay under Coverage Extension                     “suit” at our discretion; and
   A.6.g., Accounts Receivable is increased to
   $20,000 at each described premises, unless a                   c. Our right and duty to defend end when we
   higher limit is shown in the Declarations.                        have used up the Limit of Insurance in the
                                                                     payment of judgments or settlements.
E. Valuable Papers and Records
                                                              2. Covered Property
   The most we will pay under Coverage Extension                  Covered Property, as used in this Coverage
   A.6.f., Valuable Papers and Records – Cost of                  Extension, means tangible property of others,
   Research, is increased to $20,000 at each described            including personal effects of guests, customers
   premises, unless a higher limit is shown in the                and employees, in your care, custody or control.
   Declarations.




EZP1 (05-15)
          Case    2:20-cv-00623-JPS© Society Insurance, Inc.,
                                      Filed 05/05/20     Page 2015.
                                                                 43 of 119 Document 14-1Page 1 of 2
   3. Additional Coverage - Supplementary Payments
      We will pay, with respect to any claim or “suit”      K. Contamination
      we defend:                                               Additional Coverage A.5.m.(1), Contamination,
       a. All expenses we incur.                               limit of coverage is increased to $15,000.
       b. The cost of bonds to release attachments,         L. THE FOLLOWING CODES APPLY TO
          but only for bond amounts within our Limit           BUSINESSOWNERS LIABILITY COVERAGE
          of Insurance. We do not have to furnish              FORM ON AN “IF ANY” BASIS:
          these bonds.                                        1. Sponsored Athletic Events
       c. All reasonable expenses incurred by you                 40059
          at our request, including actual loss of
          earnings up to $100 a day because of time               Athletic games sponsored,          managed     or
          off from work.                                          supervised by you providing:
       d. All costs taxed against you in the “suit”.              a. The event is away from the premises
                                                                     owned or controlled by you.
       e. Prejudgment interest awarded against you
          on that part of the judgment we pay. If we              b. The    majority    of   the    participants
          make an offer to pay the Limit of Insurance,               representing you are not your employees.
          we will not pay any prejudgment interest                c. There is no charge           other   than   for
          based on that period of time after the offer.              charitable purposes.
       f.   All interest on the full amount of any            2. Special Events
            judgment that accrues after entry of the
                                                                  43424
            judgment and before we have paid, offered
            to pay, or deposited in court the part of the         Exhibitions–no stadiums or grandstands–events
            judgment that is within our Limit of                  not to exceed 14 days held on or off premises
            Insurance.                                            owned or controlled by you for purposes related to
                                                                  the operation of your business.
   4. Limit of Insurance
       The most we will pay in damages as the result        M. The following endorsement also applies to this
       of any one accident is $10,000.                         EZ PREP FOODS Extension Endorsement:
       Payments under the Additional Coverage are             1. Product Spoilage
       in addition to the Limit of Insurance.                     Unless a higher Limit of Insurance is
   5. Definition                                                  purchased for an additional premium, the Limit
                                                                  of Insurance shown in the Schedule of the
     “Suit” includes an arbitration proceeding to which           Product Spoilage endorsement is the limit
     you must submit or submit with our consent.                  provided by this extension endorsement or the
J. Outbuildings                                                   Limit of Insurance for Business Personal
   You may extend the insurance provided by this                  Property, whichever is less.
   policy to apply to any unscheduled outbuilding and          This endorsement does not amend or alter the
   your contents in any unscheduled outbuilding                coverage or limits provided in the endorsements
   located at your described premises.                         shown above.
   The most we will pay under this Extension is $1,000.




Page 2 of 2Case    2:20-cv-00623-JPS© Society Insurance, Inc.,
                                       Filed 05/05/20     Page 2015.                   EZP1 (05-15)
                                                                  44 of 119 Document 14-1
                                                                                       EPL-120 (10-08)


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    LIABILITY TO NON-EMPLOYEES


This endorsement modifies insurance provided under the following:

   EMPLOYMENT-RELATED PRACTICES LIABILITY ENDORSEMENT




The following is added to Paragraph 4. of Section G – Definitions:


   "Injury" also means injury to any non-"employee" arising out of "discrimination" or harassment
   directed at the non-"employee" by any insured in the course of that insured's work for you.




EPL-120 (10-08)                        © ISO Properties, Inc., 2000                      Page 1 of 1


           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 45 of 119 Document 14-1
                                                                                           BUSINESSOWNERS
                                                                                               BP 15 05 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION – ACCESS OR DISCLOSURE OF
    CONFIDENTIAL OR PERSONAL INFORMATION AND
   DATA-RELATED LIABILITY – LIMITED BODILY INJURY
             EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


A. Exclusion B.1.q. of Section II – Liability is                    As used in this exclusion, electronic data
   replaced by the following:                                       means information, facts or computer
      This insurance does not apply to:                             programs stored as or on, created or used
                                                                    on, or transmitted to or from computer
      q. Access Or Disclosure Of Confidential Or                    software       (including      systems     and
         Personal Information And Data-related                      applications software), on hard or floppy
         Liability                                                  disks, CD-ROMs, tapes, drives, cells, data
         (1) Damages, other than damages because                    processing       devices     or    any    other
             of "personal and advertising injury",                  repositories of computer software which are
             arising out of any access to or                        used      with      electronically   controlled
             disclosure     of    any    person's    or             equipment. The term computer programs,
             organization's confidential or personal                referred to in the foregoing description of
             information, including patents, trade                  electronic data, means a set of related
             secrets, processing methods, customer                  electronic instructions which direct the
             lists, financial information, credit card              operations and functions of a computer or
             information, health information or any                 device connected to it, which enable the
             other type of nonpublic information; or                computer or device to receive, process,
                                                                    store, retrieve or send data.
         (2) Damages arising out of the loss of, loss
             of use of, damage to, corruption of,
             inability to access, or inability to
             manipulate electronic data.
         This exclusion applies even if damages are
         claimed for notification costs, credit
         monitoring expenses, forensic expenses,
         public relations expenses or any other loss,
         cost or expense incurred by you or others
         arising out of that which is described in
         Paragraph (1) or (2) above.




BP 15 05 05 14
          Case                   © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,46
                                                                    2013
                                                                      of 119 Document 14-1Page 1 of 2
B. The following is added to Paragraph B.1.p.                 This exclusion applies even if damages are
   Personal And Advertising Injury Exclusion of               claimed for notification costs, credit
   Section II – Liability:                                    monitoring expenses, forensic expenses,
     This insurance does not apply to:                        public relations expenses or any other loss,
                                                              cost or expense incurred by you or others
     p. Personal And Advertising Injury                       arising out of any access to or disclosure of
        "Personal and advertising injury":                    any person's or organization's confidential
                                                              or personal information.
        Arising out of any access to or disclosure of
        any person's or organization's confidential
        or personal information, including patents,
        trade    secrets,    processing    methods,
        customer lists, financial information, credit
        card information, health information or any
        other type of nonpublic information.




Page 2 of 2Case                  © Insurance
                  2:20-cv-00623-JPS    Filed Services
                                             05/05/20 Office,
                                                          PageInc.,47
                                                                    2013               BP 15 05 05 14
                                                                      of 119 Document 14-1
                                                                                           BUSINESSOWNERS
                                                                                                 TBP-9(10-08)


      BUSINESSOWNERS COMMON POLICY CONDITIONS


All coverages of this policy are subject to the following
conditions.
A. Cancellation                                                        (a) Furnish necessary heat, water,
   1. The first Named Insured shown in the                                 sewer service or electricity for 30
      Declarations may cancel this policy by mailing                       consecutive days or more, except
      or delivering to us advance written notice of                        during a period of seasonal
      cancellation.                                                        unoccupancy; or
   2. We may cancel this policy by mailing or                          (b) Pay property taxes that are owing
      delivering to the first Named Insured written                        and have been outstanding for more
      notice of cancellation at least:                                     than one year following the date due,
                                                                           except that this provision will not
       a. 5 days before the effective date of                              apply where you are in a bona fide
          cancellation if any one of the following                         dispute with the taxing authority
          conditions exists at any building that is                        regarding payment of such taxes.
          Covered Property in this policy.
                                                                 b. 10 days before the effective date of
          (1) The building has been vacant or                       cancellation if we cancel for nonpayment of
              unoccupied 60 or more consecutive                     premium.
              days. This does not apply to:
                                                                 c. 30 days before the effective date of
              (a) Seasonal unoccupancy; or                          cancellation if we cancel for any other
              (b) Buildings    in   the    course      of           reason.
                  construction, renovation or addition.       3. We will mail or deliver our notice to the first
              Buildings with 65% or more of the rental           Named Insured's last mailing address known to
              units or floor area vacant or unoccupied           us.
              are considered unoccupied under this            4. Notice of cancellation will state the effective
              provision.                                         date of cancellation. The policy period will end
          (2) After damage by a covered cause of                 on that date.
              loss, permanent repairs to the building:        5. If this policy is cancelled, we will send the first
              (a) Have not started, and                          Named Insured any premium refund due. If we
              (b) Have not been contracted for,                  cancel, the refund will be pro rata. If the first
                                                                 Named Insured cancels, the refund may be
                  within 30 days of initial payment of           less than pro rata. The cancellation will be
                  loss.                                          effective even if we have not made or offered a
          (3) The building has:                                  refund.
              (a) An outstanding order to vacate;             6. If notice is mailed, proof of mailing will be
                                                                 sufficient proof of notice.
              (b) An outstanding demolition order; or
                                                            B. Changes
              (c) Been    declared       unsafe        by
                  governmental authority.                     This policy contains all the agreements between
                                                              you and us concerning the insurance afforded. The
          (4) Fixed and salvageable items have been
                                                              first Named Insured shown in the Declarations is
              or are being removed from the building
                                                              authorized to make changes in the terms of this
              and are not being replaced. This does
                                                              policy with our consent. This policy's terms can be
              not apply to such removal that is
                                                              amended or waived only by endorsement issued
              necessary or      incidental  to   any
                                                              by us and made a part of this policy.
              renovation or remodeling.
          (5) Failure to:




TBP-9(10-08)
          Case     2:20-cv-00623-JPS Filed
                                       ISO Properties,
                                            05/05/20 Inc.,
                                                       Page2001
                                                              48 of 119 Document 14-1Page 1 of 4                       
C. Concealment, Misrepresentation Or Fraud
  This policy is void in any case of fraud by you as it    G. Liberalization
  relates to this policy at any time. It is also void if      If we adopt any revision that would broaden the
  you or any other insured, at any time, intentionally        coverage under this policy without additional
  conceal or misrepresent a material fact                     premium within 45 days prior to or during the policy
  concerning:                                                 period, the broadened coverage will immediately
   1. This policy;                                            apply to this policy.
   2. The Covered Property;                                H. Other Insurance
   3. Your interest in the Covered Property; or               1. If there is other insurance covering the same
                                                                 loss or damage, we will pay only for the amount
   4. A claim under this policy.                                 of covered loss or damage in excess of the
D. Examination Of Your Books And Records                         amount due from that other insurance, whether
  We may examine and audit your books and                        you can collect on it or not. But we will not pay
  records as they relate to this policy at any time              more than the applicable Limit of Insurance of
  during the policy period and up to three years                 Section I – Property.
  afterward.                                                  2. Business Liability Coverage is excess over:
E. Inspections And Surveys                                       a. Any other insurance that insures for direct
   1. We have to right to:                                          physical loss or damage; or
      a. Make inspections and surveys at any time;               b. Any other primary insurance available to
                                                                    you covering liability for damages arising
      b. Give you reports on the conditions we find;                out of the premises or operations for which
         and                                                        you have been added as an additional
      c. Recommend changes.                                         insured by attachment of an endorsement.
   2. We are not obligated to make any inspections,           3. When this insurance is excess, we will have no
      surveys, reports or recommendations and any                duty under Business Liability Coverage to
      such actions we do undertake relate only to                defend any claim or "suit" that any other insurer
      insurability and the premiums to be charged.               has a duty to defend. If no other insurer
      We do not make safety inspections. We do not               defends, we will undertake to do so; but we will
      undertake to perform the duty of any person or             be entitled to the insured's rights against all
      organization to provide for the health or safety           those other insurers.
      of workers or the public. And we do not warrant      I. Premiums
      that conditions:
                                                              1. The first Named       Insured   shown    in   the
      a. Are safe and healthful; or                              Declarations:
      b. Comply with laws, regulations, codes or                 a. Is responsible for the payment of all
         standards.                                                 premiums; and
   3. Paragraphs 1. and 2. of this condition apply not           b. Will be the payee for any return premiums
      only to us, but also to any rating, advisory, rate            we pay.
      service or similar organization which makes
      insurance inspections, surveys, reports or              2. The premium shown in the Declarations was
      recommendations.                                           computed based on rates in effect at the time
                                                                 the policy was issued. On each renewal,
   4. Paragraph 2. of this condition does not apply to           continuation or anniversary of the effective date
      any      inspections,   surveys,    reports    or          of this policy, we will compute the premium in
      recommendations we may make relative to                    accordance with our rates and rules then in
      certification, under state or municipal statutes,          effect.
      ordinances or regulations, of boilers, pressure
      vessels or elevators.                                   3. With our consent, you may continue this policy
                                                                 in force by paying a continuation premium for
F. Insurance Under Two Or More Coverages                         each successive one-year period. The premium
  If two or more of this policy's coverages apply to             must be:
  the same loss or damage, we will not pay more                  a. Paid to us prior to the anniversary date; and
  than the actual amount of the loss or damage.
                                                                 b. Determined in accordance with Paragraph
                                                                    2. above.




Page 2 of 4Case                 Copyright, Insurance
                     2:20-cv-00623-JPS               Services Page
                                           Filed 05/05/20     Office, 49
                                                                      Inc.,of2000            TBP-9(10-08)
                                                                              119 Document 14-1                      
     Our forms then in effect will apply. If you do not      4. Undeclared exposures or change in your
     pay the continuation premium, this policy will             business operation, acquisition or use of
     expire on the first anniversary date that we               locations may occur during the policy period
     have not received the premium.                             that are not shown in the Declarations. If so, we
                                                                may require an additional premium. That
                                                                premium will be determined in accordance with
                                                                our rates and rules then in effect.
                                                          J. Premium Audit
                                                             1. This policy is subject to audit if a premium
                                                                designated as an advance premium is shown in
                                                                the Declarations. We will compute the final
                                                                premium due when we determine your actual
                                                                exposures.
                                                             2. Premium shown in this policy as advance
                                                                premium is a deposit premium only. At the
                                                                close of each audit period we will compute the
                                                                earned premium for that period and send notice
                                                                to the first Named Insured. The due date for
                                                                audit premiums is the date shown as the due
                                                                date on the bill. If the sum of the advance and
                                                                audit premiums paid for the policy period is
                                                                greater than the earned premium, we will return
                                                                the excess to the first Named Insured.
                                                             3. The first Named Insured must keep records of
                                                                the information we need for premium
                                                                computation, and send us copies at such times
                                                                as we may request.
                                                          K. Transfer Of Rights Of Recovery Against Others
                                                             To Us
                                                             1. Applicable     to     Businessowners       Property
                                                                Coverage:
                                                                If any person or organization to or for whom we
                                                                make payment under this policy has rights to
                                                                recover damages from another, those rights
                                                                are transferred to us to the extent of our
                                                                payment. That person or organization must do
                                                                everything necessary to secure our rights and
                                                                must do nothing after loss to impair them. But
                                                                you may waive your rights against another party
                                                                in writing:
                                                                a. Prior to a loss to your Covered Property.
                                                                b. After a loss to your Covered Property only if,
                                                                   at time of loss, that party is one of the
                                                                   following:
                                                                   (1) Someone insured by this insurance;
                                                                   (2) A business firm:
                                                                      (a) Owned or controlled by you; or
                                                                      (b) That owns or controls you; or
                                                                   (3) Your tenant.
                                                                You may also accept the usual bills of lading or
                                                                shipping receipts limiting the liability of carriers.
                                                                This will not restrict your insurance.
                                                             2. Applicable     to     Businessowners        Liability
                                                                Coverage:



TBP-9(10-08)
          Case              Copyright, Insurance
                 2:20-cv-00623-JPS               Services Page
                                       Filed 05/05/20     Office, 50
                                                                  Inc.,of2000
                                                                          119 Document 14-1Page 3 of 4                  
      If the insured has rights to recover all or part of
      any payment we have made under this policy,
      those rights are transferred to us. The insured
      must do nothing after loss to impair them. At
      our request, the insured will bring "suit" or
      transfer those rights to us and help us enforce
      them. This condition does not apply to Medical
      Expenses Coverage.
L. Transfer Of Your Rights And Duties Under This
   Policy
   Your rights and duties under this policy may not be
   transferred without our written consent except in
   the case of death of an individual Named Insured.
   If you die, your rights and duties will be transferred
   to your legal representative but only while acting
   within the scope of duties as your legal
   representative. Until your legal representative is
   appointed, anyone having proper temporary
   custody of your property will have your rights and
   duties but only with respect to that property.




Page 4 of 4Case              Copyright, Insurance
                  2:20-cv-00623-JPS               Services Page
                                        Filed 05/05/20     Office, 51
                                                                   Inc.,of2000            TBP-9(10-08)
                                                                           119 Document 14-1             
                                                                                COMMERCIAL INLAND MARINE
                                                                                             CM 00 01 09 04

             COMMERCIAL INLAND MARINE CONDITIONS
The following conditions apply in addition to the               5. You will not, except at your own cost, voluntarily
Common Policy Conditions and applicable Additional                 make a payment, assume any obligation, or
Conditions in Commercial Inland Marine Coverage                    incur any expense without our consent.
Forms:                                                          6. As often as may be reasonably required, permit
LOSS CONDITIONS                                                    us to inspect the property proving the loss or
A. Abandonment                                                     damage and examine your books and records.
   There can be no abandonment of any property to                  Also permit us to take samples of damaged
   us.                                                             and undamaged property for inspection, testing
                                                                   and analysis, and permit us to make copies
B. Appraisal                                                       from your books and records.
   If we and you disagree on the value of the property          7. We may examine any insured under oath, while
   or the amount of loss, either may make written                  not in the presence of any other insured and at
   demand for an appraisal of the loss. In this event,             such times as may be reasonably required,
   each party will select a competent and impartial                about any matter relating to this insurance or
   appraiser. The two appraisers will select an                    the claim, including an insured's books and
   umpire. If they cannot agree, either may request                records. In the event of an examination, an
   that selection be made by a judge of a court having             insured's answers must be signed.
   jurisdiction. The appraisers will state separately the
   value of the property and amount of loss. If they            8. Send us a signed, sworn proof of loss
   fail to agree, they will submit their differences to            containing the information we request to settle
   the umpire. A decision agreed to by any two will be             the claim. You must do this within 60 days after
   binding. Each party will:                                       our request. We will supply you with the
                                                                   necessary forms.
   1. Pay its chosen appraiser; and
                                                                9. Immediately send us copies of any demands,
   2. Bear the other expenses of the appraisal and                 notices, summonses or legal papers received
      umpire equally.                                              in connection with the claim or suit.
   If there is an appraisal, we will still retain our right    10. Cooperate with us in the investigation or
   to deny the claim.                                              settlement of the claim.
C. Duties In The Event Of Loss                                D. Insurance Under Two Or More Coverages
   You must see that the following are done in the              If two or more of this policy's coverages apply to
   event of loss or damage to Covered Property:                 the same loss or damage, we will not pay more
   1. Notify the police if a law may have been                  than the actual amount of the loss or damage.
      broken.                                                 E. Loss Payment
   2. Give us prompt notice of the loss or damage.              1. We will give notice of our intentions within 30
      Include a description of the property involved.              days after we receive the sworn proof of loss.
   3. As soon as possible, give us a description of             2. We will not pay you more than your financial
      how, when and where the loss or damage                       interest in the Covered Property.
      occurred.
                                                                3. We may adjust losses with the owners of lost
   4. Take all reasonable steps to protect the                     or damaged property if other than you. If we
      Covered Property from further damage, and                    pay the owners, such payments will satisfy your
      keep a record of your expenses necessary to                  claim against us for the owners' property. We
      protect the Covered Property, for consideration              will not pay the owners more than their financial
      in the settlement of the claim. This will not                interest in the Covered Property.
      increase the Limit of Insurance. However, we
      will not pay for any subsequent loss or damage            4. We may elect to defend you against suits
      resulting from a cause of loss that is not a                 arising from claims of owners of property. We
      Covered Cause of Loss. Also, if feasible, set                will do this at our expense.
      the damaged property aside and in the best
      possible order for examination.




CM 00 01 09 04
          Case     2:20-cv-00623-JPS ©Filed
                                       ISO Properties,
                                            05/05/20Inc., 2003
                                                       Page  52 of 119 Document 14-1Page 1 of 3                         
   5. We will pay for covered loss or damage within        I. Reinstatement Of Limit After Loss
      30 days after we receive the sworn proof of             The Limit of Insurance will not be reduced by the
      loss if you have complied with all the terms of         payment of any claim, except for total loss or
      this Coverage Part and:                                 damage of a scheduled item, in which event we
      a. We have reached agreement with you on                will refund the unearned premium on that item.
         the amount of the loss; or                        J. Transfer Of Rights Of Recovery Against Others
      b. An appraisal award has been made.                    To Us
   6. We will not be liable for any part of a loss that       If any person or organization to or for whom we
      has been paid or made good by others.                   make payment under this Coverage Part has rights
F. Other Insurance                                            to recover damages from another, those rights are
                                                              transferred to us to the extent of our payment. That
   1. You may have other insurance subject to the             person or organization must do everything
      same plan, terms, conditions and provisions as          necessary to secure our rights and must do
      the insurance under this Coverage Part. If you          nothing after loss to impair them. But you may
      do, we will pay our share of the covered loss or        waive your rights against another party in writing:
      damage. Our share is the proportion that the
      applicable Limit of Insurance under this                1. Prior to a loss to your Covered Property.
      Coverage Part bears to the Limits of Insurance          2. After a loss to your Covered Property only if, at
      of all insurance covering on the same basis.               time of loss, that party is one of the following:
   2. If there is other insurance covering the same              a. Someone insured by this insurance; or
      loss or damage, other than that described in 1.            b. A business firm:
      above, we will pay only for the amount of
      covered loss or damage in excess of the                       (1) Owned or controlled by you; or
      amount due from that other insurance, whether                 (2) That owns or controls you.
      you can collect on it or not. But we will not pay       This will not restrict your insurance.
      more than the applicable Limit of Insurance.
                                                           GENERAL CONDITIONS
G. Pair, Sets Or Parts
                                                           A. Concealment, Misrepresentation Or Fraud
   1. Pair Or Set
                                                              This Coverage Part is void in any case of fraud,
      In case of loss or damage to any part of a pair         intentional concealment or misrepresentation of a
      or set we may:                                          material fact, by you or any other insured, at any
      a. Repair or replace any part to restore the            time, concerning:
         pair or set to its value before the loss or          1. This Coverage Part;
         damage; or
                                                              2. The Covered Property;
      b. Pay the difference between the value of the
         pair or set before and after the loss or             3. Your interest in the Covered Property; or
         damage.                                              4. A claim under this Coverage Part.
   2. Parts                                                B. Control Of Property
      In case of loss or damage to any part of                Any act or neglect of any person other than you
      Covered Property consisting of several parts            beyond your direction or control will not affect this
      when complete, we will only pay for the value of        insurance.
      the lost or damaged part.
                                                              The breach of any condition of this Coverage Part
H. Recovered Property                                         at any one or more locations will not affect
   If either you or we recover any property after loss        coverage at any location where, at the time of loss
   settlement, that party must give the other prompt          or damage, the breach of condition does not exist.
   notice. At your option, the property will be returned   C. Legal Action Against Us
   to you. You must then return to us the amount we
                                                              No one may bring a legal action against us under
   paid to you for the property. We will pay recovery
                                                              this Coverage Part unless:
   expenses and the expenses to repair the
   recovered property, subject to the Limit of                1. There has been full compliance with all the
   Insurance.                                                    terms of this Coverage Part; and
                                                              2. The action is brought within 2 years after you
                                                                 first have knowledge of the direct loss or
                                                                 damage.




Page 2 of 3Case     2:20-cv-00623-JPS ©Filed
                                        ISO Properties,
                                             05/05/20Inc., 2003
                                                        Page                     CM 00 01 09 04
                                                              53 of 119 Document 14-1                                 
D. No Benefit To Bailee                                    2. The cost of reasonably restoring that property
   No person or organization, other than you, having          to its condition immediately before loss or
   custody of Covered Property will benefit from this         damage; or
   insurance.                                              3. The cost of replacing that property with
E. Policy Period, Coverage Territory                          substantially identical property.
   We cover loss or damage commencing:                     In the event of loss or damage, the value of
                                                           property will be determined as of the time of loss
   1. During the policy      period    shown    in   the   or damage.
      Declarations; and
   2. Within the coverage territory.
F. Valuation
   The value of property will be the least of the
   following amounts:
   1. The actual cash value of that property;




CM 00 01 09 04
          Case    2:20-cv-00623-JPS ©Filed
                                      ISO Properties,
                                           05/05/20Inc., 2003
                                                      Page  54 of 119 Document 14-1Page 3 of 3                  
                                                                                                BUSINESSOWNERS
                                                                                                      TBP2 (05-15)

                           BUSINESSOWNERS SPECIAL
                           PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage.                     (6) If not covered by other insurance:
Read the entire policy carefully to determine rights,                         (a) Additions under construction,
duties and what is and is not covered.                                            alterations and repairs to the
Throughout this policy the words "you" and "your" refer                           buildings or structures
to the Named Insured shown in the Declarations. The                           (b) Materials, equipment, supplies and
words "we", "us" and "our" refer to the Company                                   temporary structures, on or within 100
providing this insurance.                                                         feet of the described premises, used
Other words and phrases that appear in quotation                                  for making additions, alterations or
marks have special meaning. Refer to Section H –                                  repairs to the buildings or structures.
Property Definitions.                                               b. Business Personal Property located in or
A. Coverage                                                            on the buildings at the described premises
                                                                       or in the open (or in a vehicle) within 100
   We will pay for direct physical loss of or damage to                feet of described premises, including:
   Covered Property at the premises described in the
   Declarations caused by or resulting from any                          (1) Property you own that is used in your
   Covered Cause of Loss.                                                    business;
   1. Covered Property                                                   (2) Property of others that is in your care,
                                                                             custody or control, except as
      Covered Property includes Buildings as described                       otherwise provided in Loss Payment
      under Paragraph a. below, Business Personal                            Property Loss Condition E.5.d.(3)(b);
      Property as described under Paragraph b. below,
      or both, depending on whether a Limit of                           (3) Tenant's improvements and betterments.
      Insurance is shown in the Declarations for that                        Improvements and betterments are
      type of property. Regardless of whether coverage                       fixtures, alterations, installations or
      is shown in the Declarations for Buildings,                            additions:
      Business Personal Property, or both, there is no                        (a) Made a part of the building or
      coverage for property described under Paragraph                             structure you occupy but do not
      2., Property Not Covered.                                                   own; and
       a. Buildings, meaning the buildings and                                (b) You acquired or made at your
          structures at the premises described in the                             expense but cannot legally remove;
          Declarations, including:                                       (4) Leased personal property which you
            (1) Completed additions;                                         have a contractual responsibility to
            (2) Fixtures, including outdoor fixtures;                        insure, unless otherwise provided for
                                                                             under Paragraph A.1.b.(2). ; and
            (3) Permanently installed:
                                                                         (5) Building Glass, if you are a tenant and
                (a) Machinery; and                                           no Limit of Insurance is shown in the
                (b) Equipment;                                               Declarations for Building property.
            (4) Your personal property in apartments,                        The glass must be owned by you or in
                rooms or common areas furnished by                           your care, custody or control.
                you as landlord;                                2. Property Not Covered
            (5) Personal property owned by you that is              Covered Property does not include:
                used to maintain or service the buildings           a. Aircraft, automobiles, motortrucks and other
                or structures or the premises, including:              vehicles subject to motor vehicle registration;
                (a) Fire extinguishing equipment;                   b. "Money" or "securities" except as provided in
                (b) Outdoor furniture;                                 coverages:
                (c) Floor coverings; and                                 (1) Crime Optional Coverage;
                (d) Appliances used for refrigerating,                   (2) Employee Dishonesty Optional Coverage;
                    ventilating, cooking, dishwashing or            c. Contraband, or property in the course of
                    laundering;                                        illegal transportation or trade;


           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 55 of 119 Document 14-1
TBP2 (05-15)                               © Society Insurance, Inc., 2015.                               Page 1 of 32
      d. Bridges,    roadways,      walks,    pavement,                    (2) Property that has been transferred to a
         driveways, parking lots, exterior nonstructurally                     person or to a place outside the
         attached concrete surfaces or other paved                             described premises on the basis of
         surfaces.                                                             unauthorized instructions. This limitation
      e. Land (including land on which the property                            does not apply to the Crime or
         is located), water, growing crops or lawns                            Employee       Dishonesty        Optional
         (other than lawns which are part of a                                 Coverage.
         vegetated roof);                                                  (3) The interior of any building or
      f.   Outdoor fences, radio or television                                 structure, or to personal property in
           antennas (including satellite dishes) and                           the building or structure, including
           their lead-in wiring, masts or towers, signs,                       business personal property, caused
           trees, shrubs or plants (other than lawns                           by or resulting from rain, snow, sleet,
           which are part of a vegetated roof), all                            ice, sand or dust, whether driven by
           except:                                                             wind or not, unless:
            (1) Coverage provided under the Outdoor                             (a) The building or structure first
                Property Coverage Extension; or                                     sustains damage by a Covered
                                                                                    Cause of Loss to its roof or walls
            (2) Coverage provided under the Outdoor                                 through which the rain, snow,
                Signs Optional Coverage; or                                         sleet, ice, sand or dust enters; or
            (3) Signs structurally attached to covered                          (b) The loss or damage is caused by
                buildings (wiring or cable is not                                   or results from thawing of snow,
                considered structural attachment).                                  sleet or ice on the building or
      g. Watercraft (including motors, equipment                                    structure.
         and accessories) while afloat.                               b. We will not pay for loss of or damage to
      h. Accounts, bills, food stamps, other evidences                   fragile articles such as glassware, statuary,
         of debt, accounts receivable or “valuable                       marbles, chinaware and porcelains, if
         papers and records”, except as otherwise                        broken, unless caused by the "specified
         provided in this policy.                                        causes of loss" or building glass breakage.
      i.   “Computer(s)” which are permanently installed                 This restriction does not apply to:
           or designed to be permanently installed in any                  (1) Glass that is part of the interior or
           aircraft, watercraft, motortruck, or other vehicle                  exterior of a building or structure;
           subject to motor vehicle registration. This                     (2) Containers of property held for sale;
           paragraph does not apply to “computer(s)”                           or
           while held as “stock”.
                                                                           (3) Photographic or scientific instrument
      j.   Piers, wharves and docks                                            lenses.
      k. Electronic Data”, except as provided under                   c. For loss or damage by theft, the following
         Additional Coverages – Electronic Data or                       types of property are covered only up to
         Additional Coverage – Equipment Breakdown.                      the limits shown (unless a higher Limit Of
         This Paragraph (k.) does not apply to your                      Insurance is shown in the Declarations):
         stock of prepackaged software, or to
         “electronic data” which is integrated in and                      (1) $2,500 for furs, fur garments and
         operates or controls a building’s elevator,                           garments trimmed with fur.
         lighting, heating, ventilation, air conditioning                  (2) $2,500 for jewelry, watches, watch
         or security system.                                                   movements, jewels, pearls, precious and
  3. Covered Causes Of Loss                                                    semi-precious stones, bullion, gold,
                                                                               silver, platinum and other precious alloys
      Direct Physical Loss unless the loss is excluded or                      or metals. This limit does not apply to
      limited under this coverage form.                                        jewelry and watches worth $100 or less
  4. Limitations                                                               per item.
      a. We will not pay for loss of or damage to:                         (3) $2,500 for patterns, dies, molds and
            (1) Property that is missing, where the                            forms.
                only evidence of the loss or damage                   d. We will pay for loss or damage to animals
                is a shortage disclosed on taking                        or pets only if caused by “specified causes
                inventory, or other instances where                      of loss.”
                there is no physical evidence to show
                what happened to the property. This
                limitation does not apply to the Crime
                or Employee Dishonesty Optional
                Coverage.


           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 56 of 119 Document 14-1
Page 2 of 32                                 © Society Insurance, Inc., 2015.                             TBP2 (05-15)
  5. Additional Coverages                                                  that has sustained loss or damage.
                                                                           However if no Covered Property has
      a. Debris Removal                                                    sustained direct physical loss or damage,
          (1) Subject to Paragraphs (2), (3) and (4),                      the most we will pay for removal of debris
              we will pay your expense to remove                           of other property (if such removal is
              debris of Covered Property and other                         covered under this Additional Coverage)
              debris that is on the described                              is $5,000 at each location.
              premises, when such debris is caused                    (4) Unless a higher limit is shown in the
              by or resulting from a Covered Cause                        Declarations, we will pay up to an
              of Loss that occurs during the policy                       additional $25,000 for debris removal
              period. The expenses will be paid only                      expense, for each location, in any one
              if they are reported to us in writing                       occurrence of physical loss or
              within 180 days of the date of direct                       damage to Covered Property, if one
              physical loss or damage.                                    or both of the following circumstances
          (2) Debris Removal does not apply to                            apply:
              costs to:                                                    (a) The total of the actual debris
               (a) Remove debris of property of                                removal expense plus the amount
                   yours that is not insured under                             we pay for direct physical loss or
                   this policy, or property in your                            damage exceeds the Limit of
                   possession that is not Covered                              Insurance on Covered Property that
                   Property;                                                   has sustained loss or damage.
               (b) Remove debris of property owned                         (b) The actual debris removal
                   by or leased to the landlord of the                         expense exceeds 25% of the sum
                   building where your described                               of the deductible plus the amount
                   premises are located, unless you                            that we pay for direct physical
                   have a contractual responsibility                           loss or damage to the Covered
                   to insure such property and it is                           Property that has sustained loss
                   insured under this policy.                                  or damage.
               (c) Remove any property that is                                 Therefore, if Paragraphs (4)(a)
                   Property Not Covered, Including                             and/or (4)(b) apply, our total
                   property addressed under the                                payment for direct physical loss or
                   Outdoor   Property   Coverage                               damage and debris removal
                   Extension                                                   expense may reach but will never
               (d) Remove property of others of a                              exceed the Limit of Insurance on
                   type that would not be Covered                              the Covered Property that has
                   Property under this policy                                  sustained loss or damage, plus
                                                                               $25,000.
               (e) Remove deposits of mud or earth
                   from the grounds of the described                  (4) Example #1
                   premises                                                Limit of Insurance            $200,000
               (f) Extract “pollutants” from land or                       Amount of Deductible          $     500
                   water
                                                                           Amount of Loss                $125,000
               (g) Remove, restore or         replace
                   polluted land or water.                                 Amount of Loss Payable $124,500
          (3) Subject to the exceptions in Paragraph                                         ($125,000-$500)
              (4), the following provisions apply:                         Debris Removal Expense         $20,000
               (a) The most that we will pay for the                       Removal Expense Payable $20,000
                   total of direct, physical loss or
                                                                                ($20,000 is 16% of $125,000)
                   damage plus debris removal
                   expense is the Limit of Insurance                       The debris removal expense is less than
                   applicable    to   the    Covered                       25% of the sum of the loss payable plus
                   Property that has sustained loss                        the deductible. The sum of the loss
                   or damage.                                              payable and the debris removal expense
          (b) Subject to Paragraph (3)(a) above,                           ($124,500 + $20,000 = $144,500) is less
              the amount we will pay for debris                            than the Limit of Insurance. Therefore the
              removal expense is limited to 25% of                         full amount of debris removal expense is
              the sum of the deductible plus the                           payable in accordance with the terms of
              amount that we pay for direct physical                       Paragraph (3).
              loss or damage to the Covered Property



         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 57 of 119 Document 14-1
TBP2 (05-15)                            © Society Insurance, Inc., 2015.                              Page 3 of 32
               Example #2                                               will pay regardless of the number of
                                                                        responding fire departments or fire units, and
               Limit of Insurance            $200,000                   regardless of the number or type of services
               Amount of Deductible          $      500                 performed. This Additional Coverage applies
               Amount of Loss                $170,000                   to your liability for fire department service
                                                                        charges:
               Amount of Loss Payable $169,500
                                                                         (1) Assumed by contract or agreement
                                 ($170,000-$500)
                                                                             prior to loss; or
               Debris Removal Expense         $60,000
                                                                         (2) Required by local ordinance.
               Removal Expense Payable
                                                                   d. Collapse
               Basic Amount            $30,500
                                                                       The coverage provided under this
               Additional Amount                 $25,000               Additional Coverage- Collapse applies only
               The basis amount payable for debris                     to an abrupt collapse as described and
               removal expense under the terms of                      limited in Paragraphs d.(1) through d.(7).
               Paragraph (3) is calculated as                            (1) For the purpose of this Additional
               follows:                                                      Coverage- Collapse, abrupt collapse
               $170,000 ($169.000 + $500) X .25 =                            means an abrupt falling down or
               $42,500; capped at $30,500.    The                            caving in of a building with the result
               cap applies because the sum of the                            that the building or part of the building
               loss payable ($169,500) and basic                             cannot be occupied for its intended
               amount payable for debris removal                             purpose
               expense ($30,500) cannot exceed the                       (2) We will pay for direct physical loss or
               Limit of Insurance ($200,000).                                damage to Covered Property, caused
               The additional amount payable for                             by abrupt collapse of a building or any
               debris removal expense is provided in                         part of a building that is insured under
               accordance with the terms of Paragraph                        this policy or that contains Covered
               (4), because the debris removal                               Property insured under this policy, if
               expense ($60,000) exceeds 25% of the                          such collapse is caused by one or
               loss payable plus the deductible                              more of the following:
               ($60,000 is 35.3% of $170,000), and                           (a) Building Decay that is hidden from
               because the sum of the loss payable                               view, unless the presence of such
               and debris removal expense ($169,500                              decay is known to an insured prior
               + $60,000 = $229,500) would exceed                                to collapse;
               the Limit of Insurance ($200,000). The
               additional amount of covered debris                           (b) Insect or vermin damage that is
               removal expense is $25,000, the                                   hidden from view, unless the
               maximum payable under Paragraph (4).                              presence of such damage is known
               Thus the total payable for debris                                 to an insured prior to collapse;
               removal expense in this example is                            (c) Use of defective material or
               $55,500; $4,500 of the debris removal                             methods        in      construction,
               expense is not covered.                                           remodeling or renovation if the
      b. Preservation Of Property                                                abrupt collapse occurs during the
                                                                                 course    of     the   construction,
          If it is necessary to move Covered Property                            remodeling or renovation.
          from the described premises to preserve it
          from loss or damage by a Covered Cause                             (d) Use of defective material or
          of Loss, we will pay for any direct physical                           methods         in      construction,
          loss of or damage to that property:                                    remodeling or renovation if the
                                                                                 abrupt collapse occurs after the
           (1) While it is being moved or while                                  construction,      remodeling      or
               temporarily stored at another location;                           renovation is complete, but only if
               and                                                               the collapse is caused in part by:
           (2) Only if the loss or damage occurs                                 (i) A cause of loss listed in
               within 30 days after the property is                                  paragraphs (2)(a) or (2)(b);
               first moved.
                                                                                 (ii) One or more of the specified
      c. Fire Department Service Charge                                               causes of loss;
          When the fire department is called to save or                          (iii) Breakage of building glass
          protect Covered Property from a Covered
          Cause of Loss, we will pay up to $5,000 for                            (iv) Weight of the people          or
          service at each premises described in the                                   personal property; or
          Declarations, unless a different limit is shown                        (v) Weight of rain that collects on
          in the Declarations. Such limits is the most we                            a roof
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 58 of 119 Document 14-1
Page 4 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
          (3) This Additional Coverage- Collapse                                   Collapse of personal property does
              does not apply to:                                                   not mean cracking, bulging,
               (a) A building or any part of a building                            sagging, bending, leaning, settling,
                   that is in danger of falling down or                            shrinkage or expansion.
                   caving in                                               (6) This Additional Coverage- Collapse
               (b) A part of a building that is standing,                      does not apply to personal property that
                   even if it has separated from                               has not abruptly fallen down or caved in,
                   another part of the building; or                            even if the personal property shows
                                                                               evidence of cracking, bulging, sagging,
               (c) A building that is standing or any part                     bending, leaning, settling, shrinkage or
                   of a building that is standing even if it                   expansion
                   shows evidence of cracking, bulging,
                   sagging bending, leaning, settling,                     (7) This Additional Coverage, Collapse,
                   shrinkage or expansion                                      will not increase the Limits of
                                                                               Insurance provided in this policy.
          (4) With respect to the following property:
                                                                           (8) The term Covered Cause of Loss
               (a) Awnings;                                                    includes the Additional Coverage-
               (b) Gutters and downspouts;                                     Collapse as described and limited in
               (c) Yard fixtures;                                              paragraphs d.(1) through d.(7)
               (d) Outdoor swimming pools;                           e. Water Damage, Other Liquids, Powder
                                                                        Or Molten Material Damage
               (e) Beach or diving platforms or
                   appurtenances;                                         If loss or damage caused by or resulting
                                                                          from covered water or other liquid, powder
               (f) Retaining walls                                        or molten material occurs, we will also pay
               (g) Sewer and water lateral pipes;                         the cost to tear out and replace any part of
                                                                          the building or structure to repair damage to
               (h) Drainage tile; and
                                                                          the system or appliance from which the
               (i) Septic systems.                                        water or other substance escapes.
               if abrupt collapse is caused by a                          We will not pay the cost to repair any defect
               cause of loss listed in Paragraphs                         that caused the loss or damage.
               (2)(b) through (2)(d), we will pay for
                                                                     f.   Fire Extinguishing Equipment
               loss or damage to that property only if
               such loss or damage is a direct result                     Subject to the applicable Limit of Insurance,
               of the abrupt collapse of a building                       we will pay the cost to repair or replace
               insured under this policy and the                          damaged parts, including system recharge,
               property is Covered Property under                         of fire extinguishing equipment if the damage:
               this policy.                                                (1) Results in discharge of any substance
          (5) If personal property abruptly falls                              from an automatic fire protection
              down or caves in and such collapse is                            system; or
              not the result of collapse of a building,                    (2) Is directly caused by freezing.
              we will pay for loss or damage to
              Covered Property caused by such                        g. Business Income
              collapse of personal property only if:                       (1) Business Income
               (a) The collapse of personal property                           (a) We will pay for the actual loss of
                   was caused by a cause of loss                                   Business Income you sustain due
                   listed in Paragraphs (2)(a)                                     to the necessary suspension of
                   through (2)(d) of this Additional                               your "operations" during the "period
                   Coverage;                                                       of restoration". The suspension must
               (b) The personal property which                                     be caused by direct physical loss of
                   collapses is inside a building; and                             or damage to covered property at
                                                                                   the described premises. The loss or
               (c) The property which collapses is                                 damage must be caused by or result
                   not of a kind listed in Paragraph                               from a Covered Cause of Loss. With
                   (3) above, regardless of whether                                respect to loss of or damage to
                   that kind of property is considered                             personal property in the open or
                   to be personal property or real                                 personal property in a vehicle, the
                   property.                                                       described premises include the area
                   The coverage stated in this                                     within 100 feet of such premises.
                   Paragraph (4) does not apply to                                 With respect to the requirements set
                   personal property if marring and/or                             forth in the preceding paragraph, if
                   scratching is the only damage to                                you occupy only part of the site at
                   that personal property caused by                                which the described premises are
                   the collapse.                                                   located, your premises means:
         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 59 of 119 Document 14-1
TBP2 (05-15)                                © Society Insurance, Inc., 2015.                              Page 5 of 32
                   (i) The portion of the building which                         However,     Extended     Business
                       you rent, lease or occupy;                                Income does not apply to loss of
                   (ii) Any area within the building or                          Business Income incurred as a
                        at the described premises if                             result of unfavorable business
                        that area services, or is used to                        conditions caused by the impact of
                        gain access to, the portion of                           the Covered Cause of Loss in the
                        the building which you rent                              area where the described premises
                        lease or occupy.                                         are located.
               (b) We will only pay for loss of                                  Loss of Business Income must be
                   Business Income that you sustain                              caused by direct physical loss or
                   during the "period of restoration"                            damage at the described premises
                   and that occurs within 12                                     caused by or resulting from any
                   consecutive months after the date                             Covered Cause of Loss.
                   of direct physical loss or damage.                   (3) With respect to the coverage provided in
               (c) Business Income means the:                               this Additional Coverage, suspension
                                                                            means:
                   (i) Net Income (Net Profit or
                       Loss before income taxes)                             (a) The partial slowdown or complete
                       that would have been earned                               cessation      of your  business
                       or incurred if no physical loss                           activities; or
                       or damage had occurred, but                           (b) That a part or all of the described
                       not including any Net Income                              premises is rendered untenantable
                       that would likely have been                               if coverage for Business Income
                       earned as a result of an                                  applies.
                       increase in the volume of                        (4) This Additional Coverage is not
                       business due to favorable                            subject to the Limits of Insurance of
                       business conditions caused by                        Section I – Property.
                       the impact of the Covered
                       Cause of Loss on customers or               h. Extra Expense
                       on other businesses; and                         (1) We will pay necessary Extra Expense
                   (ii) Continuing necessary operating                      you incur during the "period of
                        expenses incurred.                                  restoration" that you would not have
                                                                            incurred if there had been no direct
           (2) Extended Business Income                                     physical loss or damage to covered
               If the necessary suspension of your                          property at the described premises. The
               "operations" produces a Business                             loss or damage must be caused by or
               Income loss payable under this policy,                       result from a Covered Cause of Loss.
               we will pay for the actual loss of                           With respect to loss of or damage to
               Business Income you incur during the                         personal property in the open or personal
               period that:                                                 property in a vehicle, the described
               (a) Begins on the date property except                       premises include the area within 100 feet
                   finished stock is actually repaired,                     of such premises.
                   rebuilt or replaced and "operations"                      With respect to the requirements set
                   are resumed; and                                          forth in the preceding paragraph, if you
               (b) Ends on the earlier of:                                   occupy only part of the site at which the
                                                                             described premises are located, your
                   (i) The date you could restore                            premises means:
                       your     "operations",     with
                       reasonable speed, to the level                        (a) The portion of the building which
                       which would generate the                                  you rent, lease or occupy;
                       Business Income amount that                           (b) Any area within the building or at
                       would have existed if no direct                           the described premises, if that area
                       physical loss or damage had                               services, or is used to gain access
                       occurred; or                                              to, the portion of the building which
                   (ii) 60 consecutive days after the                            you rent, lease or occupy.
                        date determined in Paragraph                     (2) Extra Expense means expense incurred:
                        (2)(a) above, unless a greater                       (a) To avoid or minimize the suspension
                        number of consecutive days is                            of business and to continue
                        shown in the Declarations.                               "operations":
                                                                                 (i) At the described premises; or



          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 60 of 119 Document 14-1
Page 6 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
                    (ii) At replacement premises or at                       (b) or are interrupted by direct physical
                         temporary locations, including                          loss or damage to covered
                         relocation expenses, and costs                          property, whichever is later; and
                         to equip and operate the
                         replacement or temporary                        (2) Ending on the earliest of the following
                         locations.                                          dates:
               (b) To minimize the suspension of                             (a) the date prearranged services or
                   business if you cannot continue                               products are scheduled to end;
                   "operations".                                             (b) the date damaged property at the
               (c) To:                                                           described premises should be
                                                                                 repaired, rebuilt or replaced with
                    (i) Repair or replace any property;                          reasonable speed and similar
                        or                                                       quality; or
                    (ii) Research, replace or restore the                    (c) 14 days after the date determined
                         lost information on damaged                             in (1) above.
                         "valuable papers and records"
                                                                             This Additional Coverage is not
           (3) With respect to the coverage provided in                      subject to the Limits of Insurance.
               this Additional Coverage, suspension
               means:                                              j.   Pollutant Clean Up And Removal
               (a) The partial slowdown or complete                     We will pay your expense to extract
                   cessation of your business activities;               "pollutants" from land or water at the
                                                                        described premises if the discharge,
               or                                                       dispersal, seepage, migration, release or
               (b) That a part or all of the described                  escape of the "pollutants" is caused by or
                   premises is rendered untenantable,                   results from a Covered Cause of Loss that
                   if coverage for Business Income                      occurs during the policy period. The
                   applies                                              expenses will be paid only if they are
           (4) We will only pay for Extra Expense that                  reported to us in writing within 180 days of
               occurs within 12 consecutive months                      the date on which the Covered Cause of
               after the data of direct physical loss or                Loss occurs.
               damage. This Additional Coverage is not                  This Additional Coverage does not apply to
               subject to the Limits of Insurance.                      costs to test for, monitor or assess the
           We will pay for Extra Expense only to the                    existence, concentration or effects of
           extent it reduces the amount of loss that                    “pollutants”. But we will pay for testing
           otherwise would have been payable under                      which is performed in the course of
           Additional Coverage g. Business Income.                      extracting the “pollutants” from the land or
                                                                        water.
      i.   Customer Expense Reimbursement
                                                                        The most we will pay for each location
           We will pay necessary costs to reimburse                     under this Additional Coverage is $25,000
           additional expenses incurred by your                         for the sum of all such expenses arising
           customers because your products or                           out of Covered Causes of Loss occurring
           services, which were ordered in advance,                     during each separate 12 month period of
           were not available due to direct physical                    this policy.
           loss or damage to covered property at the
           described premises caused by a Covered                  k. Civil Authority
           Cause of Loss.                                               When a Covered Cause of Loss causes
           Customer expenses mean the additional cost                   damage to property other than property at
           incurred by persons for whom prearranged                     the described premises, we will pay for the
           products or services cannot be honored.                      actual loss of Business Income you sustain
           These expenses include costs to secure                       and necessary Extra Expense caused by
           alternative products or services which are                   action of civil authority that prohibits
           comparable to yours.                                         access to the described premises,
                                                                        provided that both of the following apply:
           We will pay for expenses incurred for the
           period of time:                                                   (1) Access to the area immediately
                                                                                 surrounding     the      damaged
           (1) Beginning on the date of the customer’s                           property is prohibited by civil
               prearranged services or products are:                             authority as a result of the
               (a) scheduled to be delivered but                                 damage, and the described
                   cannot;                                                       premises are within the area; and




           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 61 of 119 Document 14-1
TBP2 (05-15)                              © Society Insurance, Inc., 2015.                             Page 7 of 32
                (2) The action of civil authority is                         The definitions of Business Income
                    taken in response to dangerous                           and Extra Expense, contained in the
                    physical conditions resulting from                       Business Income and Extra Expense
                    the damage or continuation of the                        Additional Coverages section shall
                    Covered Cause of Loss that                               also apply to the additional coverages
                    caused the damage, or the action                         under this section.
                    is taken to enable a civil authority
                    to have unimpeded access to the                     (2) Additional Definitions
                    damaged property                                         (a) “Violent acts” means actual,
                Civil Authority coverage for Business                            attempted, or threatened acts
                Income will begin immediately after                              committed with malicious intent on
                the time of the first action of civil                            your “covered premises” against
                authority that prohibits access to the                           any person(s) that result in physical
                described premises and will apply for                            injury or death to such person(s).
                a period of up to four consecutive                               This does not apply to actual,
                weeks from the date on which such                                attempted or threatened acts by
                coverage begins.                                                 an insured.
                Civil Authority coverage for necessary             m. Contamination
                Extra Expense will begin immediately                   If your “operations” are suspended due to
                after the time of first action of civil                “contamination”:
                authority that prohibits access to the                  (1) We will pay for your costs to clean and
                described premises and will end:                            sanitize your premises, machinery and
            (1) Four consecutive weeks after the time                       equipment, and expenses you incur to
                of that action; or                                          withdraw or recall products or
            (2) When your Civil Authority coverage                          merchandise from the market. We will
                for Business Income ends; whichever                         not pay for the cost or value of the
                is later.                                                   product.
           The definitions of Business Income and                            The most we will pay for any loss or
           Extra Expense contained in the Business                           damage     under     this    Additional
           Income and Extra Expense Additional                               Coverage arising out of the sum of all
           Coverages also apply to this Civil Authority                      such expenses occurring during each
           Additional Coverage. The Civil Authority                          separate policy period is $5,000; and
           Additional Coverage is not subject to the                    (2) We will also pay for the actual loss of
           Limits of Insurance.                                             Business Income and Extra Expense
      l.   Violent Acts                                                     you sustain caused by
            (1) If your “operations” are suspended due                       (a) “Contamination” that results in an
                to “violent acts” which occur on the                             action by a public health or other
                described premises we will pay for the                           governmental      authority    that
                actual loss of Business Income and                               prohibits access to the described
                Extra Expense you sustain. Coverage                              premises or production of your
                for the actual loss of Business Income                           product.
                under this section will begin immediately                    (b) “Contamination threat”
                upon the suspension of your business                         (c) “Publicity” resulting from       the
                operations and will continue for a period                        discovery    or    suspicion      of
                not to exceed a total of three                                   “contamination”.
                consecutive weeks after coverage
                begins.                                                          Coverage for the actual loss of
                                                                                 Business Income under this
                Coverage for necessary Extra Expense                             section will begin immediately
                under this section will likewise begin                           upon the suspension of your
                immediately upon the suspension of your                          business operations and will
                business operations and will continue                            continue for a period not to
                only for a total of three consecutive                            exceed    a   total   of  three
                weeks after coverage begins, or until the                        consecutive      weeks     after
                loss of Business income coverage ends,                           coverage begins.
                whichever is longer. The coverages
                under this section may not be extended
                or repeated.




           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 62 of 119 Document 14-1
Page 8 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
                   Coverage for necessary Extra                             “electronic data” and other property,
                   Expense under this section will                          coverage under this Additional
                   likewise begin immediately upon                          Coverage will not continue once the
                   the suspension of your business                          other property is repaired or replaced.
                   operations and will continue only                   (2) We will reduce the amount of your
                   for a total of three consecutive                        Business Income loss, other than
                   weeks after coverage begins, or                         Extra Expense, to the extent you can
                   until the loss of Business Income                       resume “operations,” in whole or in
                   coverage ends, whichever is                             part, by using any other available:
                   longer. The coverages under this
                   section may not be extended nor                          (a) Source of materials; or
                   repeated. The definitions of                             (b) Outlet for your products.
                   Business Income and Extra                           (3) The coverage for Business Income
                   Expense, contained in the                               will begin immediately after the time
                   Business Income and Extra                               of that action and will apply for a
                   Expense Additional Coverages                            period of up to three consecutive
                   section shall also apply to the                         weeks after coverage begins.
                   additional coverages under this
                   section.                                                 The coverage for necessary Extra
                                                                            Expense will begin immediately after
           (3) Contamination Exclusions                                     the time of that action and ends:
               All exclusions and limitations apply                         (a) 3 consecutive weeks after the time
               except Exclusions B.2.j.(2) and                                  of that action; or
               B.2.j.(5)
                                                                            (b) When your Business Income
           (4) Additional Definitions:                                          coverage ends; whichever is later.
               (a) "Contamination" means a defect,                          The Business Income from Dependent
                   deficiency,    inadequacy   or                           Properties Additional Coverage is not
                   dangerous condition in your                              subject to the Limits of Insurance.
                   products,    merchandise    or
                   premises.                                           (4) Additional Definitions:
               (b) “Contamination threat” means a                           (a) “Dependent Property” means
                   threat made by a third party                                 property operated by others
                   against you to commit a                                      whom you depend on to:
                   “malicious contamination” unless                             (i) Deliver materials or services to
                   the third party’s demand for                                     you or to others for your
                   money or other consideration is                                  account            (Contributing
                   met.                                                             Locations.) With respect to
               (c) “Malicious contamination” means                                  Contributing Locations, services
                   an intentional, malicious and                                    does not mean water, supply
                   illegal altercation or adulteration                              services, wastewater removal
                   of your products                                                 services, communication supply
                                                                                    services or power supply
               (d) “Publicity” means a publication or                               services;
                   broadcast by the media, of the
                   discovery     or  suspicion     of                           (ii) Accept your products or
                   "contamination" at a described                                    services (Recipient Locations);
                   premise.                                                     (iii) Manufacture products for
      n. Business Income from Dependent Properties                                    delivery to your customers
                                                                                      under contract of sale
           (1) We will pay for the actual loss of                                     (Manufacturing Locations); or
               Business Income you sustain due to
               physical loss or damage at the                                   (iv) Attract customers to your
               premises of a “dependent property” or                                 business (Leader Locations).
               “secondary     dependent    property”                        (b) “Secondary dependent property”
               caused by or resulting from any                                  means an entity which is not
               Covered Cause of Loss.                                           owned or operated by a
               However, this Additional Coverage                                dependent property, which:
               does not apply when the only loss at                             (i) Delivers materials or services to
               the premises of a “dependent                                         a dependent property which in
               property” or “secondary dependent                                    turn are used by the dependent
               property” is loss or damage to                                       property in providing materials
               “electronic data”. If the “dependent                                 or services to you or
               property“ or “secondary dependent
               property” sustains loss or damage to
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 63 of 119 Document 14-1
TBP2 (05-15)                             © Society Insurance, Inc., 2015.                             Page 9 of 32
                    (ii) Accepts materials or services              o. Ordinance or Law
                         from a dependent property
                         which in turn accepts your                      (1) This Additional Coverage applies only
                         materials or services. A road,                      to building or tenant’s improvements
                         bridge,     tunnel,     waterway,                   and betterments insured on a
                         airfield, pipeline, or any other                    replacement cost basis.
                         similar area or structure is not a              (2) If a Covered Cause of Loss occurs to
                         secondary dependent property.                       covered Building property or tenant’s
                         Any property which delivers any                     improvements and betterments, we will
                         of the following services is not                    pay:
                         a      secondary       dependent                     (a) For loss or damage caused by
                         property with respect to such                            enforcement of any law that:
                         services:
                                                                                  (i) Requires the demolition of
                        i. Water supply services                                      parts of the same property
                        ii. Wastewater           removal                              not damaged by a Covered
                            services                                                  Cause of Loss;
                        iii. Communication supply                                 (ii) Regulates the construction or
                             services; or                                              repair    of   buildings,   or
                          iv. Power supply services.                                   establishes zoning or land use
                  The “secondary dependent property”                                   requirements at the described
                  must be located in the coverage                                      premises; and
                  territory of this policy.                                       (iii) Is in force at the time of loss.
           (c) “Period of Restoration,” with respect                          (b) The increased cost to repair, rebuild
               to “dependent property,” means the                                 or construct the property caused by
               period of time that:                                               enforcement of building, zoning or
                (i) Begins with the date of direct                                land use law. If the property is
                    physical loss or damage caused                                repaired or rebuilt, it must be
                    by or resulting from a Covered                                intended for similar occupancy as
                    Cause of Loss at the premises of                              the    current   property,    unless
                    the “dependent property” or                                   otherwise required by zoning or land
                    secondary dependent property                                  use law.
                    and                                                       (c) The cost to demolish and clear the
                (ii) Ends on the date when the property                           site of undamaged parts or the
                     at the premises of the “dependent                            property caused by enforcement of
                     property” or secondary dependent                             the building, zoning or land use law.
                     property should be repaired, rebuilt                (3) We will not pay for increased
                     or replaced with reasonable speed                       construction   costs under this
                     and similar quality.                                    Additional Coverage:
           (d) The definitions of Business Income and                         (a) Until the property is actually
               suspension contained in the Business                               repaired or replaced, at the same
               Income Additional Coverage also apply                              premises or elsewhere; and
               to this Business Income From                                   (b) Unless the repairs or replacement
               Dependent       Properties     Additional                          are made as soon as reasonably
               Coverage.                                                          possible after loss or damage, not
           (5) “Period of restoration” does not include                           to exceed 2 years. We may
               any increased period required due to                               extend this period in writing
               the enforcement of or compliance with                              during the 2 years.
               any ordinance or law that:                                (4) We will not pay more:
                (a) Regulates the construction, use                           (a) If the property is repaired or
                    or repair, or requires the tearing                            replaced on the same premises,
                    down of any property; or                                      than the amount you actually
                (b) Requires any insured or others to                             spend to:
                    test for, monitor, clean up, remove,                          (i) Demolish and clear the site;
                    treat, detoxify or neutralize, or in                              and
                    any way respond to, or assess the
                    effects of “pollutants.”                                      (ii) Repair rebuild or construct
                                                                                       the property but not for more
                    The expiration date of this policy will                            than property of the same
                    not cut short the “period of                                       height, floor area and style on
                    restoration.”                                                      the same premises.

          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 64 of 119 Document 14-1
Page 10 of 32                              © Society Insurance, Inc., 2015.                              TBP2 (05-15)
               (b) The terms of this Additional                                (ii) Expedite permanent repairs
                   Coverage apply separately to each                                or permanent replacement.
                   building listed in the Declarations.                     (b) Hazardous Substances
          (5) The most we will pay under this                                  We will pay for the additional cost
              Additional Coverage, for each described                          to repair or replace Covered
              premises insured under this Coverage                             Property         because         of
              Form, is:                                                        contamination by a “hazardous
               (a) $50,000                                                     substance.” This includes the
               (b) The Limit of Insurance for                                  additional costs to clean up or
                   Building if Applied to building; or                         dispose of such property.
               (c) The Limit of Insurance for                                  Additional costs mean those
                   Business Personal Property if                               beyond what would have been
                   applied to tenant’s improvements                            required had no “hazardous
                   and betterments.                                            substance” been involved.
               Whichever is less.                                              The most we will pay for loss or
                                                                               damage under this coverage,
               The amount payable under this                                   including actual loss of Business
               Additional Coverage is additional                               Income you sustain, necessary
               insurance.                                                      Extra Expense you incur is
          (6) This Additional Coverage is not                                  $100,000 or the Limit of
              subject to the terms or the Ordinance                            Insurance     for   Building   or
              or Law Exclusion to the extent that                              Business     Personal    Property,
              such Exclusion would conflict with the                           whichever is less.
              provisions of this Additional Coverage.                       (c) Computer Equipment
          (7) The costs addressed in the Loss                                  We will pay for loss or damage
              Payment Property Loss Condition in                               caused by or resulting from
              this Coverage Form do not include                                “Equipment     Breakdown”    to
              the increased cost attributable to                               “computer(s).”
              enforcement of an ordinance or law.
              The amount payable under this                                 (d) Data Restoration
              Additional Coverage, as stated in                                We will pay for your cost to
              n.(5) of this Additional Coverage, is                            research, replace and restore
              not subject to such limitation.                                  data, including programs and
      p. Glass Expenses                                                        operating systems that is lost or
                                                                               corrupted due to “Equipment
          (1) We will pay for expenses incurred to                             Breakdown”. The most we will
              put up temporary plates or board up                              pay for loss or damage under this
              openings if repair or replacement of                             coverage is $100,000 or the Limit
              damaged glass is delayed.                                        of    Insurance    for  Business
          (2) We will pay for expenses incurred to                             Personal Property, whichever is
              remove or replace obstructions when                              less.
              repairing or replacing glass that is                          (e) CFC Refrigerants
              part of a building. This does not
              include removing or replacing window                             We will pay for the additional cost to
              displays.                                                        repair or replace Covered Property
                                                                               because of the use or presence of
      q. Equipment Breakdown                                                   a refrigerant containing CFC
          (1) We will pay for loss caused by or                                (chlorofluorocarbon) substances.
              resulting from    an   “Equipment                                This means the additional cost to
              Breakdown.”                                                      do the least of the following:
          (2) The following coverages also apply to                            (i) Repair the damaged property
              loss caused by or resulting from                                     and replace any lost CFC
              “Equipment     Breakdown”.    These                                  refrigerant;
              coverages do not provide additional                              (ii) Repair the damaged property,
              amounts of insurance.                                                 retrofit the system to accept a
               (a) Expediting Expenses                                              non-CFC refrigerant and
                   With respect to your damaged                                     charge the system with a
                   Covered Property, we will pay the                                non-CFC refrigerant; or
                   “reasonable extra cost” to:                                 (iii) Replace the system with one
                   (i) Make temporary repairs; and                                   using a non-CFC refrigerant.


         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 65 of 119 Document 14-1
TBP2 (05-15)                             © Society Insurance, Inc., 2015.                           Page 11 of 32
                   Additional costs mean those                                   your address as shown in the
                   beyond what would have been                                   Declarations, or at the address
                   required had no CFC refrigerant                               where the equipment is located.
                   been involved.                                                Once suspended in this way, your
           (3) Equipment Breakdown Exclusions                                    insurance can be reinstated only
                                                                                 by an endorsement for that
                (a) All exclusions and limitations                               Covered Property. If we suspend
                    apply except Exclusion B.1.e.,                               your insurance, you will get a pro
                    Power Failure and B.2.m.,                                    rata refund of premium. But the
                    Electrical Disturbance.                                      suspension will be effective even
                (b) The exclusions are modified as                               if we have not yet made or
                    follows:                                                     offered a refund.
                   The following is         added      to                    (b) Jurisdictional Inspections
                   Exclusion B.1.g.(1):                                          If any property that is Covered
                   However, if electrical Covered                                Property requires inspection to
                   Property requires drying out                                  comply with state or municipal
                   because of the above, we will pay                             boiler and pressure vessel
                   for the direct expenses of such                               regulations, we agree to perform
                   drying out subject to the                                     such inspection on your behalf.
                   applicable Limit of Insurance and                         (c) Environmental,     Safety       and
                   deductible    for    Building   or                            Efficiency Improvements
                   Business     Personal     Property,
                   whichever applies.                                            If Covered Property requires
                                                                                 replacement due to “Equipment
                (c) Coverage      Extension      6.e.                            Breakdown” we will pay your
                    Valuable Papers and Records                                  additional cost to replace with
                    does not apply to this Additional                            equipment that is better for the
                    Coverage.                                                    environment, safer or more
                (d) We will not pay for loss or                                  efficient than the equipment being
                    damage caused by or resulting                                replaced.
                    from:                                                        However, we will not pay more
                   (i) Your failure to use all                                   than 125% of what the cost would
                       reasonable means to protect                               have been to repair or replace with
                       the “perishable stock” from                               like kind and quality. This condition
                       damage following “Equipment                               does not increase any of the
                       Breakdown”;                                               applicable limits. This condition
                   (ii) Any defect, virus, loss of data                          does not apply to any property to
                        or other situation within                                which Actual Cash Value applies.
                        “electronic data.” But if loss                           The definitions of Business
                        or damage from “Equipment                                Income and Extra Expense
                        Breakdown” results, we will                              contained in the Business Income
                        pay for that resulting loss or                           and Extra Expense Additional
                        damage; or                                               Coverages also apply to this
                   (iii) Any of the following tests:                             Equipment Breakdown Additional
                                                                                 Coverage.
                       A hydrostatic, pneumatic or
                       gas pressure test of any                                  The most we will pay for loss or
                       boiler or pressure vessel; or                             damage under this Additional
                                                                                 Coverage is the applicable Limit of
                       An insulation breakdown of                                Insurance     shown      in    the
                       any   type    of   electrical                             Declarations. Coverage provided
                       equipment.                                                under this Additional Coverage
           (4) Conditions                                                        does not provide an additional
                                                                                 amount of insurance.
                (a) Suspension
                                                                   r.   Service Interruption
                   When any Covered Property is
                   found to be in, or exposed to a                      (1) We will pay for loss of Business
                   dangerous condition, any of our                          Income or Extra Expense at the
                   representatives may immediately                          described premises caused by the
                   suspend the insurance against                            interruption of service to the
                   loss from “Equipment Breakdown”                          described premises. The interruption
                   to that Covered Property. We can                         must result from direct physical loss
                   do this by mailing or delivering a                       or damage by a Covered Cause of
                   written notice of suspension to                          Loss to the following property:
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 66 of 119 Document 14-1
Page 12 of 32                             © Society Insurance, Inc., 2015.                             TBP2 (05-15)
               (a) Pumping stations and water                                Business        Personal     Property,
                   mains supplying water to the                              whichever is less. If loss payment on
                   described premises.                                       the first occurrence does not exhaust
               (b) Wastewater Removal Property,                              this amount, then the balance is
                   meaning a utility system for                              available for subsequent loss or
                   removing wastewater and sewage                            damage sustained in, but not after,
                   from the described premises, other                        that policy year. With respect to an
                   than a system designed primarily                          occurrence which begins in one policy
                   for draining storm water. The utility                     year and continues or results in
                   property includes sewer mains,                            additional loss or damage in a
                   pumping stations and similar                              subsequent policy year(s), all loss or
                   equipment for moving the effluent                         damage is deemed to be sustained in
                   to a holding, treatment or disposal                       the policy year in which the
                   facility, and includes such facilities.                   occurrence began.
                   Coverage does not apply to                           (3) This Additional Coverage does not
                   interruption in service caused by or                     apply to your “stock” of prepackaged
                   resulting from a discharge of water                      software, or to “electronic data” which
                   or sewage due to heavy rainfall or                       is integrated in and operates or
                   flooding.                                                controls a building’s elevator, lighting,
               (c) Property supplying communication                         heating, ventilation, air conditioning or
                   services including telephone, radio,                     security system.
                   microwave or television services, to            t.   Interruption Of Computer Operations
                   the described premises, such as:                     (1) Subject to all provisions of this
                   • Communication transmission                             Addition al Coverage, you may extend
                        lines;                                              the insurance that applies to Business
                   • Coaxial cables; and                                    Income and Extra Expense to apply to
                   • Microwave radio relays except                          a suspension of "operations" caused by
                        satellites.                                         an interruption in computer operations
                                                                            due to destruction or corruption of
               (d) The following types of property                          "electronic data" due to a Covered
                   supplying electricity, steam or gas                      Cause of Loss.
                   to the described premises:
                                                                        (2) With respect to the coverage provided
                   • Utility generating plants;                             under this Additional Coverage, the
                   • Switching Stations;                                    Covered Causes of Loss are subject
                   • Substations;                                           to the following:
                   • Transformers; and                                       (a) Coverage under this Additional
                   • Transmission lines.                                         Coverage, Interruption
      s. Electronic Data                                                     Of Computer Operations, is limited to
          (1) Subject to the provisions of this                                  the "specified causes of loss" and
              Additional                                                         Collapse.

               Coverage, we will pay for the cost to                         (b) If the Businessowners Coverage
               replace or restore your “electronic                               Form is endorsed to add a
               data” which has been destroyed or                                 Covered Cause of Loss, the
               corrupted by a Covered Cause of                                   additional Covered Cause of Loss
               Loss. To the extent that “electronic                              does not apply to the coverage
               data” is not replaced or restored, the                            provided under this Additional
               loss will be valued at the cost of                                Coverage.
               replacement of the media on which                        (3) This Additional Coverage, Interruption
               the “electronic data” was stored, with                       Of Computer Operations, will begin
               blank media of substantially identical                       immediately upon suspension of
               type.                                                        “operations” and will apply for a
          (2) Unless a higher limit is shown in the                         period of up to three consecutive
              Declarations, the most we will pay                            weeks after coverage begins.
              under this Additional Coverage.                           (4) This Additional Coverage Interruption
              Electronic Data for all loss or damage                        Of Computer Operations does not
              sustained in any one policy year,                             apply to loss sustained or expense
              regardless of the number of                                   incurred after the end of the “period of
              occurrences of loss or damage or the                          restoration”, even if the period of time
              number of premises, locations or                              stated in (3) above has not been
              computer systems involved, is                                 exhausted.
              $100,000 or the Limit of Insurance for
         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 67 of 119 Document 14-1
TBP2 (05-15)                              © Society Insurance, Inc., 2015.                           Page 13 of 32
           (5) Coverage for Business Income does                             (b) Business      Personal    Property,
               not apply when a suspension of                                    including such property that you
               “operations” is caused by destruction                             acquire located at your newly
               or corruption of “electronic data”, or                            constructed or acquired buildings at
               any loss or damage to “electronic                                 the location described in the
               data”, except as provided under                                   Declarations.
               Paragraphs (1) through (4) of this                                This Extension does not apply to
               Additional Coverage.                                              personal     property    that   you
           (6) Coverage for Extra Expense does not                               temporarily acquire in the course of
               apply when action is taken to avoid or                            installing or performing work on
               minimize a suspension of “operations”                             such property or your wholesale
               caused by destruction or corruption of                            activities.
               “electronic data”, or any loss or                                 The most we will pay for loss or
               damage to “electronic data”, except                               damage under this Extension is
               as provided under Paragraphs (1)                                  $100,000 at each building.
               through (4) of this Additional
               Coverage.                                                 (3) Period of Coverage
           (7) This Additional Coverage does not                             With respect to insurance provided
               apply when loss or damage to                                  under this Coverage Extension for
               “electronic    data”    involves    only                      Newly Acquired Or Constructed
               “electronic data” which is integrated in                      Property, coverage will end when any of
               and operates or controls a building’s                         the following first occurs:
               elevator, lighting, heating, ventilation,                     (a) This policy expires;
               air conditioning or security system.                          (b) 30 days expire after you acquire or
  6. Coverage Extensions                                                         begin construction of that part of the
      In addition to the Limits of Insurance, you may                            building that would qualify as
      extend the insurance provided by this policy as                            covered property; or
      provided below.                                                        (c) You report values to us.
      Except as otherwise provided, the following                            We will charge you additional premium
      Extensions apply to property located in or on                          for values reported from the date you
      the building described in the Declarations or in                       acquire the property or begin
      the open (or in a vehicle) within 100 feet of the                      construction of that part of the building
      described premises, unless a higher Limit of                           that would qualify as covered property.
      Insurance is shown in the Declarations.                      b. Personal Property Off Premises
      a.   Newly Acquired Or Constructed Property                      You may extend the insurance that applies
           (1) Buildings                                               to Business Personal Property to apply to
                If this policy covers Buildings, you may               covered Business Personal Property, other
                extend that insurance to apply to:                     than "money" and "securities", "valuable
                                                                       papers and records", accounts receivable
                (a) Your new buildings while being built               or items leased or rented to others, while it
                    on the described premises; and                     is in the course of transit or temporarily at
                (b) Buildings you acquire at the                       a premises you do not own, lease, or
                    premises other than the one                        operate. This coverage does not apply to
                    described, intended for:                           property at contractor job sites which you
                    (i) Similar use as the building                    do not own or lease. The most we will pay
                        described in the Declarations;                 for loss or damage under this Extension is
                        or                                             $25,000.
                    (ii) Use as a warehouse.                       c. Outdoor Property
                        The most that we will pay for                   You may extend the insurance provided by
                        loss or damage under this                       this policy to apply to your outdoor fences,
                        Extension is $500,000 at each                   radio and television antennas (including
                        building.                                       satellite dishes), light poles, yard fixtures,
                                                                        decks, patios, signs (other than signs
           (2) Business Personal Property                               structurally attached to covered buildings),
                If this policy covers Business Personal                 trees, shrubs and plants (other than trees,
                Property, you may extend that                           shrubs or plant which are part of a
                insurance to apply to:                                  vegetated roof), including debris removal
                (a) Business    Personal     Property                   expense. Loss or damage must be caused
                    including such property that you                    by or resulting from any Covered Cause of
                    newly acquire at any location you                   Loss.
                    acquire; or
           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 68 of 119 Document 14-1
Page 14 of 32                             © Society Insurance, Inc., 2015.                              TBP2 (05-15)
           The most we will pay for loss or damage                         (b) Property in storage away from the
           under this Extension is $10,000 unless a                            premises      shown     in    the
           higher Limit of Insurance for Outdoor                               Declarations;
           Property is shown in the Declarations but                  (3) The most we will pay under this
           not more than $1,000 for any one tree,                         Coverage Extension for loss or
           shrub or plant.                                                damage to "valuable papers and
           Subject to all aforementioned terms and                        records" in any one occurrence at the
           limitations of coverage, this Coverage                         described premises is $10,000,
           Extension includes the expense of                              unless a higher Limit of Insurance for
           removing from the described premises the                       "valuable papers and records" is
           debris of trees, shrubs and plants which                       shown in the Declarations.
           are the property of others, except in the                       For "valuable papers and records" not
           situation in which you are a tenant and                         at the described premises, the most
           such property is owned by the landlord of                       we will pay is $5,000.
           the described premises.
                                                                      (4) Loss or damage to “valuable papers
      d. Outdoor Signs Away from Premises                                 and records" will be valued at the cost
           You may extend the insurance provided by                       of restoration or replacement of the
           this policy to apply to your outdoor signs                     lost or damaged information. To the
           away from premises described in the                            extent that the contents of the
           Declarations caused by or resulting from                       “valuable papers and records” are not
           any Covered Cause of Loss.                                     restored, the “valuable papers and
           The most we will pay for loss or damage                        records” will be valued at the cost of
           under this Extension is $5,000, unless a                       replacement with blank materials of
           higher limit is shown in the Declarations.                     substantially identical type.
      e. Personal Effects                                             (5) Section B. Exclusions of this
                                                                          Coverage Form does not apply to this
           You may extend the insurance that applies                      Coverage Extension except for:
           to Business Personal Property to apply to
           personal effects owned by you, your                             (a) Paragraph   B.1.c.,    Governmental
           officers, your partners or “members”, your                          Action;
           “managers” or your employees, including                         (b) Paragraph B.1.d., Nuclear Hazard;
           temporary or leased employees. This                             (c) Paragraph B.1.f., War And Military
           extension does not apply to:                                        Action;
            (1) Tools or equipment used in your                            (d) Paragraph B.2.d., Dishonesty;
                business;
                                                                           (e) Paragraph B.2.e., False Pretense;
            (2) Loss or damage by theft; or
                                                                           (f) Paragraph B.2.k.(2),     Errors     or
            (3) Personal effects contained      in   a                         Omissions;
                dwelling or living quarters.
                                                                           (g) Paragraph B.2.; and
           The most we will pay for loss or damage
           under this Extension is $10,000 at each                         (h) The Accounts Receivable and
           described premises.                                                 “Valuable Papers And Records”
                                                                               Exclusions.
      f.   "Valuable Papers And Records"
                                                                 g. Accounts Receivable
            (1) You may extend the insurance that
                applies to Business Personal Property                 (1) You may extend the insurance that
                to apply to direct physical loss or                       applies to Business Personal Property
                damage to "valuable papers and                            to apply to accounts receivable. We
                records" that you own, or that are in                     will pay:
                your care, custody or control caused                       (a) All amounts due from your
                by or resulting from a Covered Cause                           customers that you are unable to
                of Loss. This Coverage Extension                               collect;
                includes the cost to research, replace                     (b) Interest charges on any loan
                or restore lost information on                                 required to offset amounts you
                "valuable papers and records" for                              are unable to collect pending our
                which duplicates do not exist.                                 payment of these amounts;
            (2) This Coverage Extension does not                           (c) Collection expenses in excess of
                apply to:                                                      your normal collection expenses
                (a) Property held as samples or for                            that are made necessary by loss
                    delivery after sale;                                       or damage; and



            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 69 of 119 Document 14-1
TBP2 (05-15)                            © Society Insurance, Inc., 2015.                             Page 15 of 32
                (d) Other reasonable expenses that                      (4) Under this Extension, the most we will
                    you incur to re-establish your                          pay for the total of all loss or damage
                    records of accounts receivable;                         to Business Personal Property is
                    that result from direct physical                        $10,000 (unless a higher limit is
                    loss or damage by any Covered                           indicated in the Declarations for such
                    Cause of Loss to your records of                        Extension) regardless of the number
                    accounts receivable.                                    of storage units.
           (2) The most we will pay under this                          (5) This Extension does not apply to loss
               Coverage Extension for loss or                               or damage otherwise covered under
               damage in any one occurrence at the                          this    Coverage      Form   or   any
               described premises is $10,000,                               endorsement to this Coverage Form,
               unless a higher Limit of Insurance for                       and does not apply to loss or damage
               accounts receivable is shown in the                          to the storage unit itself.
               Declarations.
                                                            B. Exclusions
                For accounts receivable not at the
                                                               1. We will not pay for loss or damage caused
                described premises, the most we will
                                                                  directly or indirectly by any of the following.
                pay is $5,000.
                                                                  Such loss or damage is excluded regardless of
           (3) Section B. Exclusions of this                      any other cause or event that contributes
               Coverage Form does not apply to this               concurrently or in any sequence to the loss.
               Coverage Extension except for:                     These exclusions apply whether or not the loss
                (a) Paragraph B.1.c., Governmental                event results in widespread damage or affects
                    Action;                                       a substantial area.
                (b) Paragraph B.1.d., Nuclear Hazard;              a. Ordinance Or Law
                (c) Paragraph B.1.f., War And Military                 The enforcement of or compliance with
                    Action;                                            any ordinance or law:
                (d) Paragraph B.2.d., Dishonesty;                       (1) Regulating the construction, use or
                                                                            repair of any property; or
                (e) Paragraph B.2.e., False Pretense;
                                                                        (2) Requiring the tearing down of any
                (f) Paragraph B.3.; and
                                                                            property, including the cost of
                (g) Paragraph      B.5.       Accounts                      removing its debris.
                    Receivable Exclusions.
                                                                       This exclusion, Ordinance Or Law, applies
      h. Business Personal Property                                    whether the loss results from:
         Temporarily in Portable Storage Units
                                                                        (1) An ordinance or law that is enforced
           (1) You may extend the insurance that                            even if the property has not been
               applies to Business Personal Property                        damaged; or
               to apply to such property while
                                                                        (2) The increased costs incurred to
               temporarilystored in a portable
                                                                            comply with an ordinance or law in
               storage unit (including a detached
                                                                            the course of construction, repair,
               trailer) located within 100 feet of the
                                                                            renovation, remodeling or demolition
               described premises.
                                                                            of property or removal of its debris,
           (2) The limitation under Paragraph                               following a physical loss to that
               A.4.a.(3) also applies to property in a                      property.
               portable storage unit.
                                                                   b. Earth Movement
           (3) Coverage under this Extension:
                                                                        (1) Earthquake, including any earth
                (a) Will end 90 days after the                              sinking, rising, or shifting related to
                    Business Personal Property has                          such an event;
                    been placed in the storage unit
                                                                        (2) Landslide, including any earth sinking,
                (b) Does not apply if the storage unit                      rising or shifting related to such event;
                    itself has been in use at the
                                                                        (3) Mine      subsidence,     meaning
                    described premises for more than
                                                                            subsidence of a man-made mine,
                    90 consecutive days, even if the
                                                                            whether or not mining activity has
                    Business Personal Property has
                                                                            ceased;
                    been stored there for 90 or fewer
                    days as of the time of loss or
                    damage.




          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 70 of 119 Document 14-1
Page 16 of 32                             © Society Insurance, Inc., 2015.                            TBP2 (05-15)
          (4) Earth sinking (other than sinkhole                 d. Nuclear Hazard
              collapse), rising or shifting including
              soil conditions which cause settling,                   Nuclear reaction or radiation, or radioactive
              cracking or other disarrangement of                     contamination, however caused.
              foundations or other parts of realty.                   But if nuclear reaction or radiation, or
              Soil conditions include contraction,                    radioactive contamination, results in fire,
              expansion, freezing, thawing, erosion,                  we will pay for the loss or damage caused
              improperly compacted soil and the                       by that fire.
              action of water under the ground                   e. Utility Services
              surface.
                                                                      The failure of power, communication,
               But if Earth Movement, as described                    water or other utility service supplied to the
               in Paragraphs (1) through (4) above,                   described premises, however caused, if
               results in fire or explosion, we will                  the failure originates away from the
               pay for the loss or damage caused                      described premises; or originates at the
               by that fire or explosion.                             described premises, but only if such failure
          (5) Volcanic eruption, explosion or                         involves equipment used to supply the
              effusion. But if volcanic eruption,                     utility service to the described premises
              explosion or effusion results in fire,                  from a source away from the described
              building glass breakage or volcanic                     premises. Failure of any utility service
              action, we will pay for the loss or                     includes lack of sufficient capacity and
              damage caused by that fire, building                    reduction in supply.
              glass breakage or volcanic action.                      Loss or damage caused by a surge of
               Volcanic action means direct loss or                   power is also excluded if the surge would
               damage resulting from the eruption of                  not have occurred but for an event causing
               a volcano when the loss or damage is                   a failure of power.
               caused by:                                             But if the failure or surge of power, or the
               (a) Airborne    volcanic  blast     or                 failure of communication, water or other
                   airborne shock waves;                              utility service results in a Covered Cause of
               (b) Ash, dust, or particulate matter;                  Loss, we will pay for the loss or damage
                   or                                                 caused by that Covered Cause of Loss.
               (c) Lava flow.                                         Communication services include but are
                                                                      not limited to service relating to Internet
               With respect to coverage for volcanic                  access or access to any electronic cellular
               action as set forth in 5(a), (5)(b) and                or satellite network.
               5(c) all volcanic eruptions that occur
               within any 168-hour period will                   f.   War And Military Action
               constitute a single occurrence.                         (1) War, including undeclared or civil war;
               Volcanic action does not include the                    (2) Warlike action by a military force,
               cost to remove ash, dust or                                 including action in hindering or
               particulate matter that does not cause                      defending against an actual or
               direct physical loss of or damage to                        expected attack, by any government,
               Covered Property.                                           sovereign or other authority using
               This exclusion applies regardless of                        military personnel or other agents; or
               whether any of the above, in                            (3) Insurrection, rebellion, revolution,
               Paragraphs (1) through (5), is caused                       usurped power, or action taken by
               by an act of nature or is otherwise                         governmental authority in hindering or
               caused.                                                     defending against any of these.
      c. Governmental Action                                     g. Water
         Seizure or destruction of property by order                   (1) Flood,      surface     water,    waves
         of governmental authority.                                        (including tidal wave and tsunami),
         But we will pay for loss or damage caused                         tides, tidal water, overflow of any body
         by or resulting from acts of destruction                          of water, or spray from any of these,
         ordered by governmental authority and                             all whether or not driven by wind
         taken at the time of a fire to prevent its                        (including storm surge);
         spread, if the fire would be covered under                    (2) Mudslide or mudflow;
         this policy.                                                  (3) Water that backs up or overflows or is
                                                                           otherwise discharged from a sewer,
                                                                           drain, sump, sump pump or related
                                                                           equipment; or


         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 71 of 119 Document 14-1
TBP2 (05-15)                            © Society Insurance, Inc., 2015.                            Page 17 of 32
           (4) Water under the ground surface pressing                       (b) Any other products and any
               on, or flowing or seeping through:                                services, data or functions that
                (a) Foundations, walls, floors or paved                          directly or indirectly use or rely
                    surfaces;                                                    upon, in any manner, any of the
                                                                                 items listed in Paragraph (a)
                (b) Basements, whether paved or not; or                          above; due to the inability to
                (c) Doors, windows or other openings.                            correctly recognize, distinguish,
           (5) Waterborne material carried or                                    interpret or accept one or more
               otherwise moved by any of the water                               dates or times. An example is the
               referred to in Paragraphs B.1.g.(1),                              inability of computer software to
               B.1.g. (3), or B.1.g. (4), or material                            recognize the year 2000.
               carried or otherwise moved by                             (2) Any advice, consultation, design,
               mudslide or mudflow.                                          evaluation, inspection, installation,
                This exclusion applies regardless of                         maintenance, repair, replacement or
                whether any of the above, in                                 supervision provided or done by you
                Paragraphs B.1.g.(1) through (5), is                         or for you to determine, rectify or test
                caused by an act of nature or is                             for any potential or actual problems
                otherwise caused. An example of a                            described in Paragraph (1) above.
                situation to which this exclusion                      However, if excluded loss or damage, as
                applies is the situation where a dam,                  described in Paragraph (1) above results in
                levee, sea wall or other boundary or                   a “Specified Cause of Loss” we will pay
                containment system fails in whole or                   only for the loss or damage caused by
                in part, for any reason, to contain the                such “Specified Cause of Loss.”
                water.                                                 We will not pay for repair, replacement or
                But if any of the above in B.1.g.(1)                   modification of any items in Paragraphs
                through B.1.g.(5), results in fire,                    (1)(a) or (1)(b) to correct any deficiencies
                explosion or sprinkler leakage, we will                or change any features.
                pay for the loss or damage caused by           2. We will not pay for loss or damage caused by
                that fire, explosion or sprinkler                 or resulting from any of the following:
                leakage.
                                                                   a. Consequential Losses
      h. Certain Computer-Related Losses
                                                                       Delay, loss of use or loss of market.
           (1) The failure, malfunction or inadequacy of:
                                                                   b. Smoke, Vapor, Gas
                (a) Any of the following, whether
                    belonging to any insured or to                     Smoke, vapor or gas from agricultural
                    others:                                            smudging or industrial operations.
                    (i) “Computer”            hardware,            c. Frozen Plumbing
                        including microprocessors or                   Water, other liquids, powder or molten
                        other       electronic     data                material that leaks or flows from plumbing
                        processing equipment as                        (including laterals and septic systems),
                        may be described elsewhere                     heating, air conditioning or other equipment
                        in this policy;                                (except fire protective systems) caused by
                    (ii) “Computer”        application                 or resulting from freezing, unless:
                         software or other “electronic                   (1) For plumbing within a building or
                         media and records” as may                           structure, you do your best to maintain
                         be described elsewhere in                           heat in the building or structure; or
                         this policy;                                    (2) You drain the equipment and shut off
                    (iii) “Computer”          operating                      the supply if the heat is not maintained.
                          systems      and      related            d. Dishonesty
                          software;
                                                                        Dishonest or criminal acts (including theft) by
                    (iv) “Computer” networks;                           you, anyone else with an interest in the
                    (v) Microprocessors (“computer”                     property, or any of your or their partners,
                        chips) not part of any                          “members”, officers, “managers”, employees
                        “computer” system; or                           (including temporary or leased employees),
                    (vi) Any other computerized or                      directors,     trustees,      or     authorized
                         electronic  equipment  or                      representatives whether acting alone or in
                         components; or                                 collusion with each other or with any other
                                                                        party; or theft by any person to whom you
                                                                        entrust the property for any purpose, whether
                                                                        acting alone or in collusion with another party.


          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 72 of 119 Document 14-1
Page 18 of 32                             © Society Insurance, Inc., 2015.                              TBP2 (05-15)
           This exclusion:                                                         (iii) Weight of rain that collects on
                                                                                         a roof; or
             (1) Applies whether or not an act occurs
                 during your normal hours of operation                             (iv) Weight of people or personal
                                                                                        property
             (2) Does not apply to acts of destruction
                 by   your    employees     (including              h. Pollution
                 temporary or leased employees) or                       We will not pay for loss or damage caused
                 authorized representatives; but theft                   by or resulting from the discharge,
                 by   your    employees     (including                   dispersal, seepage, migration, release or
                 temporary or leased employees) or                       escape of "pollutants" unless the
                 authorized representatives is not                       discharge, dispersal, seepage, migration,
                 covered.                                                release or escape is itself caused by any of
                 With respect to accounts receivable                     the "specified causes of loss". But if the
                 and "valuable papers and records",                      discharge, dispersal, seepage, migration,
                 this exclusion does not apply to                        release or escape of "pollutants" results in
                 carriers for hire.                                      a "specified cause of loss", we will pay for
                                                                         the loss or damage caused by that
                 This exclusion does not apply to                        "specified cause of loss".
                 coverage that is provided under the
                 Employee     Dishonesty    Optional                i.   Neglect
                 Coverage.                                               Neglect of an insured to use all reasonable
      e. False Pretense                                                  means to save and preserve property from
                                                                         further damage at and after the time of
           Voluntary parting with any property by you                    loss.
           or anyone else to whom you have
           entrusted the property if induced to do so               j.   Other Types Of Loss
           by any fraudulent scheme, trick, device or                     (1) Wear and tear;
           false pretense.                                                (2) Rust or other corrosion, ”fungi”,
      f.   Exposed Property                                                   decay, deterioration, hidden or latent
           Rain, snow, ice or sleet to personal                               defect or any quality in property that
           property in the open.                                              causes it to damage or destroy itself;
      g. Collapse                                                         (3) Smog;
             (1) Collapse, including any of the                           (4) Settling, cracking,       shrinking    or
                 following conditions of property or any                      expansion;
                 part of the property;                                    (5) Nesting or infestation, or discharge or
                 (a) An abrupt falling down or caving                         release of waste products or
                     in                                                       secretions, by insects, birds, rodents
                                                                              or other animals;
                 (b) Loss of structural integrity,
                     including separation of parts of                     (6) The following causes of loss to
                     the property or property in danger                       personal property:
                     of falling down or                                        (a) Dampness    or        dryness     of
                 (c) Any cracking, bulging, sagging,                               atmosphere;
                     bending,        leaning, settling,                        (b) Changes in or         extremes    of
                     shrinkage, or expansion as such                               temperature; or
                     condition relates to paragraphs                           (c) Marring or scratching.
                     i.(1)(a) or i.(1)(b)
                                                                         But if an excluded cause of loss that is
           But if collapse results in a Covered Cause                    listed in Paragraphs (1) through (6) results
           of Loss at the described premises, we will                    in a "specified cause of loss" or building
           pay for the loss or damage caused by that                     glass breakage, we will pay for the loss or
           Covered Cause of Loss                                         damage caused by that "specified cause of
           (2) This Exclusion i. does not apply:                         loss" or building glass breakage.
               (a) To the extent that coverage is                   k. Errors Or Omissions
                   provided under the Additional                         Errors or omissions in:
                   Coverage Collapse; or
                                                                          (1) Programming, processing or storing
               (b) To collapse caused by one or more                          data, as described under “electronic
                   of the following:                                          data” or in any “computer” operations;
                     (i) The “specified     causes     of                     or
                         loss”
                     (ii) Breakage of building glass


            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 73 of 119 Document 14-1
TBP2 (05-15)                               © Society Insurance, Inc., 2015.                             Page 19 of 32
            (2) Processing or copying          “valuable                of part or all of any property on or off the
                papers and records”.                                    described premises.
           However, we will pay for direct physical             4. Business Income          And    Extra    Expense
           loss or damage caused by resulting fire or              Exclusions
           explosion if these causes of loss would be               a. We will not pay for:
           covered by this coverage form.                                (1) Any Extra Expense, or increase of
      l.   Installation, Testing, Repair                                     Business Income loss, caused by or
           Errors or deficiency in design, installation,                     resulting from:
           testing, maintenance, modification or                              (a) Delay in rebuilding, repairing or
           repair of your “computer” system including                             replacing     the     property   or
           “electronic data”.                                                     resuming "operations", due to
           However, we will pay for direct physical                               interference at the location of the
           loss or damage caused by resulting fire or                             rebuilding, repair or replacement
           explosion if these causes of loss would be                             by strikers or other persons; or
           covered by this coverage form.                                     (b) Suspension, lapse or cancellation
      m. Electrical Disturbance                                                   of any license, lease or contract.
                                                                                  But if the suspension, lapse or
           Electrical or magnetic injury, disturbance,                            cancellation is directly caused by
           virus or erasure of “electronic data”, except                          the suspension of "operations",
           as provided for under A.5 Additional                                   we will cover such loss that
           Coverages.                                                             affects your Business Income
           However, we will pay for direct loss or                                during the "period of restoration"
           damage caused by lightning.                                            and any extension of the “period
      n. Continuous Or Repeated Seepage Or                                        of restoration” in accordance with
         Leakage of Water                                                         the terms of the Extended
                                                                                  Business      Income      Additional
           Continuous or repeated seepage or                                      Coverage.
           leakage of water, or the presence or
           condensation of humidity, moisture or                         (2) Any other consequential loss.
           vapor, that occurs over a period of 14 days              b. With respect to this exclusion, suspension
           or more.                                                    means:
  3. We will not pay for loss or damage caused by                        (1) The partial slowdown or complete
     or resulting from any of the following B.3.a.                           cessation of your business activities;
     through B.3.c. But if an excluded cause of loss                         and
     that is listed in B.3.a. through B.3.c. results in                  (2) That a part or all of the described
     a Covered Cause of Loss, we will pay for the                            premises is rendered untenantable, if
     loss or damage caused by that Covered Cause                             coverage for Business Income
     of Loss.                                                                applies.
      a. Weather Conditions                                     5. Accounts Receivable Exclusion
           Weather conditions. But this exclusion only              The following additional exclusion applies to the
           applies if weather conditions contribute in              Accounts Receivable Extension:
           any way with a cause or event excluded in
           Paragraph 1. above to produce the loss or                We will not pay for:
           damage.                                                  a. Loss or damage caused by or resulting
      b. Acts Or Decisions                                             from alteration, falsification, concealment
                                                                       or destruction of records of accounts
           Acts or decisions, including the failure to                 receivable done to conceal the wrongful
           act or decide, of any person, group,                        giving, taking or withholding of "money",
           organization or governmental body.                          "securities" or other property.
      c. Negligent Work                                                 This exclusion applies only to the extent of
           Faulty, inadequate or defective:                             the wrongful giving, taking or withholding.
            (1) Planning,      zoning,     development,             b. Loss or damage caused by or resulting
                surveying, siting;                                     from bookkeeping, accounting or billing
            (2) Design, specifications, workmanship,                   errors or omissions.
                repair,  construction,    renovation,               c. Any loss or damage that requires any audit
                remodeling, grading, compaction;                       of records or any inventory computation to
            (3) Materials used in repair, construction,                prove its factual existence.
                renovation or remodeling; or
            (4) Maintenance;

           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 74 of 119 Document 14-1
Page 20 of 32                              © Society Insurance, Inc., 2015.                            TBP2 (05-15)
  6. Additional Exclusion                                               (2) Multiply the number calculated in
                                                                            accordance with b.(1) by the number of
     The following applies only to the property                             days since the beginning of the current
     specified in this Additional Exclusion                                 policy year or the effective date of the
     Loss or Damage to Products                                             most recent policy change amending
     We will not pay for loss or damage to any                              the Building and Business Personal
     merchandise goods or other product caused by or                        Property limits, divided by 365.
     resulting from error or omission by any person or                      Example:
     entity (including those having possession under                        If:The applicable Building limit is
     an arrangement where work or a portion of the                          $100,000. The annual percentage
     works is outsourced) in any stage of the                               increase is 8%. The number of days
     development, production or use of the product                          since the beginning of the policy year
     including planning testing, processing, packaging,                     (or last policy change) is 146.
     installation, maintenance or repair. This exclusion
     applies to any effect that compromises the form,                       The amount of increase is
     substance or quality of the product. But if such                       $100,000 x .08 x 146 y 365 = $3,200.
     error or omission results in a Covered Cause of          4. Business Personal           Property      Limit   –
     Loss, we will pay for the loss or damage caused             Seasonal Increase
     by that Covered Cause of Loss.
                                                                  a. Subject to Paragraph 4.b., The Limit of
      C. Limits Of Insurance                                         Insurance for Business Personal Property
      1. The most we will pay for loss or damage in                  is automatically increased by:
         any one occurrence is the applicable Limit                     (1) The Business Personal Property-
         of Insurance shown in the Declarations.                            Seasonal Increase percentage shown
      2. The amounts of insurance applicable to                             in the Declarations; or
         the Coverage Extensions and the following                      (2) 25% if no Business Personal Property-
         Additional Coverages apply in accordance                           Seasonal Increase percentage is shown
         with the terms of such coverages are in                            in the Declarations;
         addition to the Limits of Insurance:
                                                                       to provide for seasonal variances
               a. Fire Department Service Charge
                                                                  b. The increase described in Paragraph 4.a
               b. Contamination                                      will apply only if the Limit of Insurance
               c. Ordinance or Law                                   shown for Business Personal Property in
               d. Debris Removal                                     the Declarations is at least 100% of your
                                                                     average monthly values during the lesser
               e. Pollutant Cleanup and Removal                      of:
  3. Automatic Increase                                                 (1) The 12 months immediately preceding
      a. In accordance with Paragraph C.3.b. the                            the date the loss or damage occurs; or
         Limit of Insurance for Buildings and Business                  (2) The period of time you have been in
         Personal Property will automatically increase                      business as of the date the loss or
         by 4% unless a different percentage of                             damage occurs.
         annual increase is shown in the Declarations.
                                                           D. Deductibles
      b. The amount of increase will be calculated as
         follows:                                             1. We will not pay for loss or damage in any one
                                                                 occurrence until the amount of loss or damage
           (1) Multiply the Building and Business
                                                                 exceeds the Deductible shown in the
               Personal Property limits that applied on
                                                                 Declarations. We will then pay the amount of
               the most recent of the policy inception
                                                                 loss or damage in excess of the Deductible up
               date, the policy anniversary date, or any
                                                                 to the applicable Limit of Insurance of
               other policy change amending the
               Building and Business Personal                 2. No deductible applies          to   the   following
               Property limits, by                               Additional Coverages:
               (a) The percentage of annual increase              a.   Fire Department Service Charge;
                   shown      in   the Declarations,              b.   Business Income;
                   expressed as a decimal (example:               c.   Extra Expense;
                   3% is .03), times                              d.   Civil Authority;
               (b) .04 if no percentage of annual                 e.   Customer Expense Reimbursement; and
                   increase is shown in the                       f.   Fire Extinguishing Equipment
                   Declarations; and
                                                                  g.   Service Interruption




          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 75 of 119 Document 14-1
TBP2 (05-15)                             © Society Insurance, Inc., 2015.                            Page 21 of 32
E. Property Loss Conditions                                                   Also permit us to take samples of
  1. Abandonment                                                              damaged and undamaged property
                                                                              for inspection, testing and analysis,
      There can be no abandonment of any property                             and permit us to make copies from
      to us.                                                                  your books and records.
  2. Appraisal                                                           (7) Send us a signed, sworn proof of loss
      If we and you disagree on the amount of loss,                          containing the information we request
      either may make written demand for an                                  to investigate the claim. You must do
      appraisal of the loss. In this event, each party                       this within 60 days after our request.
      will select a competent and impartial appraiser.                       We will supply you with the necessary
      The two appraisers will select an umpire. If they                      forms.
      cannot agree, either may request that selection                    (8) Cooperate with us in the investigation
      be made by a judge of a court having                                   or settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of loss. If they fail to agree, they will               (9) Resume all or part of your
      submit their differences to the umpire. A                              "operations" as quickly as possible.
      decision agreed to by any two will be binding.                b. We may examine any insured under oath,
      Each party will:                                                 while not in the presence of any other
      a. Pay its chosen appraiser; and                                 insured and at such times as may be
                                                                       reasonably required, about any matter
      b. Bear the other expenses of the appraisal                      relating to this insurance or the claim,
         and umpire equally.                                           including an insured's books and records.
      If there is an appraisal, we will still retain our               In the event of an examination, an
      right to deny the claim.                                         insured's answers must be signed.
  3. Duties In The Event Of Loss Or Damage                      4. Legal Action Against Us
      a. You must see that the following are done                   No one may bring a legal action against us
         in the event of loss or damage to Covered                  under this insurance unless:
         Property:                                                  a. There has been full compliance with all of
           (1) Notify the police if a law may have                     the terms of this insurance; and
               been broken.                                         b. The action is brought within 2 years after
           (2) Give us prompt notice of the loss or                    the date on which the direct physical loss
               damage. Include a description of the                    or damage occurred.
               property involved.                               5. Loss Payment
           (3) As soon as possible, give us a                       In the event of loss or damage covered by this
               description of how, when and where                   policy:
               the loss or damage occurred.
                                                                    a. At our option, we will either:
           (4) Take all reasonable steps to protect the
               Covered Property from further damage,                     (1) Pay the value of lost or damaged
               and keep a record of your expenses                            property;
               necessary to protect the Covered                          (2) Pay the cost of repairing or replacing
               Property, for consideration in the                            the lost or damaged property;
               settlement of the claim. This will not                    (3) Take all or any part of the property at
               increase the Limit of Insurance.                              an agreed or appraised value; or
               However, we will not pay for any
               subsequent loss or damage resulting                       (4) Repair, rebuild or replace the property
               from a cause of loss that is not a                            with other property of like kind and
               Covered Cause of Loss. Also, if                               quality, subject to d.(1) below.
               feasible, set the damaged property                   b. We will give notice of our intentions within
               aside and in the best possible order for                30 days after we receive the sworn proof of
               examination.                                            loss.
           (5) At our request, give us complete                     c. We will not pay you more than your
               inventories of the damaged and                          financial interest in the Covered Property.
               undamaged property. Include quantities,              d. Except as provided in (2) through (9)
               costs, values and amount of loss                        below, we will determine the value of
               claimed.                                                Covered Property as follows:
           (6) As often as may be reasonably                             (1) At     replacement    cost    without
               required, permit us to inspect the                            deduction for depreciation, subject to
               property proving the loss or damage                           the following:
               and examine your books and records.



           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 76 of 119 Document 14-1
Page 22 of 32                              © Society Insurance, Inc., 2015.                             TBP2 (05-15)
               (a) You may make a claim for loss or                         (a) Used or second-hand merchandise
                   damage       covered       by    this                        held in storage or for sale;
                   insurance on an actual cash                              (b) Property of others. However, if
                   value basis instead of on a                                  property of others is subject to a
                   replacement cost basis. In the                               written contract which governs your
                   event you elect to have loss or                              liability for loss or damage to that
                   damage settled on an actual cash                             item(s), then valuation of that item(s)
                   value basis, you may still make a                            will be based on the amount for
                   claim on a replacement cost                                  which you are liable under such
                   basis if you notify us of your intent                        contract, but not to exceed the lesser
                   to do so within 180 days after the                           of the valuation option indicated in
                   loss or damage.                                              the      Declarations    (replacement
               (b) We will not pay on a replacement                             cost/actual cash value) of the
                   cost basis for any loss or                                   property or the applicable Limit of
                   damage:                                                      Insurance.
                   (i) Until the lost or damaged                            (c) Household      contents,     except
                       property is actually repaired                            personal property in apartments or
                       or replaced; and                                         rooms furnished by you as landlord;
                   (ii) Unless the repairs are made                         (d) Manuscripts;
                        as soon as reasonably                               (e) Works of art; collectibles, antiques
                        possible after the loss or                              or rare articles, including etchings,
                        damage.                                                 pictures, statuary, marbles, bronzes
                       However, if the cost to repair                           porcelains and bric-a-brac.
                       or replace the damaged                          (4) Glass at the cost of replacement with
                       property is $2,500 or less, we                      safety glazing material if required by
                       will settle the loss whether or                     law.
                       not      actual     repair   or
                       replacement is complete.                        (5) Tenants'     Improvements              and
                                                                           Betterments at:
               (c) We will not pay more for loss or
                   damage on a replacement cost                             (a) Replacement cost if you make
                   basis than the least of:                                     repairs promptly.
                   (i) The Limit of Insurance that                          (b) A proportion of your original cost
                       applies to the lost or                                   if you do not make repairs
                       damaged property.                                        promptly. We will determine the
                                                                                proportionate value as follows:
                   (ii) The cost to replace, on the
                        same premises, the lost or                              (i) Multiply the original cost by
                        damaged property with other                                 the number of days from the
                        property:                                                   loss or damage to the
                                                                                    expiration of the lease; and
                       1. Of comparable material
                          and quality; and                                      (ii) Divide        the       amount
                                                                                     determined in (i) above by the
                       2. Used    for      the    same                               number of days from the
                          purpose; or                                                installation of improvements
                   (iii) The amount you actually                                     to the expiration of the lease.
                         spend that is necessary to                             If your lease contains a renewal
                         repair or replace the lost or                          option, the expiration of the
                         damaged property.                                      renewal option period will replace
                       If a building is rebuilt at a new                        the expiration of the lease in this
                       premises, the cost is limited to                         procedure.
                       the cost which would have been                       (c) Nothing if others pay for repairs
                       incurred had the building been                           or replacement.
                       built at the original premises
                                                                       (6) Applicable only        to   the   Optional
          (2) If the Actual Cash Value option                              Coverages:
              applies, as shown in the Declarations,
              paragraph (1) above does not apply                            (a) "Money" at its face value; and
              to property specified. Instead, we will                       (b) "Securities" at their value at the
              determine the value of property at                                close of business on the day the
              actual cash value.                                                loss is discovered.
          (3) The following property at actual cash
              value:

         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 77 of 119 Document 14-1
TBP2 (05-15)                             © Society Insurance, Inc., 2015.                              Page 23 of 32
           (7) The     value     of   United    States                 e. Our payment for loss of or damage to
               Government Internal Revenue taxes                          personal property of others will only be for
               and custom duties and refundable                           the account of the owners of the property.
               state and local taxes paid or fully                        We may adjust losses with the owners of
               determined on the following property                       lost or damaged property if other than you.
               held for sale will not be considered in                    If we pay the owners, such payments will
               determining the value of Covered                           satisfy your claims against us for the
               Property:                                                  owners' property. We will not pay the
                (a) Distilled spirits;                                    owners more than their financial interest in
                                                                          the Covered Property.
                (b) Wines;
                                                                       f.   We may elect to defend you against suits
                (c) Rectified products; or                                  arising from claims of owners of property.
                (d) Beer                                                    We will do this at our expense.
           (8) Applicable       only     to      Accounts              g. We will pay for covered loss or damage
               Receivable:                                                within 30 days after we receive the sworn
                (a) If you cannot accurately establish                    proof of loss, provided you have complied
                    the     amount     of    accounts                     with all of the terms of this policy, and
                    receivable outstanding as of the                        (1) We have reached agreement with you
                    time of loss or damage:                                     on the amount of loss; or
                    (i) We will determine the total of                      (2) An appraisal award has been made.
                        the average monthly amounts                    h. A party wall is a wall that separates and is
                        of accounts receivable for the                    common to adjoining buildings that are
                        12    months      immediately                     owned by different parties. In settling
                        preceding the month in which                      covered losses involving a part wall, we will
                        the loss or damage occurs;                        pay a proportion of the loss to the party
                        and                                               wall based on your interest in the wall in
                    (ii) We will adjust that total for                    proportion to the interest of the owner of
                         any normal fluctuations in the                   the adjoining building. However, if you
                         amount       of       accounts                   elect to repair or replace your building and
                         receivable for the month in                      the owner of the adjoining building elects
                         which the loss or damage                         not to repair or replace that building, we
                         occurred     or     for    any                   will pay you the full value of the loss to the
                         demonstrated variance from                       party wall, subject to all applicable policy
                         the average for that month.                      provisions including Limits of Insurance
                (b) The following will be deducted                        and all other provisions of this Loss
                    from the total amount of accounts                     Payment Condition. Our payment under
                    receivable, however that amount                       the provisions of this paragraph does not
                    is established:                                       alter any right of subrogation we may have
                                                                          against any entity, including the owner or
                    (i) The amount of the accounts                        insurer of the adjoining building and does
                        for which there is no loss or                     not alter the terms of the Transfer Of
                        damage;                                           Rights Of Recovery Against Others To Us
                    (ii) The amount of the accounts                       Condition in this policy
                         that you are able to re-                  6. Recovered Property
                         establish or collect;
                                                                       If either you or we recover any property after
                    (iii) An amount to allow for                       loss settlement, that party must give the other
                          probable bad debts that you                  prompt notice. At your option, you may retain
                          are normally unable to collect;              the property. But then you must return to us the
                          and                                          amount we paid to you for the property. We will
                    (iv) All unearned interest and                     pay recovery expenses and the expenses to
                         service charges.                              repair the recovered property, subject to the
                                                                       Limit of Insurance.
           (9) Applicable only to Spoilage:
                                                                   7. Resumption Of Operations
                (a) For “perishable stock” you have
                    sold but not delivered, at the                     We will reduce the amount of your:
                    selling price less discounts and                   a. Business Income loss, other than Extra
                    expenses you otherwise would                          Expense, to the extent you can resume
                    have had; and                                         your "operations", in whole or in part, by
                (b) For other “perishable stock,” at                      using damaged or undamaged property
                    Actual Cash Value.                                    (including merchandise or stock) at the
                                                                          described premises or elsewhere.

          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 78 of 119 Document 14-1
Page 24 of 32                                 © Society Insurance, Inc., 2015.                           TBP2 (05-15)
      b. Extra Expense loss to the extent you can         F. Property General Conditions
         return "operations" to normal and                   1. Control Of Property
         discontinue such Extra Expense.
                                                                 Any act or neglect of any person other than you
  8. Vacancy                                                     beyond your direction or control will not affect
      a. Description Of Terms                                    this insurance.
          (1) As used in this Vacancy Condition,                 The breach of any condition of this Coverage
              the term building and the term vacant              Form at any one or more locations will not
              have the meanings set forth in                     affect coverage at any location where, at the
              Paragraphs (a) and (b) below:                      time of loss or damage, the breach of condition
               (a) When this policy is issued to a               does not exist.
                   tenant, and with respect to that          2. Mortgageholders
                   tenant's interest in Covered                  a. The term "mortgageholder" includes trustee.
                   Property, building means the unit
                   or suite rented or leased to the              b. We will pay for covered loss of or damage to
                   tenant. Such building is vacant                  buildings     or    structures    to   each
                   when it does not contain enough                  mortgageholder shown in the Declarations in
                   business personal property to                    their order of precedence, as interests may
                   conduct customary operations.                    appear.
               (b) When this policy is issued to the             c. The mortgageholder has the right to receive
                   owner or general lessee of a                     loss payment even if the mortgageholder has
                   building, building means the                     started foreclosure or similar action on the
                   entire building. Such building is                building or structure.
                   vacant unless at least 31% of its             d. If we deny your claim because of your acts or
                   total square footage:                            because you have failed to comply with the
                   (i) Rented to a lessee or sub-                   terms of this policy, the mortgageholder will
                       lessee and used by the                       still have the right to receive loss payment if
                       lessee or sub-lessee to                      the mortgageholder:
                       conduct      its customary                      (1) Pays any premium due under this
                       operations; or                                      policy at our request if you have failed
                   (ii) Used by the building owner to                      to do so;
                        conduct customary operations.                  (2) Submits a signed, sworn proof of loss
          (2) Buildings under construction or                              within 60 days after receiving notice
              renovation are not considered vacant.                        from us of your failure to do so; and
      b. Vacancy Provisions                                            (3) Has notified us of any change in
                                                                           ownership, occupancy or substantial
         If the building where loss or damage                              change in risk known to the
         occurs has been vacant for more than 60                           mortgageholder.
         consecutive days before that loss or
         damage occurs:                                                    All of the terms of this policy will then
                                                                           apply directly to the mortgageholder.
          (1) We will not pay for any loss or damage
              caused by any of the following even if             e. If we pay the mortgageholder for any loss
              they are Covered Causes of Loss:                      or damage and deny payment to you
                                                                    because of your acts or because you have
               (a) Vandalism;                                       failed to comply with the terms of this
               (b) Sprinkler leakage, unless you have               policy:
                   protected the system against                        (1) The mortgageholder's rights under the
                   freezing;                                               mortgage will be transferred to us to the
               (c) Building glass breakage;                                extent of the amount we pay; and
               (d) Water damage;                                       (2) The mortgageholder's right to recover
               (e) Theft; or                                               the full amount of the mortgageholder's
                                                                           claim will not be impaired.
               (f) Attempted theft.
                                                                      At our option, we may pay to the
          (2) With respect to Covered Causes of                       mortgageholder the whole principal on the
              Loss other than those listed in                         mortgage plus any accrued interest. In this
              b.(1)(a) through b.(1)(f) above, we will                event, your mortgage and note will be
              reduce the amount we would                              transferred to us and you will pay your
              otherwise pay for the loss or damage                    remaining mortgage debt to us.
              by 15%.
                                                                 f.   If we cancel this policy, we will give written
                                                                      notice to the mortgageholder at least:


         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 79 of 119 Document 14-1
TBP2 (05-15)                            © Society Insurance, Inc., 2015.                            Page 25 of 32
           (1) 10 days before the effective date of                     (4) Corrosion.
               cancellation if we cancel for your                  d. The most we will pay for loss or damage in
               nonpayment of premium; or                              any one occurrence is the Limit of
           (2) 30 days before the effective date of                   Insurance for Outdoor Signs shown in the
               cancellation if we cancel for any other                Declarations.
               reason.                                             e. The provisions of this Optional Coverage
      g. If we elect not to renew this policy, we will                supersede all other references to outdoor
         give written notice to the mortgageholder                    signs in this policy.
         at least 10 days before the expiration date           2. Crime
         of this policy.
                                                                   a. Money and Securities
  3. No Benefit To Bailee
                                                                        (1) We will pay for loss of “money” and
          No person or organization, other than you,                        “securities used in your business while at
          having custody of Covered Property will                           a bank or savings institution, within your
          benefit from this insurance.                                      living quarters or the living quarters of
  4. Policy Period, Coverage Territory                                      your partners or any employee (including
      Under this form:                                                      a temporary or leased employee) having
                                                                            use and custody of the property, at the
      a. We cover loss or damage commencing:                                described premises, or in transit between
           (1) During the policy period shown in the                        any of these places, resulting directly
               Declarations; and                                            from:
           (2) Within the coverage territory or, with                        (a) Theft, meaning any act of stealing;
               respect to property in transit, while it                      (b) Disappearance; or
               is between points in the coverage
               territory.                                                    (c) Destruction.
      b. The coverage territory is:                                     (2) In addition to the Limitations and
                                                                            Exclusions applicable to property
           (1) The United States of America                                 coverage, we will not pay for loss:
               (including    its territories and
               possessions);                                                 (a) Resulting from accounting or
                                                                                 arithmetical errors or omissions;
           (2) Puerto Rico; and
                                                                             (b) Due to the giving or surrendering
           (3) Canada.                                                           of property in any exchange or
G. Optional Coverages                                                            purchase; or
   If shown as applicable in the Declarations, the                           (c) Of property contained in any
   following Optional Coverages also apply. These                                “money” operated device unless
   coverages are subject to the terms and conditions                             the amount of “money” deposited
   applicable to property coverage in this policy,                               in it is recorded by a continuous
   except as provided below.                                                     recording instrument in the
                                                                                 device.
  1. Outdoor Signs
                                                                             (d) Of property involved in the course
      a. We will pay for direct physical loss of or                              of illegal transportation or trade;
         damage to all outdoor signs at the                                      contraband.
         described premises:
                                                                        (3) The most we will pay for loss in any
           (1) Owned by you; or                                             one occurrence is:
           (2) Owned by others but in your care,                             (a) The limit shown in the Declarations
               custody or control.                                               for Money and Security - Inside the
      b. Paragraph A.3., Covered Causes Of                                       Premises while:
         Loss, and Section B., Exclusions, do not                                (i) In or on        the   described
         apply to this Optional Coverage, except for:                                premises; or
           (1) Paragraph B.1.c., Governmental Action;                            (ii) Within a bank or savings
           (2) Paragraph B.1.d., Nuclear Hazard; and                                  institution; and
           (3) Paragraph B.1.f., War And Military                            (b) The limit shown in the Declarations
               Action.                                                           for Money and Security - Outside
                                                                                 the Premises while anywhere else.
      c. We will not pay for loss or damage caused
         by or resulting from:                                           (4) All loss:
           (1) Wear and tear;                                                (a) Caused by one or more persons;
                                                                                 or
           (2) Hidden or latent defect;
                                                                             (b) Involving a single act or series or
           (3) Rust; or
                                                                                 related acts;
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 80 of 119 Document 14-1
Page 26 of 32                             © Society Insurance, Inc., 2015.                            TBP2 (05-15)
               is considered one occurrence.                              (a) Loss resulting from any dishonest
          (5) You must keep records of all “money”                            or criminal act committed by any of
              and “securities” so we can verify the                           your employees, directors, trustees,
              amount of any loss or damage.                                   or authorized representatives:
      b. Money Orders and Counterfeit Money                                   (i) Acting alone or in collusion with
                                                                                  other persons; or
         We will pay for loss resulting directly from
         your having accepted in good faith, in                               (ii) While performing services for
         exchange for merchandise, “money” or                                      you or otherwise.
         services:                                                        (b) Loss or property surrendered before
          (1) Money orders issued by any post                                 a reasonable effort has been made
              office, express company or bank that                            to report an extortionist’s demand to
              are not paid upon presentation; or                              all the following:
          (2) “Counterfeit money” that is acquired                            (i) An associate;
              during the regular course of business.                          (ii) The Federal Bureau              of
         The most we will pay for any one                                          Investigation; and
         occurrence under this Optional Coverage                              (iii) Local law enforcement authorities.
         is the Limit of Insurance for Money Orders                  (4) Loss is covered only if the threat to do
         and Counterfeit Money shown in the                              bodily harm is first communicated to
         Declarations.                                                   you during the Policy Period.
      c. Forgery and Alteration                                      (5) Loss is covered only if the capture or
          (1) We will pay for loss resulting directly                    alleged capture takes place within the
              from forgery or alteration of, any                         United States of America, U.S. Virgin
              check, draft, promissory note, bill of                     Islands, Puerto Rico or Canada.
              exchange or similar written promise of                      The Coverage Territory            General
              payment in “money”, that you or your                        Conditions does not apply.
              agent has issued, or that was issued
              by someone who impersonates you or                e. Computer Fraud
              your agent.                                            (1) We will pay for loss of or damage to
          (2) If you are sued for refusing to pay the                    Business Personal Property and
              check, draft, promissory note, bill of                     “money” and “securities” resulting from
              exchange or similar written promise of                     theft (meaning any act of stealing)
              payment in “money”, on the basis that                      following and directly related to the use
              it has been forged or altered, and you                     of any computer to fraudulently cause a
              have our written consent to defend                         transfer of property from inside the
              against the suit, we will pay for any                      described premises or bank or savings
              reasonable legal expenses that you                         institution to a person (other than you,
              incur in that defense.                                     any of your partners or any employee)
                                                                         outside the described premises.
          (3) For the purpose of this coverage,
              check includes a substitute check as                   (2) The most we will pay for loss in any
              defined in the Check Clearing for the                      one occurrence is the Limit of
                st
              21 Century Act, and will be treated                        Insurance for Computer Fraud shown
              the same as the original it replaced.                      in the Declarations.
          (4) The most we will pay for any one                       (3) We will not pay for loss as specified
              occurrence, including legal expenses,                      below:
              under this Optional Coverage is the                         (a) Loss resulting from any dishonest
              Limit of Insurance for Forgery and                              or criminal act committed by any
              Alterations shown in the Declarations.                          of your employees, directors
      d. Extortion                                                            trustees       or      authorized
                                                                              representatives:
          (1) We will pay for loss of Business
              Personal Property and “money” and                               (i) Acting alone or in collusion
              “securities” resulting directly from                                with other persons; or
              “Extortion.”                                                    (ii) While performing services for
          (2) The most we will pay for loss in any                                 you or otherwise.
              one occurrence is the applicable Limit                      (b) Loss, or that part of any loss, the
              of Insurance for Extortion shown in                             proof of which as to its existence
              the Declarations.                                               or amount is dependent upon:
          (3) We will not pay for loss as specified                            (i) An inventory computation; or
              below:                                                          (ii) A profit and loss computation.

         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 81 of 119 Document 14-1
TBP2 (05-15)                           © Society Insurance, Inc., 2015.                              Page 27 of 32
           (4) Duties in the Event of Loss: If you                        (5) The most we will pay for loss in any
               have reason to believe that any loss                           one occurrence is the applicable Limit
               of, or damage to, property involves a                          of Insurance for Funds Transfer
               violation of law, you must notify law                          Fraud shown in the Declarations.
               enforcement authorities.                          3. Employee Dishonesty
      f.   Funds Transfer Fraud                                           (1) We will pay for direct loss of or
           (1) We will pay for loss of "funds"                                damage to Business Personal
               resulting directly from a "fraudulent                          Property and “money” and “securities”
               instruction" directing a financial                             resulting   from      dishonest    acts
               institution to transfer, pay or deliver                        committed by any of your employees
               "funds" from your "transfer account".                          acting alone or in collusion with other
           (2) "Fraudulent instruction" means:                                persons (except you or your partner)
                                                                              with the manifest intent to:
                (a) An electronic, telegraphic, cable,
                    teletype,     telefacsimile     or                         (a) Cause you to sustain loss or
                    telephone     instruction   which                              damage; and also;
                    purports to have been transmitted                          (b) Obtain financial benefit (other
                    by you, but which was in fact                                  than salaries, commissions, fees,
                    fraudulently    transmitted    by                              bonuses, promotions, awards,
                    someone else without your                                      profit sharing, pensions or other
                    knowledge or consent;                                          employee benefits earned in the
                (b) A written instruction (other than                              normal course of employment)
                    those described in 2.c. Forgery                                for:
                    and Alteration) issued by you,                                 (i) Any employee; or
                    which was forged or altered by                                 (ii) Any    other     person     or
                    someone other than you without                                      organization.
                    your knowledge or consent, or
                    which purports to have been                           (2) We will not pay for loss or damage:
                    issued by you, but was in fact                             (a) Resulting from any dishonest or
                    fraudulently issued without your                               criminal act that you or any of
                    knowledge or consent; or                                       your partners or “members”
                (c) An electronic, telegraphic, cable,                             commit whether acting alone or in
                    teletype, telefacsimile, telephone or                          collusion with other persons.
                    written instruction initially received                     (b) Resulting from any dishonest act
                    by you which purports to have been                             committed by any or your
                    transmitted by an "employee" but                               employees (except as provided in
                    which was in fact fraudulently                                 Paragraph (1)), “managers” or
                    transmitted by someone else                                    directors:
                    without your or the "employee's"                               (i) Whether acting alone or in
                    knowledge or consent.                                              collusion with other persons;
           (3) "Funds"       means       "money"      and                              or
               "securities".                                                       (ii) While performing services for
           (4) "Transfer account" means an account                                      you or otherwise.
               maintained by you at a financial                                (c) The only proof of which as to its
               institution from which you can initiate the                         existence or amount is:
               transfer, payment or delivery of "funds":
                                                                                   (i) An inventory computation; or
                (a) By      means     of    electronic,
                    telegraphic,    cable,    teletype,                            (ii) A profit and loss computation
                    telefacsimile     or    telephone                          (d) Caused by an employee if the
                    instructions        communicated                               employee had also committed
                    directly through an electronic                                 theft or any other dishonest act
                    funds transfer system; or                                      prior to the effective date of this
                (b) By means of written instructions                               policy and you or any of your
                    (other than those described in 2.c.                            partners, “members”, “managers”,
                    Forgery        and        Alteration)                          officers, directors or trustees, not
                    establishing the conditions under                              in collusion with the employee,
                    which such transfers are to be                                 learned of that theft of dishonest
                    initiated by such financial institution                        act prior to the policy period
                    through an electronic funds transfer                           shown in the Declarations
                    system.


           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 82 of 119 Document 14-1
Page 28 of 32                               © Society Insurance, Inc., 2015.                            TBP2 (05-15)
          (3) The most we will pay for loss or                               (b) The loss or damage would have
              damage in any one occurrence is the                                been covered by this Optional
              Limit of Insurance for Employee                                    Coverage had it been in effect
              Dishonesty    shown      in     the                                when the acts or events causing
              Declarations.                                                      the loss or damage were
          (4) All loss or damage:                                                committed or occurred.
               (a) Caused by one or more persons;                       (9) The Insurance under paragraph (8)
                   or                                                       above is part of, not in addition to, the
                                                                            Limit of Insurance applying to this
               (b) Involving a single act or series of                      Optional Coverage and is limited to
                   acts; is      considered       one                       the lesser of the amount recoverable
                   occurrence.                                              under:
          (5) If any loss is covered:                                        (a) This Optional Coverage as if its
               (a) Partly by this insurance; and                                 effective date; or
               (b) Partly by any prior cancelled or                          (b) The prior insurance          had    it
                   terminated insurance that we or                               remained in effect.
                   any affiliate had issued to you or                   (10) With respect to Employee Dishonesty
                   any predecessor in interest;                              Coverage in Paragraph G.3., employee
               the most we will pay is the larger of the                     means:
               amount     recoverable      under     this                    (a) Any natural person;
               insurance or the prior insurance.
                                                                                 (i) While in your service or for 30
               We will pay only for loss or damage you                               days after termination of
               sustain through acts committed or                                     service;
               events occurring during the Policy
               Period. Regardless of the number of                               (ii) Who you compensate directly
               years this policy remains in force or the                              by salary,     wages    or
               number of premiums paid, no Limit of                                   commissions; and
               Insurance cumulates from year to year                             (iii) Who you have the right to
               or period to period.                                                    direct and control while
          (6) This Optional Coverage is cancelled                                      performing services for you:
              as to any employee immediately upon                            (b) Any natural person who              is
              discovery by:                                                      furnished temporarily to you:
               (a) You; or                                                        (i) To substitute for a permanent
               (b) Any of your partners, “members”,                                   employee as defined in
                   “managers”, officers or directors                                  Paragraph (1) above, who is
                   not in collusion with the                                          on leave; or
                   employee;                                                  (ii) To meet seasonal or short-term
                                                                                   work load conditions:
               of any dishonest act committed by
               that employee before or after being                           (c) Any natural person who is leased to
               hired by you.                                                     you under a written agreement
                                                                                 between you and a labor leasing
          (7) We will pay only for covered loss or                               firm, to perform duties related to the
              damage sustained during the policy                                 conduct of your business, but does
              period and discovered no later than                                not mean a temporary employee as
              one year from the end of the policy                                defined in Paragraph (b) above;
              period.
                                                                             (d) Any natural person who is a
          (8) If you (or any predecessor in interest)                            former     employee,      director,
              sustained loss or damage during the                                partner,    member,      manager,
              period of any prior insurance that you                             representative or trustee retained
              could have recovered under that                                    as a consultant while performing
              insurance except that the time within                              services for you; or
              which to discover loss of damage had
              expired, we will pay for it under this                         (e) Any natural person who is a guest
              Optional Coverage, provided:                                       student or intern pursuing studies
                                                                                 or duties, excluding, however, any
               (a) This Optional Coverage became                                 such person while having care
                   effective    at   the   time    of                            and custody of property outside
                   cancellation or termination of the                            any building you occupy in
                   prior insurance; and                                          conducting your business



         Case 2:20-cv-00623-JPS Filed 05/05/20 Page 83 of 119 Document 14-1
TBP2 (05-15)                              © Society Insurance, Inc., 2015.                             Page 29 of 32
                 But employee does not mean:                                       (iii) Water piping forming part of a
                                                                                         refrigerating      or      air
                     (i) Any agent, broker, factor,                                      conditioning system used for
                         commission merchant,                                            cooling, humidifying or space
                         consignee, independent                                          heating purposes
                         contractor or representative of
                         the same general character; or                   (2) All mechanical, electrical, electronic
                                                                              or fiber optic equipment: and
                     (ii) Any "manager", director or trustee
                          except while performing acts               b. Caused by, resulting from, or consisting of:
                          coming within the usual duties of               (1) Mechanical breakdown; or
                          an employee.                                    (2) Electrical or electronic breakdown; or
H. Property Definitions                                                   (3) Rupture, bursting, bulging, implosion,
   1. “Computer” means:                                                       or steam explosion.
       a.   Programmable electronic equipment that is                However, “Equipment Breakdown” will not
            used to store, retrieve and process data; and            mean:
       b. Associated peripheral equipment that provides              Physical loss or damage caused by or resulting
          communication, including input and output                  from any of the following; however if loss or
          functions such as printing and auxiliary                   damage not otherwise excluded results, then
          functions such as data transmission.                       we will pay for such resulting damage.
      “Computer” does not include those used to operate                   (1) Wear and Tear;
      production type machinery or equipment.                             (2) Rust or other corrosion, decay,
   2. “Counterfeit money” means an imitation of                               deterioration, hidden or latent defect,
      “money” that is intended to deceive and to be                           mold or any other quality in property
      taken as genuine.                                                       that causes it to damage or destroy
                                                                              itself;
   3. "Electronic data" means information, facts or
      computer programs stored as or on, created or                       (3) Smog;
      used on, or transmitted to or from computer                         (4) Settling, cracking,        shrinking    or
      software (including systems and applications                            expansion;
      software), on hard or floppy disks, CD-ROMs,
                                                                          (5) Nesting or infestation, or discharge or
      tapes, drives, cells, data processing devices or any
                                                                              release of waste products or
      other repositories of computer software which are
                                                                              secretions, by birds, rodents or other
      used with electronically controlled equipment. The
                                                                              animals.
      term computer programs, referred to in the
      foregoing description of electronic data, means a                   (6) Scratching and marring
      set of related electronic instructions which direct                 (7) Any loss, damage, cost or expense
      the operations and functions of a "computer" or                         directly caused by, contributed to by,
      device connected to it, which enable the                                resulting from or arising out of the
      "computer" or device to receive, process, store,                        following;
      retrieve or send data.
                                                                               Fire, lightning, combustion explosion,
   4. Equipment Breakdown” as used herein means:                               windstorm or hail, weight of snow, ice or
       a. Physical loss or damage both originating                             sleet, falling objects, smoke, aircraft or
           within:                                                             vehicles, riot or civil commotion,
                                                                               vandalism, sinkhole collapse, volcanic
             (1) Boilers, fired or unfired pressure
                                                                               action, leakage from fire extinguishing
                 vessels, vacuum       vessels, and
                                                                               equipment, water damage, earth
                 pressure piping, all normally subject
                                                                               movement and flood."
                 to vacuum or internal pressure other
                 than static pressure of contents,               5. “Extortion” means the surrender of property away
                 excluding:                                         from the premises as a result of a threat
                                                                    communicated to you to do bodily harm to you or
                 (a) Waste disposal piping;
                                                                    an employee or to a relative or invitee of either,
                 (b) Any piping forming part of a fire              who is, or allegedly is being held captive.
                     protective system; and
                                                                 6. "Fungi" means any type or form of fungus,
                 (c) Any water piping other than:                   including mold or mildew, and any mycotoxins,
                     (i) Boiler feed water piping                   spores, scents or by-products produced or
                         between the feed pump and                  released by fungi.
                         the boiler;                             7. “Hazardous substance” means any substance
                     (ii) Boiler condensate          return         other than ammonia that has been declared to be
                          piping; or                                hazardous to health by a governmental agency.


            Case 2:20-cv-00623-JPS Filed 05/05/20 Page 84 of 119 Document 14-1
Page 30 of 32                               © Society Insurance, Inc., 2015.                             TBP2 (05-15)
  8. “Manager” means a person serving in a directorial             a. Tokens, tickets, revenue and other stamps
     capacity for a limited liability company.                        (whether represented by actual stamps or
  9. “Member” means an owner of a limited liability                   unused value in a meter) in current use; and
     company represented by its membership interest,               b. Evidences of debt issued in connection
     who also may serve as a “manager”.                               with credit or charge cards, which cards
  10. "Money" means:                                                  are not issued by you;
      a. Currency, coins and bank notes in current                 but does not include "money".
         use and having a face value; and                      17. "Specified Causes of Loss" means the following:
      b. Travelers checks, register checks and money               Fire; lightning; explosion, windstorm or hail;
         orders held for sale to the public.                       smoke; aircraft or vehicles; riot or civil
  11. "Operations" means your business activities                  commotion; vandalism; leakage from fire
      occurring at the described premises.                         extinguishing equipment; sinkhole collapse;
                                                                   volcanic action; falling objects; weight of snow,
  12. "Period of restoration" means the period of                  ice or sleet; water damage.
      time that:
                                                                   a. Sinkhole collapse means the sudden
      a. Begins immediately after the time of direct                  sinking or collapse of land into
         physical loss or damage for Business Income                  underground empty spaces created by the
         or Extra Expense coverage caused by or                       action of water on limestone or dolomite.
         resulting from any covered Cause of Loss at                  This cause of loss does not include:
         the described premises; and
                                                                        (1) The cost of filling sinkholes; or
      b. Ends on the earlier of:
                                                                        (2) Sinking or collapse of land into man-
           (1) The date when the property at the                            made underground cavities.
               described premises should be repaired,
               rebuilt or replaced with reasonable                 b. Falling objects does not include loss of or
               speed and similar quality; or                          damage to:
           (2) The date when business is resumed                        (1) Personal property in the open; or
               at a new permanent location.                             (2) The interior of a building or structure,
          "Period of restoration" includes any increased                    or property inside a building or
          period required to repair or reconstruct the                      structure, unless the roof or an
          property to comply with the minimum                               outside wall of the building or
          standard of, or compliance with any                               structure is first damaged by a falling
          ordinance or law, in force at the time of loss,                   object.
          that regulates the construction or repair, or            c. Water damage means:
          requires the tearing down of property.                        (1) Accidental discharge or leakage of
          The expiration date of this policy will not                       water or steam as the direct result of
          cut short the "period of restoration".                            the breaking apart or cracking of any
  13. "Perishable Stock" means property:                                    part of a system or appliance (other
                                                                            than a sump system including its
      a. Maintained under controlled temperature                            related    equipment    and    parts)
         or humidity conditions for preservation; and                       containing water or steam and
      b. Susceptible to loss or damage if the                           (2) Accidental discharge or leakage of
         controlled   temperature or  humidity                              water or waterborne material as the
         conditions change.                                                 direct result of the breaking apart of
     Property located on buildings, in the open or in                       cracking of a water or sewer pipe that is
     vehicles is not “perishable stock.”                                    located off the described premises and
  14. "Pollutants" means any solid, liquid, gaseous or                      is part of a municipal potable water
      thermal irritant or contaminant, including smoke,                     supply system or municipal sanitary
      vapor, soot, fumes, acids, alkalis, chemicals and                     sewer system, if the breakage or
      waste. Waste includes materials to be recycled,                       cracking is caused by wear and tear.
      reconditioned or reclaimed.                                           But water damage does not include loss
                                                                            or damage otherwise excluded under
  15. “Reasonable extra cost “ means the extra cost                         the terms of the Water Exclusion.
      of temporary repair and of expediting the repair                      Therefore, for example, there is no
      of such damaged equipment of the insured,                             coverage in the situation in which
      including overtime and the extra cost of                              discharge or leakage of water results
      express or other rapid means of transportation,                       from the breaking apart or cracking of a
      This will be a part of and not an addition to the                     pipe which was caused by or related to
      limit per loss.                                                       weather-inducted flooding, even if wear
  16. "Securities" means negotiable and non-negotiable                      and tear contributed to the breakage or
      instruments or contracts representing either                          cracking. As another example, and also
      "money" or other property and includes:                               in accordance with the terms of the
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 85 of 119 Document 14-1
TBP2 (05-15)                              © Society Insurance, Inc., 2015.                           Page 31 of 32
                Water Exclusion, there is no coverage          18. “Stock” means merchandise held in storage or
                for loss or damage caused by or                    for sale, raw materials and in-process or
                related to weather-induced flooding                finished goods, including supplies used in their
                which follows or is exacerbated by                 packing or shipping.
                pipe breakage or cracking attributable
                to wear and tear. To the extent that           19. "Valuable papers and records" means
                accidental discharge or leakage of                 inscribed, printed, or written:
                water falls within the criteria set forth                    (a) Documents;
                in c.(1) or c.(2) of this definition of                      (b) Manuscripts; and
                “specified causes of loss”, such water
                is not subject to the provisions of the                      (c) Records;
                Water Exclusion which preclude                     including abstracts books, deeds, drawings,
                coverage for surface water or water                films, maps or mortgages.
                under the ground surface.
                                                                   But "valuable papers and records" does not
                                                                   mean "money" or "securities".




          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 86 of 119 Document 14-1
Page 32 of 32                             © Society Insurance, Inc., 2015.                           TBP2 (05-15)
                                                                                                 BUSINESSOWNERS
                                                                                                       TBP6 (05-15)



         BUSINESSOWNERS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we”,” us" and "our" refer to the Company providing this insurance.
The word "insured" means any person or organization qualifying as such under SECTION C – WHO IS AN
INSURED.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F – LIABILITY
AND MEDICAL EXPENSES DEFINITIONS.

A. Coverages                                                                   c) Prior to the policy period, no
                                                                                    insured listed under Paragraph C.1.
   1. Business Liability
                                                                                    Who Is An Insured and no
      a. We will pay those sums that the insured                                    "employee" authorized by you to
          becomes legally obligated to pay as                                       give or receive notice of an
          damages because of "bodily injury",                                       "occurrence" or claim, knew that
          "property damage" or "personal and                                        the "bodily injury" or "property
          advertising injury" to which this insurance                               damage" had occurred, in whole or
          applies. We will have the right and duty to                               in part. If such a listed insured or
          defend the insured against any "suit"                                     authorized "employee" knew, prior
          seeking those damages. However, we will                                   to the policy period, that the "bodily
          have no duty to defend the insured against                                injury" or "property damage"
          any "suit" seeking damages for "bodily                                    occurred, then any continuation,
          injury", "property damage" or "personal and                               change or resumption of such
          advertising injury", to which this insurance                              "bodily injury" or "property damage"
          does not apply. We may at our discretion,                                 during or after the policy period will
          investigate any "occurrence" or any                                       be deemed to have been known
          offense and settle any claim or "suit" that                               before the policy period.
          may result. But:
                                                                           2) To "personal and advertising injury"
           1) The amount we will pay for damages                               caused by an offense arising out of
                is limited as described in Paragraph D                         your business, but only if the offense
                – Liability And Medical Expenses                               was committed in the "coverage
                Limits Of Insurance in Section II –                            territory" during the policy period.
                Liability; and
                                                                       c. "Bodily injury" or "property damage" which
           2) Our right and duty to defend end                            occurs during the policy period and was
                when we have used up the applicable                       not, prior to the policy period, known to
                limit of insurance in the payment of                      have occurred by any insured listed under
                judgments or settlements or medical                       Paragraph C.1. Who Is An Insured or any
                expenses.                                                 "employee" authorized by you to give or
          No other obligation or liability to pay sums                    receive notice of an "occurrence" or claim,
          or perform acts or services is covered                          includes any continuation, change or
          unless explicitly provided for under                            resumption of "bodily injury" or "property
          Paragraph f. Coverage Extension –                               damage" after the end of the policy period.
          Supplementary Payments.                                      d. "Bodily injury" or "property damage" will be
      b. This insurance applies:                                          deemed to have been known to have
                                                                          occurred at the earliest time when any
           1) To "bodily injury" and "property                            insured listed under Paragraph C.1. Who
                damage" only if:                                          Is An Insured or any "employee" authorized
                a) The "bodily injury" or "property                       by you to give or receive notice of an
                     damage" is caused by an                              "occurrence" or claim:
                     "occurrence" that takes place in the                  1) Reports all, or any part, of the "bodily
                     "coverage territory";                                     injury" or "property damage" to us or
                b) The "bodily injury" or "property                            any other insurer;
                     damage" occurs during the policy
                     period; and
TBP6 (05-15)
          Case 2:20-cv-00623-JPS© Society             Insurance, Inc.,
                                              Filed 05/05/20      Page 2015.
                                                                          87 of 119 Document 14-1           Page 1 of 16
          2) Receives a written or verbal demand or           2) If we defend an insured against a
               claim for damages because of the                  "suit" and an indemnitee of the
               "bodily injury" or "property damage"; or          insured is also named as a party to
          3) Becomes aware by any other means                    the "suit", we will defend that
               that "bodily injury" or "property damage"         indemnitee if all of the following
               has occurred or has begun to occur.               conditions are met:
      e. Damages because of "bodily injury" include              a) The "suit" against the indemnitee
         damages claimed by any person or                             seeks damages for which the
         organization for care, loss of services or                   insured has assumed the liability of
         death resulting at any time from the "bodily                 the indemnitee in a contract or
         injury".                                                     agreement that is an "insured
                                                                      contract";
      f. Coverage Extension – Supplementary
         Payments                                                b) This insurance applies to such
                                                                      liability assumed by the insured;
          1) We will pay, with respect to any claim
               we investigate or settle, or any "suit"           c) The obligation to defend, or the
               against an insured we defend:                          cost of the defense of, that
                                                                      indemnitee,         has    also   been
               a) All expenses we incur.                              assumed by the insured in the
               b) Up to $250 for cost of bail bonds                   same "insured contract";
                    required because of accidents or             d) The allegations in the "suit" and the
                    traffic law violations arising out of             information we know about the
                    the use of any vehicle to which                   "occurrence" are such that no
                    Business Liability Coverage for                   conflict appears to exist between
                    "bodily injury" applies. We do not                the interests of the insured and the
                    have to furnish these bonds.                      interests of the indemnitee:
               c) The cost of bonds to release                   e) The indemnitee and the insured
                    attachments, but only for bond                    ask us to conduct and control the
                    amounts within our Limit of                       defense of that indemnitee against
                    Insurance. We do not have to                      such "suit" and agree that we can
                    furnish these bonds.                              assign the same counsel to defend
               d) All reasonable expenses incurred                    the insured and the indemnitee;
                    by the insured at our request to                  and
                    assist us in the investigation or            f) The indemnitee:
                    defense of the claim or "suit",
                    including actual loss of earnings                 i) Agrees in writing to:
                    up to $250 a day because of time                        i. Cooperate with us in the
                    off from work.                                               investigation, settlement or
               e) All court costs taxed against the                              defense of the "suit";
                    insured in the "suit". However,                         ii. Immediately send us copies
                    these payments do not include                                of any demands, notices,
                    attorneys’ fees or attorneys’                                summonses or legal papers
                    expenses taxed against the                                   received in connection with
                    insured.                                                     the "suit";
               f) Prejudgment interest awarded                              iii. Notify any other insurer
                    against the insured on that part of                          whose        coverage     is
                    the judgment we pay. If we make                              available to the indemnitee;
                    an offer to pay the Limit of                                 and
                    Insurance, we will not pay any                          iv. Cooperate with us with
                    prejudgment interest based on                                respect to coordinating
                    that period of time after the offer.                         other applicable insurance
               g) All interest on the full amount of                             available to the indemnitee;
                    any judgment that accrues after                              and
                    entry of the judgment and before                  ii) Provides us with written
                    we have paid, offered to pay, or                        authorization to:
                    deposited in court the part of the
                    judgment that is within our Limit                       i. Obtain records and other
                    of Insurance.                                                information related to the
                                                                                 "suit"; and
               These payments will not reduce the
               limit of liability

Page 2 of 18
           Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                     Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                 88 of 119 Document 14-1
                     ii. Conduct and control the
                         defense of the indemnitee
                         in such "suit".




TBP6 (05-15)
          Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                    Filed 05/05/20      Page 2015.                   Page 3 of 18
                                                                89 of 119 Document 14-1
         3) So long as the conditions in Paragraph                     4) Preventative treatment, medication or
             2. are met, attorneys' fees incurred by                      inoculations made necessary due to
             us in the defense of that indemnitee,                        discovery of, suspicion of, or exposure to
             necessary litigation expenses incurred                       communicable disease or contaminated
             by us and necessary litigation expenses                      products at the described premises.
             incurred by the indemnitee at our            B. Exclusions
             request will be paid as Supplementary
                                                             1. Applicable To Business Liability Coverage
             Payments.         Notwithstanding     the
             provisions of Paragraph B.1.b.(2)                  This insurance does not apply to:
             Exclusions in Section II – Liability,              a. Expected Or Intended Injury
             such payments will not be deemed to
             be damages for "bodily injury" and                     "Bodily injury" or "property damage"
             "property damage" and will not reduce                  expected or intended from the standpoint
             the limits of insurance.                               of the insured. This exclusion does not
                                                                    apply to "bodily injury" resulting from the
             Our obligation to defend an insured's                  use of reasonable force to protect persons
             indemnitee and to pay for attorneys' fees              or property.
             and necessary litigation expenses as
             Supplementary Payments ends when:                  b. Contractual Liability
             a) We have used up the applicable                      "Bodily injury" or "property damage" for
                  limit of insurance in the payment                 which the insured is obligated to pay
                  of judgments or settlements; or                   damages by reason of the assumption of
                                                                    liability in a contract or agreement. This
             b) The conditions set forth above, or                  exclusion does not apply to liability for
                  the terms of the agreement                        damages:
                  described in Paragraph 2.f. above
                  are no longer met.                                  1) That the insured would have in the
                                                                           absence       of   the     contract    or
  2. Medical Expenses                                                      agreement; or
     a. We will pay medical expenses as                               2) Assumed in a contract or agreement
        described below for "bodily injury" caused                         that is an "insured contract", provided
        by an accident:                                                    the "bodily injury" or "property
         1) On premises you own or rent;                                   damage" occurs subsequent to the
                                                                           execution of the contract or
         2) On ways next to premises you own or
                                                                           agreement. Solely for the purposes of
             rent; or
                                                                           liability assumed in an "insured
         3) Because of your operations;                                    contract", reasonable attorney fees
         provided that:                                                    and necessary litigation expenses
                                                                           incurred by or for a party other than
             a) The accident takes place in the
                                                                           an insured are deemed to be
                  "coverage territory" and during
                                                                           damages because of "bodily injury" or
                  the policy period;
                                                                           "property damage", provided:
             b) The expenses are incurred and                              a) Liability to such party for, or for
                  reported to us within one year of                             the cost of, that party's defense
                  the date of the accident; and
                                                                                has also been assumed in the
             c) The injured person submits to                                   same "insured contract"; and
                  examination, at our expense, by
                                                                           b) Such attorney fees and litigation
                  physicians of our choice as often
                                                                                expenses are for defense of that
                  as we reasonably require.
                                                                                party against a civil or alternative
     b. We will make these payments regardless                                  dispute resolution proceeding in
        of fault. These payments will not exceed                                which damages to which this
        the Limits of Insurance of Section II –                                 insurance applies are alleged.
        Liability. We will pay reasonable
                                                                c. Liquor Liability
        expenses for:
                                                                    "Bodily injury" or "property damage" for
         1) First aid administered at the time of
                                                                    which any insured may be held liable by
             an accident;
                                                                    reason of:
         2) Necessary medical, surgical, x-ray
                                                                      1) Causing or contributing to the
             and      dental     services,   including
                                                                           intoxication of any person;
             prosthetic devices; and
                                                                      2) The furnishing of alcoholic beverages
         3) Necessary         ambulance,      hospital,
                                                                           to a person under the legal drinking age
             professional nursing and funeral
                                                                           or under the influence of alcohol; or
             services.

Page 4 of 18
           Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                     Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                 90 of 119 Document 14-1
         3) Any statute, ordinance or regulation                 This exclusion does not apply to
             relating to the sale, gift, distribution or         liability assumed by the insured under
             use of alcoholic beverages.                         an "insured contract".
             This exclusion applies even if the
             claims allege negligence or other
             wrongdoing in:
             a) The supervision, hiring, employment
                  training or monitoring of others by
                  an insured; or
             b) Providing or failing to provide
                  transportation with respect to any
                  person that may be under the
                  influence of alcohol if the
                  “occurrence” which caused the
                  “bodily    injury”    or     “property
                  damage”, involved that which is
                  described in Paragraph (1), (2) or
                  (3) above.
        This exclusion applies only if you:
         1) Manufacture, sell or distribute alcoholic
             beverages;
         2) Serve or furnish alcoholic beverages
             for a charge whether or not such
             activity:
             a) Requires a license;
             b) Is for the purpose of financial gain
                  or livelihood; or
         3) Serve or furnish alcoholic beverages
             without a charge, if a license is
             required for such activity.
         4) Permit any person to bring any
             alcoholic beverages on your premises
             for consumption on your premises.
     d. Workers' Compensation And Similar Laws
        Any obligation of the insured under a
        workers' compensation, disability benefits
        or unemployment compensation law or any
        similar law.
     e. Employer's Liability
        "Bodily Injury" to:
         1) An "employee" of the insured arising
             out of and in the course of:
             a) Employment by the insured; or
             b) Performing duties related to the
                  conduct of the insured's business;
                  or
         2) The spouse, child, parent, brother or
             sister of that "employee" as a
             consequence of Paragraph (1) above.
             This exclusion applies whether the
             insured may be liable as an employer
             or in any other capacity and to any
             obligation to share damages with or
             repay someone else who must pay
             damages because of the injury.


TBP6 (05-15)
          Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                    Filed 05/05/20      Page 2015.                   Page 5 of 18
                                                                91 of 119 Document 14-1
      f.   Pollution                                               d) At or from any premises, site or
            1) "Bodily injury" or "property damage" arising           location on which any insured or
                out of the actual, alleged or threatened              any contractors or subcontractors
                discharge, dispersal, seepage, migration,             working directly or indirectly on any
                release or escape of "pollutants":                    insured's behalf are performing
                                                                      operations if the "pollutants" are
                a) At or from any premises, site or                   brought on or to the premises, site
                     location which is or was at any                  or location in connection with such
                     time owned or occupied by, or                    operations by such insured,
                     rented or loaned to, any insured.                contractor         or    subcontractor.
                     However, this subparagraph does                  However, this subparagraph does
                     not apply to:                                    not apply to:
                     i) "Bodily injury" if sustained                  i) "Bodily injury" or "property
                          within a building and caused by                  damage" arising out of the
                          smoke, fumes, vapor or soot                      escape of fuels, lubricants or
                          produced by or originating from                  other operating fluids which are
                          equipment that is used to heat                   needed to perform the normal
                          cool or dehumidify the building,                 electrical,       hydraulic       or
                          or equipment that is used to                     mechanical                 functions
                          heat water for personal use, by                  necessary for the operation of
                          the building’s occupants or                      "mobile equipment" or its parts,
                          their guests;                                    if such fuels, lubricants or other
                     ii) "Bodily injury" or "property                      operating fluids escape from a
                          damage" for which you may be                     vehicle part designed to hold,
                          held liable, if you are a                        store or receive them. This
                          contractor and the owner or                      exception does not apply if the
                          lessee of such premises, site                    "bodily injury" or "property
                          or location has been added to                    damage" arises out of the
                          your policy as an additional                     intentional discharge, dispersal
                          insured with respect to your                     or release of the fuels,
                          ongoing operations performed                     lubricants or other operating
                          for that additional insured at                   fluids, or if such fuels, lubricants
                          that premises, site or location                  or other operating fluids are
                          and such premises, site or                       brought on or to the premises,
                          location is not and never was                    site or location with the intent
                          owned or occupied by, or                         that they be discharged,
                          rented or loaned to, any                         dispersed or released as part of
                          insured, other than that                         the operations being performed
                          additional insured; or                           by such insured, contractor or
                     iii) "Bodily injury" or "property                     subcontractor;
                          damage" arising out of heat,                ii) "Bodily injury" or "property
                          smoke or fumes from a "hostile                   damage" sustained within a
                          fire";                                           building and caused by the
                b) At or from any premises, site or                        release of gases, fumes or
                     location which is or was at any                       vapors from materials brought
                     time used by or for any insured or                    into that building in connection
                     others for the handling, storage,                     with        operations         being
                     disposal, processing or treatment                     performed by you or on your
                     of waste;                                             behalf by a contractor or
                                                                           subcontractor; or
                c) Which are or were at any time
                     transported,      handled,    stored,            iii) "Bodily injury" or "property
                     treated, disposed of, or processed                    damage" arising out of heat,
                     as waste by or for:                                   smoke or fumes from a "hostile
                                                                           fire".
                     i) Any insured; or
                                                                   e) At or from any premises, site or
                     ii) Any person or organization                   location on which any insured or
                          for whom you may be legally                 any contractors or subcontractors
                          responsible; or                             working directly or indirectly on
                                                                      any       insured's      behalf       are
                                                                      performing operations if the
                                                                      operations are to test for, monitor,
                                                                      clean up, remove, contain, treat,
Page 6 of 18
           Case    2:20-cv-00623-JPS© Society Insurance, Inc.,
                                      Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                  92 of 119 Document 14-1
                  detoxify or neutralize, or in any               4) Liability assumed under any "insured
                  way respond to, or assess the                       contract"      for     the      ownership,
                  effects of, "pollutants".                           maintenance or use of aircraft or
          2) Any loss, cost or expense arising out                    watercraft; or
              of any:                                             5) "Bodily injury" or "property damage"
              a) Request, demand, order or statutory                  arising out of:
                  or regulatory requirement that any                  a) The operation of machinery or
                  insured or others test for, monitor,                     equipment that is attached to, or
                  clean up, remove, contain, treat,                        part of, a land vehicle that would
                  detoxify or neutralize, or in any way                    qualify under the definition of
                  respond to, or assess the effects of,                    "mobile equipment" if it were not
                  "pollutants"; or                                         subject to a compulsory or
              b) Claim or "suit" by or on behalf of a                      financial responsibility law or
                  governmental authority for damages                       other motor vehicle insurance or
                  because of testing for, monitoring,                      motor vehicle registration law
                  cleaning up, removing, containing,                       where it is licensed or principally
                  treating, detoxifying or neutralizing, or                garaged; or
                  in any way responding to, or                        b) The operation of any of the following
                  assessing the effects of, "pollutants".                  machinery or equipment:
              However, this paragraph does not                             i) Cherry pickers and similar
              apply to liability for damages because                            devices mounted on automobile
              of "property damage" that the insured                             or truck chassis and used to
              would have in the absence of such                                 raise or lower workers; and
              request, demand, order or statutory or                       ii) Air compressors, pumps and
              regulatory requirement or such claim                              generators, including spraying,
              or "suit" by or on behalf of a                                    welding, building cleaning,
              governmental authority.                                           geophysical exploration, lighting
     g. Aircraft, Auto Or Watercraft                                            and well servicing equipment.
        "Bodily injury" or "property damage" arising          h. Mobile Equipment
        out of the ownership, maintenance, use or                "Bodily injury" or "property damage" arising
        entrustment to others of any aircraft, "auto"            out of:
        or watercraft owned or operated by or
        rented or loaned to any insured. Use                      1) The       transportation      of    "mobile
        includes operation and "loading or                            equipment" by an "auto" owned or
        unloading".                                                   operated by or rented or loaned to
                                                                      any insured; or
        This exclusion applies even if the claims
        allege negligence or other wrongdoing in                  2) The use of "mobile equipment" in, or
        the supervision, hiring, employment,                          while in practice for, or while being
        training or monitoring of others by an                        prepared for, any prearranged racing,
        insured, if the "occurrence" which caused                     speed, demolition or stunting activity.
        the "bodily injury" or "property damage"              i. War
        involved the ownership, maintenance, use
                                                                  "Bodily injury", "property damage" or
        or entrustment to others of any aircraft,
                                                                  "personal and advertising injury", however
        "auto" or watercraft that is owned or
                                                                  caused, arising, directly or indirectly, out of:
        operated by or rented or loaned to any
        insured.                                                   1) War, including undeclared or civil war;
        This exclusion does not apply to:                          2) Warlike action by a military force,
                                                                       including action in hindering or
          1) A watercraft while ashore on
                                                                       defending against an actual or
              premises you own or rent;
                                                                       expected attack, by any government,
          2) A watercraft you do not own that is:                      sovereign or other authority using
              a) Less than 51 feet long; and                           military personnel or other agents; or
              b) Not being used to carry persons                   3) Insurrection, rebellion, revolution,
                  or property for a charge;                            usurped power, or action taken by
                                                                       government authority in hindering or
          3) Parking an "auto" on, or on the ways                      defending against any of these.
              next to, premises you own or rent,
              provided the "auto" is not owned by or
              rented or loaned to you or the
              insured;

TBP6 (05-15)
          Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                    Filed 05/05/20      Page 2015.                   Page 7 of 18
                                                                93 of 119 Document 14-1
      j. Professional Services                                 3) Property loaned to you;
         "Bodily injury", "property damage", or                4) Personal property in the care, custody or
         "personal and advertising injury" caused by                control of the insured;
         the rendering or failure to render any
         professional service. This includes but is            5) That particular part of real property on
         not limited to:                                            which you or any contractor or
                                                                    subcontractor working directly or indirectly
          1) Legal, accounting or advertising                       on your behalf is performing operations, if
               services;                                            the "property damage" arises out of those
          2) Preparing, approving, or failing to                    operations; or
               prepare or approve maps, drawings,              6) That particular part of any property that
               opinions, reports, surveys, change                   must be restored, repaired or replaced
               orders, designs or specifications;                   because "your work" was incorrectly
          3) Supervisory,           inspection        or            performed on it.
               engineering services;                          Paragraphs (1), (3) and (4) of this
          4) Medical, surgical, dental, x-ray or              exclusion do not apply to "property
               nursing services treatment, advice or          damage" (other than damage by fire) to
               instruction;                                   premises, including the contents of such
          5) Any health or therapeutic service                premises, rented to you for a period of 7 or
               treatment, advice or instruction;              fewer consecutive days. A separate limit of
                                                              insurance applies to Damage To Premises
          6) Any service, treatment, advice or                Rented To You as described in Paragraph
               instruction for the purpose of                 D. Liability And Medical Expenses Limit Of
               appearance or skin enhancement,                Insurance in Section II – Liability.
               hair removal or replacement or
               personal grooming;                             Paragraph (2) of this exclusion does not
                                                              apply if the premises are "your work" and
          7) Optometry or optical or hearing aid              were never occupied, rented or held for
               services including the prescribing,            rental by you.
               preparation, fitting, demonstration or
               distribution of ophthalmic lenses and          Paragraphs (3), (4), (5) and (6) of this
               similar products or hearing aid                exclusion do not apply to liability assumed
               devices;                                       under a sidetrack agreement.
          8) Body piercing services; and                      Paragraph (6) of this exclusion does not
                                                              apply to "property damage" included in the
          9) Services in the practice of pharmacy.            "products – completed operations hazard".
               This exclusion applies even if the          l. Damage To Your Product
               claims allege negligence or other
               wrongdoing in the supervision, hiring,         "Property damage" to "your product"
               employment, training or monitoring of          arising out of it or any part of it.
               others by an insured, if the                m. Damage To Your Work
               “occurrence” which caused the “bodily          "Property damage" to "your work" arising
               injury’ or “property damage” or the            out of it or any part of it and included in the
               offense which caused the “personal             "products – completed operations hazard".
               and advertising injury” involved the
               rendering of failure to render of any          This exclusion does not apply if the
               professional service.                          damaged work or the work out of which the
                                                              damage arises was performed on your
      k. Damage To Property                                   behalf by a subcontractor.
         "Property damage" to:                             n. Damage To Impaired Property Or
          1) Property you own, rent or occupy,                Property Not Physically Injured
               including any costs or expenses                "Property damage" to "impaired property"
               incurred by you, or any other person,          or property that has not been physically
               organization or entity, for repair,            injured, arising out of:
               replacement, enhancement, restoration
               or maintenance of such property for any         1) A defect, deficiency, inadequacy or
               reason, including prevention of injury to            dangerous condition in "your product"
               a person or damage to another's property;            or "your work"; or
          2) Premises you sell, give away or
               abandon, if the "property damage"
               arises out of any part of those
               premises;

Page 8 of 18
           Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                     Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                 94 of 119 Document 14-1
          2) A delay or failure by you or anyone
              acting on your behalf to perform a
              contract or agreement in accordance
              with its terms.
              This exclusion does not apply to the
              loss of use of other property arising
              out of sudden and accidental physical
              injury to "your product" or "your work"
              after it has been put to its intended
              use.
     o. Recall Of Products, Work Or Impaired
        Property
        Damages claimed for any loss, cost or
        expense incurred by you or others for the
        loss of use, withdrawal, recall, inspection,
        repair, replacement, adjustment, removal
        or disposal of:
          1) "Your product";
          2) "Your work"; or
          3) "Impaired property";
        if such product, work or property is
        withdrawn or recalled from the market or
        from use by any person or organization
        because of a known or suspected defect,
        deficiency, inadequacy or dangerous
        condition in it.
     p. Personal And Advertising Injury
        "Personal and advertising injury":
          1) Caused by or at the direction of the
              insured with the knowledge that the act
              would violate the rights of another and
              would inflict "personal and advertising
              injury";
          2) Arising out of oral or written publication,
              in any manner, of material, if done by
              or at the direction of the insured with
              knowledge of its falsity;
          3) Arising out of oral or written publication,
              in any manner, of material whose first
              publication took place before the
              beginning of the policy period;
          4) For which the insured has assumed
              liability in a contract or agreement. This
              exclusion does not apply to liability for
              damages that the insured would have
              in the absence of the contract or
              agreement;
          5) Arising out of a breach of contract,
              except an implied contract to use
              another's advertising idea in your
              "advertisement";
          6) Arising out of the failure of goods,
              products or services to conform with
              any statement of quality or performance
              made in your "advertisement";




TBP6 (05-15)
          Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                    Filed 05/05/20      Page 2015.                   Page 9 of 18
                                                                95 of 119 Document 14-1
          7) Arising out of the wrong description of              13) Arising out of the unauthorized use of
              the price of goods, products or services                 another's name or product in your e-mail
              stated in your "advertisement";                          address, domain name or metatags, or
                                                                       any other similar tactics to mislead
          8) Committed by an insured whose                             another's potential customers.
              business is:
                                                             q. Electronic Data
              a) Advertising, broadcasting, publishing
                   or telecasting;                              Damages arising out of the loss of, loss of
                                                                use of, damage to, corruption of, inability to
              b) Designing or determining content of            access, or inability to manipulate electronic
                   web-sites for others; or                     data.
              c) An Internet search, access, content            However this exclusion does not apply to
                   or service provider.                         liability for damages because of “bodily
              However, this exclusion does not                  injury”.
              apply to Paragraphs 14.a., b. and c.              As used in this exclusion, electronic data
              of "personal and advertising injury"              means information, facts or computer
              under Paragraph F. Liability And                  programs stored as or on, created or used
              Medical Expenses Definitions.                     on, or transmitted to or         from       computer
              For the purposes of this exclusion,               software,         (including        systems     and
              the placing of frames, borders or                 applications software), on hard or floppy
              links, or advertising, for you or others          disks, CD-ROMS, tapes, drives, cells, data
              anywhere on the Internet, by itself, is           processing devices or any other repositories
              not considered the business of                    of computer software which are used with
              advertising, broadcasting, publishing             electronically controlled equipment. The term
              or telecasting.                                   computer programs, referred to in the
          9) Arising out of the actual, alleged or              foregoing description of electronic data,
              threatened       discharge,       dispersal,      means a set of related electronic instructions
              seepage, migration, release or                    which direct the operations and functions of a
              escape of "pollutants" at any time.               computer or device to receive, process,
                                                                store, retrieve or send data
          10) With respect to any loss, cost or
              expense arising out of any:                    r. Criminal Acts
              a) Request, demand or order that any              "Personal and advertising injury" arising
                   insured or others test for, monitor,         out of a criminal act committed by or at the
                   clean-up, remove, contain, treat,            direction of the insured.
                   detoxify or neutralize or in any way      s. Recording And Distribution Of Material
                   respond to, or assess the effects of,        Or Information In Violation Of Law
                   "pollutants"; or                             "Personal and advertising injury" arising
              b) Claim or "suit" by or on behalf of a           directly or indirectly out of any action or
                   governmental authority for damages           omission that violates or is alleged to
                   because of testing for, monitoring,          violate:
                   cleaning up, removing, containing,             1) The Telephone Consumer Protection
                   treating, detoxifying or neutralizing               Act (TCPA), including any amendment
                   or in any way responding to, or                     of or addition to such law; or
                   assessing        the     effects    of,
                   "pollutants".                                  2) The CAN-SPAM Act of 2003, including
                                                                       any amendment of or addition to such
          11) Arising out of an electronic chatroom or                 law; or
              bulletin board the insured hosts, owns
              or over which the insured exercises                 3) The Fair Credit Reporting Act (FCRA),
              control.                                                 and any amendment of or addition to
                                                                       such law, including the Fair and
          12) Arising out of the infringement of                       Accurate Credit Transaction Act (FACTA);
              copyright, patent, trademark, trade                      or
              secret or other intellectual property
              rights. Under this exclusion, such other            4) Any federal, state, or local statute,
              intellectual property rights do not                      ordinance or regulation, other than
              include the use of another’s advertising                 the TCPA CAN-SPAM Act of 2003 or
              idea in your “advertisement”.                            FCRA and their amendments and
                                                                       additions, that addresses, prohibits,
              However, this exclusion does not                         or limits the printing, dissemination,
              apply to infringement, in your                           disposal, collecting, recording, sending,
              "advertisement", of copyright, trade                     transmitting,        communicating         or
              dress or slogan.                                         distribution of material or information.
Page 10 of Case
           18     2:20-cv-00623-JPS© Society Insurance, Inc.,
                                     Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                 96 of 119 Document 14-1
               Exclusions c., d., e., f., g., h., i., k., l.,       1) With respect to which an insured
               m., n. and o. in Section II – Liability                    under the policy is also an insured
               do not apply to damage by fire to                          under a nuclear energy liability policy
               premises while rented to you, or                           issued by the Nuclear Energy Liability
               temporarily occupied by you with                           Insurance Association, Mutual Atomic
               permission of the owner. A separate                        Energy Liability Underwriters or
               Damage To Premises Rented To You                           Nuclear Insurance Association of
               Limit of Insurance applies to this                         Canada, or would be an insured
               coverage as described in Paragraph                         under any such policy but for its
               D. Liability And Medical Expenses                          termination upon exhaustion of its
               Limits of Insurance in Section II –                        limit of liability; or
               Liability.                                           2) Resulting from the "hazardous
  2. Applicable To Medical Expenses Coverage                              properties" of "nuclear material" and
     We will not pay expenses for "bodily injury":                        with respect to which:
     a. To any insured, except "volunteer                                 a) Any person or organization is
         workers".                                                             required to maintain financial
                                                                               protection pursuant to the Atomic
     b. To a person hired to do work for or on                                 Energy Act of 1954, or any law
         behalf of any insured or a tenant of any                              amendatory thereof; or
         insured.
                                                                          b) The insured is, or had this policy
     c. To a person injured on that part of                                    not been issued would be, entitled
         premises you own or rent that the person                              to indemnity from the United
         normally occupies.                                                    States of America, or any agency
     d. To a person, whether or not an "employee"                              thereof, under any agreement
         of any insured, if benefits for the "bodily                           entered into by the United States
         injury" are payable or must be provided                               of America, or any agency
         under a workers' compensation or disability                           thereof, with any person or
         benefits law or a similar law.                                        organization.
     e. To a person injured while practicing,                   b. Under Medical Expenses Coverage, to
         instructing or participating in any physical              expenses incurred with respect to "bodily
         exercises or games, sports, or athletic                   injury" resulting from the "hazardous
         contests.                                                 properties" of "nuclear material" and
     f. Included within the "products – completed                  arising out of the operation of a "nuclear
         operations hazard".                                       facility" by any person or organization.
     g. Excluded          under     Business      Liability     c. Under Business Liability Coverage, to
         Coverage.                                                 "bodily injury" or "property damage"
                                                                   resulting from the "hazardous properties"
     h. To the extent that medical or dental                       of the "nuclear material"; if:
         expenses are payable under:
                                                                    1) The "nuclear material":
           1) Any       other      medical     payments
                                                                          a) Is at any "nuclear facility" owned
               insurance
                                                                               by, or operated by or on behalf of,
           2) Any form of accident, sickness or                                an insured; or
               health insurance; or
                                                                          b) Has          been      discharged    or
           3) Any form of welfare benefit plan                                 dispersed therefrom;
               including Federal and State plans and
                                                                    2) The "nuclear material" is contained in
               plans       established     under        the
               Employee         Retirement        Income                  "spent fuel" or "waste" at any time
               Security Act (ERISA).                                      possessed,             handled,      used,
                                                                          processed, stored, transported or
  3. Applicable To Both Business Liability                                disposed of by or on behalf of an
     Coverage And Medical Expenses Coverage                               insured; or
     – Nuclear Energy Liability Exclusion
     This insurance does not apply:
     a. Under Business Liability Coverage, to
         "bodily injury" or "property damage":




TBP6 (05-15)
          Case     2:20-cv-00623-JPS© Society Insurance, Inc.,
                                      Filed 05/05/20      Page 2015.                  Page 11 of 18
                                                                  97 of 119 Document 14-1
          3) The "bodily injury" or "property                           5) "Nuclear reactor" means any apparatus
              damage" arises out of the furnishing                          designed or used to sustain nuclear
              by an insured of services, materials,                         fission in a self-supporting chain
              parts or equipment in connection with                         reaction or to contain a critical mass of
              the        planning,         construction,                    fissionable material;
              maintenance, operation or use of any                      6) "Property damage" includes all forms of
              "nuclear facility"; but if such facility is                   radioactive contamination of property.
              located within the United States of
              America, its territories or possessions                   7) "Source material" has the meaning
              or Canada, this Exclusion (3) applies                         given it in the Atomic Energy Act of
              only to "property damage" to such                             1954 or in any law amendatory thereof;
              "nuclear facility" and any property                       8) "Special nuclear material" has the
              thereat.                                                      meaning given it in the Atomic Energy
      d. As used in this exclusion:                                         Act of 1954 or in any law amendatory
                                                                            thereof;
          1) "By-product       material"      has     the
              meaning given it in the Atomic Energy                     9) "Spent fuel" means any fuel element
              Act of 1954 or in any law amendatory                          or fuel component, solid or liquid,
              thereof;                                                      which has been used or exposed to
                                                                            radiation in a "nuclear reactor";
          2) "Hazardous          properties"     include
              radioactive,     toxic    or     explosive                10) "Waste" means any waste material:
              properties;                                                   a) Containing "by-product material"
          3) "Nuclear facility" means:                                           other than the tailings or wastes
                                                                                 produced by the extraction or
              a) Any "nuclear reactor";                                          concentration of uranium or
              b) Any       equipment        or    device                         thorium from any ore processed
                  designed or used for:                                          primarily for its "source material"
                  i) Separating the isotopes of                                  content; and
                       uranium or plutonium;                                b) Resulting from the operation by
                  ii) Processing or utilizing "spent                             any person or organization of any
                       fuel"; or                                                 "nuclear facility" included under
                                                                                 Paragraphs (a) and (b) of the
                  iii) Handling,      processing       or                        definition of "nuclear facility".
                       packaging "waste";
                                                            C. Who Is An Insured
              c) Any equipment or device used for
                  the processing, fabricating or               1. If you are designated in the Declarations as:
                  alloying of "special nuclear                    a. An individual, you and your spouse are
                  material" if at any time the total                   insureds, but only with respect to the
                  amount of such material in the                       conduct of a business of which you are the
                  custody of the insured at the                        sole owner.
                  premises where such equipment
                  or device is located consists of or             b. A partnership or joint venture, you are an
                  contains more than 25 grams of                       insured. Your members, your partners and
                  plutonium or uranium 233 or any                      their spouses are also insureds, but only
                  combination thereof, or more than                    with respect to the conduct of your
                  250 grams of uranium 235;                            business.
              d) Any structure, basin, excavation,                c. A limited liability company, you are an
                  premises or place prepared or                        insured. Your members are also insureds,
                  used for the storage or disposal                     but only with respect to the conduct of your
                  of "waste";                                          business. Your managers are insureds, but
                                                                       only with respect to their duties as your
              and includes the site on which any of                    managers.
              the foregoing is located, all operations
              conducted on such site and all                      d. An organization other than a partnership,
              premises used for such operations;                       joint venture or limited liability company,
                                                                       you are an insured. Your "executive
          4) "Nuclear material" means "source                          officers" and directors are insureds, but
              material", "special nuclear material" or                 only with respect to their duties as your
              "by-product material";                                   officers or directors. Your stockholders are
                                                                       also insureds, but only with respect to their
                                                                       liability as stockholders.



Page 12 of Case
           18     2:20-cv-00623-JPS© Society Insurance, Inc.,
                                     Filed 05/05/20      Page 2015.                   TBP6 (05-15)
                                                                 98 of 119 Document 14-1
     e. A trust, you are an insured. Your trustees               c. Any person or organization having proper
        are also insureds but only with respect to                  temporary custody of your property if you
        their duties as trustees                                    die, but only:
  2. Each of the following is also an insured:                       1) With respect to liability arising out of
     a. Your "volunteer workers" only while                               the maintenance or use of that
        performing duties related to the conduct of                       property; and
        your business, or your "employees", other                    2) Until your legal representative has
        than either your "executive officers" (if you                     been appointed.
        are an organization other than a                         d. Your legal representative if you die, but
        partnership, joint venture or limited liability             only with respect to duties as such. That
        company) or your managers (if you are a                     representative will have all your rights and
        limited liability company), but only for acts               duties under this policy.
        within the scope of their employment by
        you or while performing duties related to               No person or organization is an insured with
        the conduct of your business. However,                  respect to the conduct of any current or past
        none of these "employees" or "volunteer                 partnership, joint venture or limited liability
        workers" are insureds for:                              company that is not shown as a Named
                                                                Insured in the Declarations.
          1) "Bodily injury" or "personal and
              advertising injury":                        D. Liability And Medical Expenses Limits Of
              a) To you, to your partners or                 Insurance
                   members (if you are a partnership         1. The Limits of Insurance of Section II –
                   or joint venture), to your members            Liability shown in the Declarations and the
                   (if you are a limited liability               rules below fix the most we will pay regardless
                   company), or to a co-"employee"               of the number of:
                   while in the course of his or her             a. Insureds;
                   employment or performing duties
                   related to the conduct of your                b. Claims made or "suits" brought; or
                   business, or to your other                    c. Persons or organizations making claims or
                   "volunteer      workers"       while               bringing "suits".
                   performing duties related to the          2. The most we will pay for the sum of all
                   conduct of your business;                     damages because of all:
              b) To the spouse, child, parent,                   a. "Bodily injury", "property damage" and
                   brother or sister of that co-                      medical expenses arising out of any one
                   "employee" as a consequence of                     "occurrence"; and
                   Paragraph (a) above;
                                                                 b. "Personal and advertising injury" sustained
              c) For which there is any obligation to                 by any one person or organization;
                   share damages with or repay
                   someone else who must pay                    is the Liability and Medical Expenses limit
                   damages because of the injury                shown in the Declarations. But the most we will
                   described in Paragraphs (a) or (b);          pay for all medical expenses because of "bodily
                   or                                           injury" sustained by any one person is the
                                                                Medical Expenses limit shown in the
              d) Arising out of his or her providing or         Declarations.
                   failing to provide professional
                   health care services.                     3. The most we will pay under Business Liability
                                                                 Coverage for damages because of "property
          2) "Property damage" to property:                      damage" to a premises while rented to you or
              a) Owned, occupied or used by,                     in the case of fire while rented to you or
              b) Rented to, in the care, custody or              temporarily occupied by you with permission of
                   control of, or over which physical            the owner, is the applicable Damage To
                   control is being exercised for any            Premises Rented To You limit shown for that
                   purpose by you, any of your                   premises in the Declarations. For a premises
                   "employees", "volunteer workers",             temporarily occupied by you, the applicable
                   any partner or member (if you are             limit will be the highest Damage To Premises
                   a partnership or joint venture), or           Rented To You limit shown in the Declarations.
                   any member (if you are a limited          4. Aggregate Limits
                   liability company).                          The most we will pay for:
     b. Any person (other than your "employee" or
        "volunteer worker"), or any organization
        while acting as your real estate manager.


TBP6 (05-15)
          Case   2:20-cv-00623-JPS© Society Insurance, Inc.,
                                    Filed 05/05/20      Page 2015.                  Page 13 of 18
                                                                99 of 119 Document 14-1
      a. All "bodily injury" and "property damage"        2. Duties In The Event Of Occurrence,
         that is included in the "products-completed         Offense, Claim Or Suit
         operations hazard" is the Products/                 a. You must see to it that we are notified as
         Completed Operations Aggregate shown in                  soon as practicable of an "occurrence" or
         the Declarations.                                        an offense which may result in a claim. To
      b. All:                                                     the extent possible, notice should include:
          1) "Bodily injury" and "property damage"                 1) How,       when      and   where     the
               except damages because of "bodily                       "occurrence" or offense took place;
               injury" or "property damage" included               2) The names and addresses of any
               in the "products-completed operations                   injured persons and witnesses; and
               hazard";
                                                                   3) The nature and location of any injury
          2) Plus medical expenses;                                    or damage arising out of the
          3) Plus all "personal and advertising injury"                "occurrence" or offense.
               caused by offenses committed;                 b. If a claim is made or "suit" is brought
         is the Other Than Products/Completed                     against any insured, you must:
         Operations Aggregate shown in the                         1) Immediately record the specifics of
         Declarations.                                                 the claim or "suit" and the date
      c. Aggregate limits apply separately to:                         received; and
          1) Each of your projects away from                       2) Notify us as soon as practicable.
               premises owned by or rented to you;                You must see to it that we receive written
               and                                                notice of the claim or "suit" as soon as
          2) Each of your “locations” owned or                    practicable.
               rented to you.                                c. You and any other involved insured must:
         “Location” means premises involving the                   1) Immediately send us copies of any
         same or connecting lots, or premises                          demands, notices, summonses or
         whose connection is interrupted only by a                     legal papers received in connection
         street, roadway or right-of-way of a                          with the claim or "suit";
         railroad.
                                                                   2) Authorize us to obtain records and
         Subject to Paragraph a. or b. above,                          other information;
         whichever applies, the Damage To
         Premises Rented To You Limit is the most                  3) Cooperate with us in the investigation,
         we will pay for damages because of                            or settlement of the claim or defense
         "property damage" to any one premises,                        against the "suit"; and
         while rented to you, or in the case of fire,              4) Assist us, upon our request, in the
         while rented to you or temporarily occupied                   enforcement of any right against any
         by you with permission of the owner.                          person or organization that may be
         The Limits of Insurance of Section II –                       liable to the insured because of injury
         Liability apply separately to each                            or damage to which this insurance
         consecutive annual period and to any                          may also apply.
         remaining period of less than 12 months,            d. No insured will, except at that insured's
         starting with the beginning of the policy                own cost, voluntarily make a payment,
         period shown in the Declarations, unless                 assume any obligation, or incur any
         the policy period is extended after                      expense, other than for first aid, without
         issuance for an additional period of less                our consent.
         than 12 months. In that case, the additional
                                                          3. Legal Action Against Us
         period will be deemed part of the last
         preceding period for purposes of                    No person or organization has a right under this
         determining the Limits of Insurance.                policy:
E. Liability And Medical Expenses General                    a. To join us as a party or otherwise bring us
   Conditions                                                     into a "suit" asking for damages from an
                                                                  insured; or
   1. Bankruptcy
                                                             b. To sue us on this policy unless all of its
      Bankruptcy or insolvency of the insured or of             terms have been fully complied with.
      the insured's estate will not relieve us of our
      obligations under this policy.




Page 14 ofCase
           18    2:20-cv-00623-JPS© Filed
                                    Society05/05/20
                                            Insurance, Inc.,
                                                        Page 2015.                  TBP6 (05-15)
                                                               100 of 119 Document 14-1
            A person or organization may sue us to                c. All other parts of the world if the injury or
            recover on an agreed settlement or on a                   damage arises out of:
            final judgment against an insured; but we                  1) Goods or products made or sold by
            will not be liable for damages that are not                     you in the territory described in
            payable under the terms of this policy or                       Paragraph a. above;
            that are in excess of the applicable limit of
            insurance. An agreed settlement means a                    2) The activities of a person whose
            settlement and release of liability signed by                   home is in the territory described in
            us, the insured and the claimant or the                         Paragraph a. above, but is away for a
            claimant's legal representative.                                short time on your business; or
   4. Separation Of Insureds                                           3) "Personal and advertising injury"
                                                                            offenses that take place through the
      Except with respect to the Limits of Insurance                        Internet or similar electronic means of
      of Section II – Liability, and any rights or                          communication;
      duties specifically assigned in this policy to the
      first Named Insured, this insurance applies:                    provided the insured's responsibility to pay
                                                                      damages is determined in a "suit" on the
       a. As if each Named Insured were the only                      merits in the territory described in
            Named Insured; and                                        Paragraph a. above or in a settlement we
       b. Separately to each insured against whom                     agree to.
            claim is made or "suit" is brought.             5.    "Employee" includes a "leased worker".
F. Liability And Medical Expenses Definitions                     "Employee" does not include a "temporary
                                                                  worker".
   1. "Advertisement" means a notice that is
      broadcast or published to the general public or       6.    "Executive officer" means a person holding any
      specific market segments about your goods,                  of the officer positions created by your charter,
      products or services for the purpose of                     constitution, by-laws or any other similar
      attracting customers or supporters. For the                 governing document.
      purposes of this definition:                          7.    "Hostile fire" means one which becomes
      a. Notices that are published include material              uncontrollable or breaks out from where it was
           placed on the Internet or on similar                   intended to be.
           electronic means of communication; and           8.    "Impaired property" means tangible property,
      b. Regarding web-sites, only that part of a                 other than "your product" or "your work", that
           web-site that is about your goods, products            cannot be used or is less useful because:
           or services for the purposes of attracting             a. It incorporates "your product" or "your
           customers or supporters is considered an                   work" that is known or thought to be
           advertisement.                                             defective,     deficient,    inadequate    or
   2. “Auto" means:                                                   dangerous; or
       a. A land motor vehicle, trailer or semitrailer            b. You have failed to fulfill the terms of a
             designed for travel on public roads,                     contract or agreement;
             including any attached machinery or                 if such property can be restored to use by:
             equipment.; or
                                                                       1) The repair, replacement, adjustment
       b. Any other land vehicle that is subject to a                       or removal of "your product" or "your
             compulsory or financial responsibility law                     work"; or
             or other motor vehicle insurance law in
             the state where it is licensed or                         2) Your fulfilling the terms of the contract
             principally garaged.                                           or agreement.
       However, “auto" does not include "mobile             9.    "Insured contract" means:
       equipment"                                                 a. A contract for a lease of premises.
   3. "Bodily injury" means bodily injury, sickness or                However, that portion of the contract for a
                                                                      lease of premises that indemnifies any
      disease sustained by a person, including death
                                                                      person or organization for damage by fire
      resulting from any of these at any time.
                                                                      to premises while rented to you or
   4. "Coverage territory" means:                                     temporarily occupied by you with
      a. The United States of America (including its                  permission of the owner is not an "insured
           territories and possessions), Puerto Rico                  contract";
           and Canada;                                            b. A sidetrack agreement;
      b. International waters or airspace, but only if            c. Any easement or license agreement,
           the injury or damage occurs in the course                  except in connection with construction or
           of travel or transportation between any                    demolition operations on or within 50 feet
           places included in Paragraph a. above; or                  of a railroad;

TBP6 (05-15)
         Case     2:20-cv-00623-JPS© Filed
                                     Society05/05/20
                                             Insurance, Inc.,
                                                         Page 2015.                  Page 15 of 18
                                                                101 of 119 Document 14-1
      d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
          indemnify a municipality, except in                         watercraft or "auto" to the place where it is
          connection with work for a municipality;                    finally delivered;
      e. An elevator maintenance agreement;                      but "loading or unloading" does not include the
      f. That part of any other contract or                      movement of property by means of a
          agreement pertaining to your business                  mechanical device, other than a hand truck,
          (including an indemnification of a                     that is not attached to the aircraft, watercraft or
          municipality in connection with work                   "auto".
          performed for a municipality) under which          12. "Mobile equipment" means any of the following
          you assume the tort liability of another                types of land vehicles, including any attached
          party to pay for "bodily injury" or "property           machinery or equipment:
          damage" to a third person or organization.              a. Bulldozers, farm machinery, forklifts and
          Tort liability means a liability that would be              other vehicles designed for use principally
          imposed by law in the absence of any                        off public roads;
          contract or agreement.
                                                                  b. Vehicles maintained for use solely on or
          Paragraph f. does not include that part of                  next to premises you own or rent;
          any contract or agreement:
                                                                  c. Vehicles that travel on crawler treads;
            1) That indemnifies a railroad for "bodily
                injury" or "property damage" arising              d. Vehicles, whether self-propelled or not, on
                out of construction or demolition                     which are permanently mounted:
                operations, within 50 feet of any                       1) Power cranes, shovels, loaders,
                railroad property and affecting any                         diggers or drills; or
                railroad bridge or trestle, tracks, road
                                                                        2) Road construction or resurfacing
                beds, tunnel, underpass or crossing;
                                                                            equipment such as graders, scrapers
            2) That      indemnifies      an    architect,                  or rollers;
                engineer or surveyor for injury or
                                                                  e. Vehicles not described in Paragraphs a.,
                damage arising out of:
                                                                      b., c. or d. above that are not self-
                a) Preparing, approving or failing to                 propelled and are maintained primarily to
                     prepare or approve maps,                         provide mobility to permanently attached
                     drawings,      opinions,    reports,             equipment of the following types:
                     surveys, change orders, designs
                                                                        1) Air      compressors,      pumps      and
                     or specifications; or
                                                                            generators,       including    spraying,
                b) Giving directions or instructions,                       welding,         building      cleaning,
                     or failing to give them, if that is                    geophysical exploration, lighting and
                     the primary cause of the injury or                     well servicing equipment; or
                     damage; or
                                                                        2) Cherry pickers and similar devices
            3) Under which the insured, if an                               used to raise or lower workers;
                architect, engineer or surveyor,
                                                                  f. Vehicles not described in Paragraphs a.,
                assumes liability for an injury or
                                                                      b., c. or d. above maintained primarily for
                damage arising out of the insured's
                                                                      purposes other than the transportation of
                rendering or failure to render
                                                                      persons or cargo.
                professional services, including those
                listed in Paragraph (2) above and                    However, self-propelled vehicles with the
                supervisory, inspection or engineering               following types of permanently attached
                services.                                            equipment are not "mobile equipment" but
                                                                     will be considered "autos":
  10. "Leased worker" means a person leased to you
      by a labor leasing firm under an agreement                        1) Equipment designed primarily for:
      between you and the labor leasing firm, to                            a) Snow removal;
      perform duties related to the conduct of your
      business. "Leased worker" does not include a                          b) Road maintenance, but not
      "temporary worker".                                                        construction or resurfacing; or
                                                                            c) Street cleaning;
  11. "Loading or unloading" means the handling of
      property:                                                         2) Cherry pickers and similar devices
                                                                            mounted on automobile or truck
      a. After it is moved from the place where it is
                                                                            chassis and used to raise or lower
          accepted for movement into or onto an
                                                                            workers; and
          aircraft, watercraft or "auto";
      b. While it is in or on an aircraft, watercraft or
          "auto"; or

Page 16 ofCase
           18    2:20-cv-00623-JPS© Filed
                                    Society05/05/20
                                            Insurance, Inc.,
                                                        Page 2015.                  TBP6 (05-15)
                                                               102 of 119 Document 14-1
              3) Air     compressors,        pumps     and                   a) When all of the work called for in
                  generators, including spraying, welding,                        your     contract      has     been
                  building      cleaning,       geophysical                       completed.
                  exploration, lighting and well servicing
                  equipment.                                                 b) When all of the work to be done
                                                                                  at the job site has been
            However, “mobile equipment” does not                                  completed if your contract calls
            include land vehicles that are subject to a                           for work at more than one job
            compulsory or financial responsibility law or                         site.
            other motor vehicle insurance law in the state
            where it is licensed or principally garaged.                     c) When that part of the work done
            Land vehicles subject to a compulsory or                              at the job site has been put to its
            financial responsibility law or motor vehicle                         intended use by any other person
            insurance law are considered “autos”.                                 or organization other than another
                                                                                  contractor     or     subcontractor
  13.   "Occurrence" means an accident, including                                 working on the same project.
        continuous      or    repeated       exposure     to
        substantially the same general harmful                               Work that may need service,
        conditions.                                                          maintenance, correction, repair or
                                                                             replacement, but which is otherwise
  14.   "Personal and advertising injury" means injury,                      complete, will be treated as completed.
        including consequential "bodily injury", arising
        out of one or more of the following offenses:                        The "bodily injury" or "property damage"
                                                                             must occur away from premises you
        a. False arrest, detention or imprisonment;                          own or rent, unless your business
        b. Malicious prosecution;                                            includes the selling, handling or
        c. The wrongful eviction from, wrongful entry                        distribution of "your product" for
            into, or invasion of the right of private                        consumption on premises you own or
            occupancy of a room, dwelling or premises                        rent.
            that a person occupies, committed by or on              b. Does not include "bodily injury" or "property
            behalf of its owner, landlord or lessor;                   damage" arising out of:
        d. Oral or written publication, in any manner,                   1) The transportation of property, unless
            of material that slanders or libels a person                     the injury or damage arises out of a
            or organization or disparages a person's or                      condition in or on a vehicle not owned
            organization's goods, products or services;                      or operated by you, and that condition
        e. Oral or written publication, in any manner,                       was created by the "loading or
            of material that violates a person's right of                    unloading" of that vehicle by any
            privacy;                                                         insured; or
        f. The use of another's advertising idea in                      2) The existence of tools, uninstalled
            your "advertisement"; or                                         equipment or abandoned or unused
                                                                             materials.
        g. Infringing upon another's copyright, trade
            dress or slogan in your "advertisement".           17. "Property damage" means:
  15.   "Pollutants" mean any solid, liquid, gaseous or             a. Physical injury to tangible property,
        thermal irritant or contaminant, including                     including all resulting loss of use of that
        smoke, vapor, soot, fumes, acids, alkalis,                     property. All such loss of use shall be
        chemicals and waste. Waste includes                            deemed to occur at the time of the physical
        materials to be recycled, reconditioned or                     injury that caused it; or
        reclaimed.                                                  b. Loss of use of tangible property that is not
  16.   "Products – completed operations hazard":                      physically injured. All such loss of use shall
                                                                       be deemed to occur at the time of the
        a. Includes all "bodily injury" and "property                  "occurrence" that caused it.
            damage" occurring away from premises
            you own or rent and arising out of "your               For the purposes of this insurance, electronic
            product" or "your work" except:                        data is not tangible property.
              1) Products that are still in your physical          As used in this definition, electronic data
                  possession; or                                   means information, facts or programs stored
                                                                   as, created or used on, or transmitted to or
              2) Work that has not yet been                        from computer software, including systems and
                  completed or abandoned. However,                 applications software, hard or floppy disks, CD-
                  "your work" will be deemed completed             ROMs, tapes, drives, cells, data processing
                  at the earliest of the following times:          devices or any other media which are used with
                                                                   electronically controlled equipment.


TBP6 (05-15)
         Case      2:20-cv-00623-JPS© Filed
                                      Society05/05/20
                                              Insurance, Inc.,
                                                          Page 2015.                  Page 17 of 18
                                                                 103 of 119 Document 14-1
  18. "Suit" means a civil proceeding in which                        c) A person or organization whose
      damages because of "bodily injury", "property                        business or assets you have
      damage", "personal and advertising injury" to                        acquired; and
      which this insurance applies are alleged. "Suit"
      includes:                                                   2) Containers (other than vehicles),
                                                                      materials,    parts      or  equipment
      a. An arbitration proceeding in which such                      furnished in connection with such
          damages are claimed and to which the                        goods or products.
          insured must submit or does submit with
          our consent; or                                     b. Includes:
      b. Any other alternative dispute resolution                 1) Warranties or representations made
          proceeding in which such damages are                        at any time with respect to the fitness,
          claimed and to which the insured submits                    quality, durability, performance or use
          with our consent.                                           of "your product"; and
  19. "Temporary worker" means a person who is                    2) The providing of or failure to provide
      furnished to you to substitute for a permanent                  warnings or instructions.
      "employee" on leave or to meet seasonal or              c. Does not include vending machines or
      short-term workload conditions.                            other property rented to or located for the
  20. "Volunteer worker" means a person who is not               use of others but not sold.
      your "employee", and who donates his or her         22. "Your work":
      work and acts at the direction of and within the        a. Means:
      scope of duties determined by you, and is not
      paid a fee, salary or other compensation by                 1) Work or operations performed by you
      you or anyone else for their work performed for                 or on your behalf; and
      you.                                                        2) Materials,     parts      or  equipment
  21. "Your product":                                                 furnished in connection with such
                                                                      work or operations.
      a. Means:
                                                              b. Includes:
            1) Any goods or products, other than
                real property, manufactured, sold,                1) Warranties or representations made
                handled, distributed or disposed of by:               at any time with respect to the fitness,
                                                                      quality, durability, performance or use
                a) You;                                               of "your work"; and
                b) Others trading under your name;                2) The providing of or failure to provide
                    or                                                warnings or instructions.




Page 18 ofCase
           18    2:20-cv-00623-JPS© Filed
                                    Society05/05/20
                                            Insurance, Inc.,
                                                        Page 2015.                  TBP6 (05-15)
                                                               104 of 119 Document 14-1
                                                                                                      BUSINESSOWNERS
                                                                                                           TBP84 (05-15)

                            PROPERTY ENHANCEMENT ENDORSEMENT
               GREEN ENVIRONMENTAL AND ENERGY EFFICIENCY IMPROVEMENTS

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
This policy is amended to include the following terms. All other terms of the policy apply, except as amended by this
Endorsement.

A. Property Loss Conditions
                                                                  B. Exclusions
   The following is added to part E.5.d., Property Loss
   Conditions:                                                       The following is added to part B., Exclusions:
        10) For the purpose of improving environmental               7. The Property Enhancement Endorsement -
            quality and energy efficiency of property to be             Green Environmental and Energy Efficiency
            repaired or replaced, we will determine the value           Improvements does not cover any of the
            of Covered Property as follows:                             following:
            a) The lesser of the reasonable and                          a. Covered Property does not include stock, raw
               necessary additional cost incurred by the                    materials,    finished    goods,     “production
               Insured to repair or replace physically                      machinery”, merchandise, electronic data
               damaged Covered Property with material                       processing equipment not used in the functional
               of like kind and quality which qualifies as                  support of the real property, process water,
               “Green”. Like kind and quality includes                      molds and dies, property in the open, property
               similar size and capacity.                                   of others for which the Insured is legally liable,
                                                                            or personal property of others.
            b) The additional reasonable and necessary
               fees incurred by the Insured for an                       b. Any loss adjusted on any valuation basis
               accredited professional certified by a                       other than a repair or replacement basis as
               “Green Authority” to participate in the                      per the Valuation section of this policy.
               repair or replacement of physically                       c.   Any cost incurred due to any law or ordinance
               damaged Covered Property as “Green”.                           with which the Insured was legally obligated to
            c) The additional reasonable and necessary                        comply prior to the time of the Covered Cause
               cost incurred by the Insured for certification                 of Loss.
               or recertification of the repaired or replaced     C. Definitions
               Covered Property as “Green”.
                                                                     The following is added to part H., Property
            d) The additional reasonable and necessary
               cost incurred by the Insured for “Green” in           Definitions:
               the removal, disposal or recycling of                 20. “Green” means products, materials, methods and
               damaged Covered Property.                                 processes certified by a “Green Authority” that
                                                                         conserve natural resources, reduce energy or
            e) The business interruption loss during the
               additional time required for repair or                    water consumption, avoid toxic or other polluting
                                                                         emissions or otherwise minimize environmental
               replacement of Covered Property,
                                                                         impact.
               consistent with “Green”, in the coverages
               above.                                                21. “Green Authority” means an authority on “Green”
                                                                         buildings, products, materials, methods or
            We will not pay more than 125%, to a
                                                                         processes certified and accepted by Leadership
            maximum limit of $100,000, of what the cost
                                                                         in Energy and Environmental Design (LEED®),
            would have been to repair or replace with
            material of like kind and quality inclusive of               “Green” Building Initiative Green Globes®,
                                                                         Energy Star Rating System or any other
            fees, costs, and any business interruption
                                                                         recognized “Green” rating system.
            loss incurred as stated above.
            These Property Loss Conditions will be a                 22. “Production machinery” means any machine
            part of, and not an addition to, the Limits Of               which processes, forms, shapes, or transports
                                                                         raw materials, materials in process, waste
            Insurance or any other sub-limits, Additional
                                                                         materials or finished products.
            Coverages or Coverage Extensions applicable
            to this Policy.                                          All other terms and conditions of this policy remain
                                                                     unchanged.



               Case 2:20-cv-00623-JPS Filed 05/05/20 Page 105 of 119 Document 14-1
TBP84 (05-15)                                                                                                   Page 1 of 1
                                                                                        BUSINESSOWNERS
                                                                                             TBP12 (05-15)

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM



                                  PRODUCT SPOILAGE
                                                    SCHEDULE

Spoilage

                                                Limit of
Prem. No.        Bldg. No.                                                             Deductible
                                               Insurance
1            1                $100,000                                     $1,000

Spoilage in Vehicles

                                         Limit of                                   Deductible
                                        Insurance
 Per Vehicle       $                                                $


Information required to complete the Schedule, if not shown in this endorsement, will be shown in the
Declarations.


I. SPOILAGE                                                             coverage is extended to cover
                                                                        “perishable stock” in your vehicles
    A. Coverage
                                                                        which you own or operate and are
                                                                        equipped with refrigerating, cooling or
       1. We will pay for your loss of “perishable                      humidity control apparatus.
          stock” due to spoilage caused by a
          Spoilage Covered Cause of Loss, as
          provided by this endorsement.                        B. Spoilage Covered Causes of Loss
                                                                  Subject to the exclusions described in
       2. Subject to all the provisions and                       Item C. of this section, Spoilage Covered
          conditions under the Businessowners                     Cause of Loss means the following:
          Special Property Coverage Form, we                        1. Spoilage caused by or resulting from:
          will also pay for loss of Business
                                                                       a. Change in temperature or humidity
          Income or Extra Expense at the                                  resulting       from      mechanical
          described premises resulting from loss                          breakdown or mechanical failure
          of “perishable stock” due to spoilage                           of refrigerating, cooling or humidity
          caused by a Spoilage Covered Cause                              control apparatus or equipment,
          of Loss, as provided by this                                    only while such apparatus or
          endorsement.                                                    equipment is at the described
                                                                          location; or
           We cover only the location(s) and limits                    b. Contamination by a refrigerant, only
           specified in the Declarations or that is                       while the refrigerating apparatus or
           indicated on the Schedule.                                     equipment is at the described
                                                                          location; or
        3. If a limit for Spoilage in Vehicles is
          shown in the Schedule, Spoilage



TBP12 (05-15)                        © ISO Properties, Inc., 2013                         Page 1 of 2

      Case 2:20-cv-00623-JPS Filed 05/05/20 Page 106 of 119 Document 14-1
                                                                                      BUSINESSOWNERS
                                                                                           TBP12 (05-15)

          c. Power Outage, meaning change in                     4. The inability of a power source at the
             temperature or humidity at the                         described     premises    to   provide
             described location resulting from                      sufficient power due to lack of
             complete or partial interruption of                    generating capacity to meet demand.
             electrical power, either on or off the
             described     premises,     due     to              5. Breaking of any glass that is a
             conditions beyond your control.                        permanent part of any refrigerating,
                                                                    cooling or humidity control unit.
        2. Spoilage coverage applies to
           “perishable stock” at the described           II. LIMITS
            premises which is:
            a. Owned by you and used in your                The most we will pay for loss or damage in
               business; or                                 any one occurrence is the applicable Limit of
            b. Owned by others and in your care,            Insurance shown in the Schedule.
               custody or control except as
               otherwise provided in Loss                III. DEDUCTIBLE
               Payment Property Loss Condition
               E.5.d.(3)(b).                                We will not pay for loss in any one occurrence
                                                            until the amount of the adjusted loss exceeds
       3. We will also pay any necessary                    the deductible shown in the Schedule. We will
            expenses you incur to reduce the                then pay the amount of the adjusted loss in
            amount of loss under this coverage.             excess of the deductible, up to the applicable
            We will pay for such expenses to the            Limit of Insurance.
            extent that they do not exceed the
            amount of loss that otherwise would          IV. SALVAGE
            have been payable under this
            coverage.                                       You will take all necessary precautions to
                                                  .         preserve the salvage and reduce the loss.
      4. Exclusions B.1.a. Ordinance or Law
         and B.1.e. Utility Services do not apply
          to Spoilage Coverage.

      5. Paragraphs A.6. Coverage Extensions
         and G. Optional Coverages do not
         apply to Spoilage Coverage.

  C. Spoilage Exclusions
     We will not pay for loss or damage caused
     by or resulting from:
     1. The disconnection of any refrigerating,
        cooling or humidity control system from
        the source of power.
     2. The deactivation of electrical power
        caused by the manipulation of any
        switch or other device used to control
        the flow of electrical power or current.
     3. The inability of an electrical utility
        company or other power source to
        provide sufficient power due to:
        a. Lack of fuel; or
        b. Governmental order.




Page 2 of 2                       © ISO Properties, Inc., 2013                    TBP12 (05-15)



      Case 2:20-cv-00623-JPS Filed 05/05/20 Page 107 of 119 Document 14-1
                                                                             BUSINESSOWNERS LIABILITY
                                                                                       TBP2109 (12-15)

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         EXCLUSION – UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS LIABILITY COVERAGE FORM


1. Exclusion 1.g. Aircraft, Auto Or Watercraft under                    This Paragraph g.(2) applies even if
   Businessowners Liability Coverage Form is                            the claims against any insured allege
   replaced by the following:                                           negligence or other wrongdoing in the
                                                                        supervision,      hiring,   employment,
   B. Exclusions                                                        training or monitoring of others by that
      This insurance does not apply to:                                 insured, if the "occurrence" which
      g. Aircraft, Auto Or Watercraft                                   caused the "bodily injury" or "property
                                                                        damage" involved the ownership,
          (1) Unmanned Aircraft                                         maintenance, use or entrustment to
              "Bodily injury" or "property damage"                      others of any aircraft (other than
              arising out of the ownership,                             "unmanned       aircraft"),  "auto"   or
              maintenance, use or entrustment to                        watercraft that is owned or operated by
              others of any aircraft that is an                         or rented or loaned to any insured.
              "unmanned aircraft". Use includes                         This Paragraph g.(2) does not apply to:
              operation      and     "loading   or
              unloading".                                           (a) A watercraft while ashore on premises
                                                                        you own or rent;
              This Paragraph g.(1) applies even if
              the claims against any insured                        (b) A watercraft you do not own that is:
              allege     negligence      or   other                     (i) Less than 51 feet long; and
              wrongdoing in the supervision,
                                                                        (ii) Not being used to carry persons or
              hiring, employment, training or                                property for a charge;
              monitoring of others by that insured,
              if the "occurrence" which caused the                  (c) Parking an "auto" on, or on the ways
              "bodily injury" or "property damage"                      next to, premises you own or rent,
              involved         the       ownership,                     provided the "auto" is not owned by or
              maintenance, use or entrustment to                        rented or loaned to you or the insured;
              others of any aircraft that is an                     (d) Liability assumed under any "insured
              "unmanned aircraft".                                      contract"      for the    ownership,
          (2) Aircraft (Other Than Unmanned                             maintenance or use of aircraft or
              Aircraft), Auto Or Watercraft                             watercraft; or
              "Bodily injury" or "property damage"
              arising out of the ownership,
              maintenance, use or entrustment to
              others of any aircraft (other than
              "unmanned aircraft"), "auto" or
              watercraft owned or operated by or
              rented or loaned to any insured. Use
              includes operation and "loading or
              unloading".




TBP2109 (12-15)              © Insurance
         Case 2:20-cv-00623-JPS    Filed Services
                                         05/05/20Office,
                                                     PageInc.,108
                                                               2015.
                                                                  of                       Page 1 of 2
                                                                           119 Document 14-1
        (e) "Bodily injury" or "property damage"                 This exclusion applies even if the claims
            arising out of:                                      against any insured allege negligence or
            (i)    The operation of machinery or                 other wrongdoing in the supervision,
                   equipment that is attached to, or             hiring, employment, training or monitoring
                   part of, a land vehicle that would            of others by that insured, if the offense
                   qualify under the definition of               which caused the "personal and
                   "mobile equipment" if it were not             advertising injury" involved the ownership,
                   subject to a compulsory or                    maintenance, use or entrustment to others
                   financial responsibility law or other         of any aircraft that is an "unmanned
                   motor vehicle insurance law where             aircraft".
                   it is licensed or principally                 This exclusion does not apply to:
                   garaged; or                                     a. The use of another's advertising
            (ii)   The operation of any of the                        idea in your "advertisement"; or
                   machinery or equipment listed in                b. Infringing upon another's copyright,
                   Paragraph f.(2) or f.(3) of the                    trade dress or slogan in your
                   definition of "mobile equipment".                  "advertisement".
2. The following exclusion is added to Exclusions          C. The following definition is added to the
   Item p. - Personal And Advertising Injury:                 Definitions section:
  This insurance does not apply to:                           "Unmanned aircraft" means an aircraft that is
    14) Unmanned Aircraft                                     not:
         "Personal and advertising injury" arising            1. Designed;
         out of the ownership, maintenance, use or            2. Manufactured; or
         entrustment to others of any aircraft that is
         an "unmanned aircraft". Use includes                 3. Modified after manufacture;
         operation and "loading or unloading".             to be controlled directly by a person from within
                                                           or on the aircraft.




Page 2 of Case
          2                      © Insurance
                   2:20-cv-00623-JPS   Filed Services
                                             05/05/20 Offices,
                                                           PageInc.,
                                                                  1092015.
                                                                        of 119 DocumentTBP2109
                                                                                        14-1 (12-15)
                                                                                        OTF2S (12-15)

           TRANSPORTATION FLOATER SCHEDULE – PROPERTY OF OTHERS
This schedule supplements insurance provided under the following:

         TRANSPORTATION FLOATER

   1. Covered Property:
   Property of others in your care, custody and control consisting principally of:
    Food Products




2. Locations:
   In due course of transit or at temporary storage locations you do not own, lease or operate.
   All Locations




3. Limits of Insurance:
      $ 6,000 at any one place at any one time nor for more than
      $ 6,000 in any one casualty or disaster.




4. Deductible:
   250




OTF2S (12-15)                             ©   Society Insurance, 2015                        Page 1 of 1
          Case 2:20-cv-00623-JPS Filed 05/05/20 Page 110 of 119 Document 14-1
                                                                        BUSINESSOWNERS LIABILITY
                                                                               TBP440 (08-17)


  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          ASBESTOS – EXCLUSION

This endorsement modifies insurance provided under the following:

     BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to paragraph B., Exclusions 1. Applicable To Business Liability
Coverage and Exclusion 1. p. Personal And Advertising Injury:

This insurance does not apply to:


1. “Bodily injury, “property damage” or               2. Any loss, cost or expense arising out of,
“personal and advertising injury” arising out         in whole or in part, by any:
of, in whole or in part by the actual, alleged
or threatened:                                                   a. Request, demand, order or
                                                                    statutory or regulatory
           a. Inhalation of, ingestion of or                        requirement that any insured
              physical exposure to                                  or others test for, monitor,
              asbestos;                                             clean up, remove, contain,
           b. Use of asbestos in                                    treat, detoxify or neutralize,
              construction or manufacture                           or in any way respond to, or
              of any goods, products or                             assess the effects of
              structures;                                           asbestos; or
           c. Removal of asbestos from                           b. Claim or suit by or on behalf
              any goods, products or                                of a governmental authority
              structures;                                           for damages because of
           d. Manufacture, sale, transport,                         testing for, monitoring,
              storage or disposal of                                cleaning up, removing,
              asbestos;                                             containing, treating,
           e. Discharge, dispersal,                                 detoxifying or neutralizing, or
              seepage, migration, release                           in any way responding to or
              or escape of asbestos.                                assessing the effects of
                                                                    asbestos.


Definition: “Asbestos” means not only the natural fibrous mineral forms of impure magnesium
silicate but, also, any material, good, product or structure of which it is a part.




TBP440 (08-17)               © Society Insurance, Inc., 2017                            Page 1 of 1
      Case 2:20-cv-00623-JPS Filed 05/05/20 Page 111 of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                                    BUSINESSOWNERS
                                                                                    TBP50 (10-17)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         Certain Computer-Related Losses


This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM


The following additional exclusions are added under Item B. Exclusions, 1.h. Certain Computer
– Related Losses:
   (3) Any access to or disclosure of any person’s or organization’s confidential or personal
       information, including patents, trade secrets, processing methods, customer lists,
       financial information, credit card information, health information or any type of nonpublic
       information; or
   (4) The loss of, loss of use of, damage to, corruption of, inability to manipulate electronic
       data.




TBP50 (10-17)                Society Insurance, Inc., 2017                              Page 1 of 1

     Case 2:20-cv-00623-JPS Filed 05/05/20 Page 112 of 119 Document 14-1
                                                                                SAI-41 (05-15)



 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ADDITIONAL INSURED - NOT OTHERWISE CLASSIFIED
                          LIMITED FORM


This endorsement modifies insurance provided under the following:

       BUSINESSOWNERS LIABILITY COVERAGE FORM
       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                        SCHEDULE

Name of Person or Organization (Additional Insured):




Location Number(s):




(If no entry appears above, information required to complete this endorsement will be
shown in the Declarations as applicable to this endorsement.)

WHO IS AN INSURED is amended to include as an additional insured any person or
organization shown in the Schedule as an additional insured. That entity shall be
covered only for liability for bodily injury or property damage that is imputed to it as a
result of your actions or conduct. In no event shall the additional insured receive any
greater or additional coverage, or any greater or additional limits of liability than you
receive under this policy.

The coverage granted to the additional insured under this endorsement shall be excess
over any other valid and collectible insurance.

This endorsement provides no coverage to the additional insured for any liabilities
arising out of the claimed negligence of the additional insured, or out of the claimed
negligence of any entities other than the Named Insured.




SAI-41 (05-15)
      Case 2:20-cv-00623-JPS Filed 05/05/20 Page 113 of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                           SD0001 0110

              SUPPLEMENTAL FORM DECLARATION FOR SAI-41 (05-15)

               ADDITIONAL INSURED – NOT OTHERWISE CLASSIFIED
                               LIMITED FORM

                                      SCHEDULE

Name of Person or Organization (Additional Insured):
Madison Development Corp
550 W Washington Ave , Madison, WI, 53703
Location Number(s):
1
Name of Person or Organization (Additional Insured):
Board of Regents of the University of Wis System
21 N Park St Ste 5301 , Madison, WI, 53715
Location Number(s):
1




SD0001 0110             Society Insurance, a mutual company              Page 1 of 1

        Case 2:20-cv-00623-JPS Filed 05/05/20 Page 114 of 119 Document 14-1
POLICY NUMBER: TRM 548147-11                                                               BUSINESSOWNERS
                                                                                               BP 04 47 07 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ADDITIONAL INSURED – VENDORS
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM

                                                  SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s) (Vendor):
Whole Foods Market Inc and Its Subsidiaries
c/o EXIGIS LLC, PO Box 4688 - ECM #35050, New York, NY, 10163-668
Your Products:
Sourdough Bread

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

Section II – Liability is amended as follows:              B. With respect to the insurance afforded to these
A. The following is added to Paragraph C. Who Is An           vendors, the following additional exclusions apply:
   Insured:                                                   1. The insurance afforded the vendor does not
   3. Any person(s) or organization(s) (referred to              apply to:
      throughout this endorsement as vendor) shown               a. "Bodily injury" or "property damage" for
      in the Schedule is also an additional insured,                which the vendor is obligated to pay
      but only with respect to "bodily injury" or                   damages by reason of the assumption of
      "property damage" arising out of "your                        liability in a contract or agreement. This
      products" shown in the Schedule which are                     exclusion does not apply to liability for
      distributed or sold in the regular course of the              damages that the vendor would have in the
      vendor's business.                                            absence of the contract or agreement;
      However:                                                   b. Any express warranty unauthorized by you;
      a. The insurance afforded to such vendor only              c. Any physical or chemical change in the
          applies to the extent permitted by law; and               product made intentionally by the vendor;
      b. If coverage provided to the vendor is                   d. Repackaging, except when unpacked solely
          required by a contract or agreement, the                  for      the     purpose      of    inspection,
          insurance afforded to such vendor will not                demonstration, testing or the substitution of
          be broader than that which you are required               parts      under    instructions   from     the
          by the contract or agreement to provide for               manufacturer, and then repackaged in the
          such vendor.                                              original container;
                                                                 e. Any failure to make such inspections,
                                                                    adjustments, tests or servicing as the
                                                                    vendor has agreed to make or normally
                                                                    undertakes to make in the usual course of
                                                                    business, in connection with the distribution
                                                                    or sale of the products;




BP 04 47 07 13
         Case                   © Insurance
                 2:20-cv-00623-JPS          Services Office,
                                     Filed 05/05/20     Page Inc.,
                                                                1152012                  Page 1 of 2
                                                                      of 119 Document 14-1
     f. Demonstration, installation, servicing or          2. This insurance does not apply to any insured
        repair operations, except such operations              person or organization from whom you have
        performed at the vendor's premises in                  acquired such products, or any ingredient, part
        connection with the sale of the product;               or container entering into, accompanying or
     g. Products which, after distribution or sale by          containing such products.
        you, have been labeled or relabeled or          C. With respect to the insurance afforded to these
        used as a container, part or ingredient of         vendors, the following is added to Paragraph D.
        any other thing or substance by or for the         Liability And Medical Expenses Limits Of
        vendor; or                                         Insurance:
     h. "Bodily injury" or "property damage" arising       If coverage provided to the vendor is required by a
        out of the sole negligence of the vendor for       contract or agreement, the most we will pay on
        its own acts or omissions or those of its          behalf of the vendor is the amount of insurance:
        employees or anyone else acting on its             1. Required by the contract or agreement; or
        behalf. However, this exclusion does not
        apply to:                                          2. Available under the applicable Limits Of
                                                               Insurance shown in the Declarations;
       (1) The       exceptions      contained     in
            Subparagraph d. or f.; or                      whichever is less.
       (2) Such inspections, adjustments, tests or         This endorsement shall not increase the
           servicing as the vendor has agreed to           applicable Limits Of Insurance shown in the
           make or normally undertakes to make in          Declarations.
           the usual course of business, in
           connection with the distribution or sale
           of the products.




Page 2 of Case
          2                     © Insurance
                 2:20-cv-00623-JPS          Services Office,
                                     Filed 05/05/20     Page Inc.,
                                                                1162012               BP 04 47 07 13
                                                                      of 119 Document 14-1
                                                                                          KEEP THIS NOTICE WITH YOUR INSURANCE PAPERS

                                                                      PROBLEMS WITH YOUR INSURANCE? - If you are having problems with your insurance company or
                                                                      agent, do not hesitate to contact the insurance company or agent to resolve your problem.

                                                                                                       Society Insurance, a mutual company
                                                                                                                  P. O. Box 1029
                                                                                                       Fond du Lac, Wisconsin 54936-1029
                                                                                                  (920) 922-1220 or Toll Free 1-888-5-SOCIETY

                                                                      You can also contact the OFFICE OF THE COMMISSIONER OF INSURANCE, a state agency which
                                                                      enforces Wisconsin’s insurance laws, and file a complaint. You can contact the OFFICE OF THE COM-
                                                                      MISSIONER OF INSURANCE by writing to:

                                                                                                     Office of the Commissioner of Insurance
                                                                                                             Complaints Department
                                                                                                                  P. O. Box 7873
                                                                                                            Madison, WI 53707-7873

                                                                      or you can call 1-800-236-8517 outside of Madison or 266-0103 in Madison, or you can go on the
                                                                      website: http://oci.wi.gov and request a complaint form.

                                                                      Notice 07/18




Case 2:20-cv-00623-JPS Filed 05/05/20 Page 117 of 119 Document 14-1
                                            aa
                                        —




LEI v              fy''
                                                                                        i
                                                                                        \

                                                                                                [            VJ
                                                                                                              L   v
            IfH                                                                                 r,~           r
                                                                                                                                             3J
                          "-■




                                                                                            .
                                                                                                 p

        L

             Lla




                                                                                                                      Mdl
                                                                    j
                                                               h1
                                                                        1



            Minimize Risk                                                                   III
                                                                                   ;♦
                                                                             • 1
                                                         r

                                                     3
                                                         -**                                    I
                                                                             1


                                                                            lU



                                            ^fN                                                                        ;’




                                                                                                                                        fj



                                                                                                                                 > r"

                                                 ♦                                                                          m* ^
                                                 * 1                                                  :;;;
                                                                                                                      f V ^
                                                                                                                            .v


                                    Maximize Protection
■
f       -

                                k




                                            mh
                                    \
                                    I

                                             r>
                  T                    :


                                                  Is
                  Case 2:20-cv-00623-JPS Filed 05/05/20 Page 118 of 119 Document 14-1
                   p
                               10% DISCOUNT FOR SOCIETY INSURANCE POLICYHOLDERS

ServSafe<s> Product Features
  Product Details  n               m ServSafe Manager                                       ServSafe Food Handler                           ? ServSafe Alcohol                © ServSafe Allergens

                                                                                                                                                                               Managers, supervisors, chefs,
                                   Managers, supervisors,                              Food handlers, supervisors, servers,                 Managers, bartenders, servers,
                                                                                                                                                                               cooks, food handlers, servers,
  Target audience                  shift leaders, chefs, culinary                      suppliers, culinary students, food                   bouncers, hosts, busers,
                                                                                                                                                                               hosts, busers, front-of-house/
                                   students, cooks                                     demonstrators, volunteers                            valets, front-of-house staff
                                                                                                                                                                               back-of-house staff

                                                                                                                                            • Protects your business
                                   • Improves Manager performance                      • Provides basic knowledge                                                              • Increases store revenue
                                                                                                                                            • May reduce insurance costs1
  Benefits                         • Satisfies "Person in Charge"                      • Consistent with Manager                                                               • Protects your brand
                                                                                                                                            • Promotes individual
                                   • Profits reinvested in industry                    • Created by industry experts                                                           • Raises employee awareness
                                                                                                                                              responsibility

  Classroom


  Class length                     8 or 16 hours - full semester                       2-4 hours                                            2-6 hours                          N/A

                                   Manager book, Coursebook,
                                                                                       Food Handler Guide, PowerPoint                       Fundamentals book,
  Support materials                videos, PowerPoint slides, practice                                                                                                         N/A
                                                                                       slides, videos                                       instructors guide, videos
                                   tests, activities

                                                                                                                                            $50 application fee,
  Instructor fee                   No fee                                              No fee                                                                                  N/A
                                                                                                                                            no renewal fee

                                   English, Spanish, Chinese,                                                                               Primary exam - English,
  Exam languages                   Japanese, Korean, French                            English, Spanish, Burmese                            Spanish, Chinese                   N/A
                                   Canadian, Burmese, large print                                                                           Advanced exam - English

  Online


  Course length                    8 hours                                             2-6 hours                                            2-6 hours                          90 minutes

                                   12 months from date of purchase                     12 months from date of purchase                      12 months from date of purchase    12 months from date of purchase
  Course expiration                to begin course. Course expires                     to begin course. Course expires                      to begin course. Course expires    to begin course. Course expires
                                   90 days after it is started.                        60 days after it is started.                         90 days after it is started.       90 days after it is started.

  Exam languages                   English, Spanish, Chinese                           English, Spanish                                     English                            English


  Certificate/Exam

                                                                                                                                            Primary exam - No
  Proctor required                 Yes                                                 No                                                                                      No
                                                                                                                                            Advanced exam - Yes

  Number of                                                                                                                                 Primary exam - 40 questions
                                   90 questions                                        40 questions4                                                                           30 questions4
  exam questions                                                                                                                            Advanced exam - 70 questions

  Certification
                                   5 years*                                            3 years*                                             3 years*                           3 years
  expiration

  Regulatory

                                                                                       Online and CA book - fully
  Accreditation                    Fully accredited - ANSI/CFP2                                                                             N/A                                N/A
                                                                                       accredited - ANSI/ASTM3

*Subjectto local regulatory and jurisdictional requirements. Check with your local jurisdiction or state restaurant association for confirmation.
^heckwith your insurance agent - implementing Responsible Alcohol Service training could reduce insurance premiums.
2ANSI/CFP: ServSafe Manager Certification is accredited under the Conference for Protection Standards by the American National Standards Institute.
3ANSI/ASTM: The ServSafe Food Handler program is accredited by the American National Standards Institute under the ASTM International Standard for Certificate Programs.
4You can print your certificate online after passing the assessment.


 lo access the Society Insurance portal and save, go to:                                                                                                                      ServSafe
                                                                                                                                                                              National Restaurant Association

http://www.societyinsurance.com/risk_control/alliances.aspx

Call National Restaurant Association Toll Free (800) 765-2122
Ext. 6701 for Customer Service
Ext. 6703 for the Certification Department
Email: customerservice@restaurant.org
                                                                                                        Tony Pupillo | NRA Sales Manager
                                                                                                        (312) 261-5329 or (800) 765-2122
                                                                                                        apupillo@restaurant.org                                                   S        SOCIETY
                                                                                                                                                                                           INSURANCE.
                                                                                                                                                                                    Small details. Big difference."



©2013 National Restaurant Association Educational Foundation (NRAEF). ServSafe® and the ServSafe logo   trademarks of the NRAEF. National Restaurant Association®
                           Case 2:20-cv-00623-JPS Filed 05/05/20 Page 119 of 119 Document 14-1
and the arc design are trademarks of the National Restaurant Association.
